Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 1 of 179
                                                                   302



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,  :        REDACTED
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     DAY 2
                           :     Afternoon Session
     vs.                   :
                           :     Washington, D.C.
                           :     November 6, 2019
ROGER JASON STONE, JR.,    :     Time: 2:02 p.m.
                           :
            Defendant.     :
______________________________________________________________

                     TRANSCRIPT OF JURY TRIAL
                            HELD BEFORE
                THE HONORABLE AMY BERMAN JACKSON
                UNITED STATES DISTRICT JUDGE
______________________________________________________________
                   A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:     JONATHAN IAN KRAVIS, Esquire
                       MICHAEL JOHN MARANDO, Esquire
                       ADAM C. JED, Esquire
                       AARON SIMCHA JON ZELINSKY, Esquire
                       U.S. Attorney's Office for
                       the District of Columbia
                       555 Fourth Street, NW
                       Washington, DC 20530
                       (202) 252-7698
                       Email: Jonathan.kravis3@usdoj.gov
                       Email: Asjz@usdoj.gov
                       Email: Michael.marando@usdoj.gov
                       Email: Adam.Jed&usdoj.gov

For the Defendant:     Bruce S. Rogow, Esquire
                       Law Office of Bruce S. Rogow, P.A.
                       100 NE 3rd Avenue
                       Suite 1000
                       Fort Lauderdale, FL 33301
                       (954) 767-8909




Appearances continued:
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 2 of 179
                                                                        303



1    For the Defendant:     ROBERT C. BUSCHEL, Esquire
                            TARA A. CAMPION, Esquire
2                           Buschel & Gibbons, P.A.
                            100 S.E. Third Avenue
3                           Suite 1300
                            Ft. Lauderdale, FL 33394
4                           (954) 530-5301
                            Email: Buschel@bglaw-pa.com
5                           Email: Campion@bglaw-pa.com

6                           GRANT J. SMITH, Esquire
                            StrategySmith, P.A.
7                           401 East Las Olas Boulevard
                            Suite 130-120
8                           Fort Lauderdale, FL 33301
                            (954) 328-9064
9                           Email: Gsmith@strategysmith.com

10                       CHANDLER PAIGE ROUTMAN, Esquire
                         Law Office of Chandler P. Routman
11                       501 East Las Olas Blvd.
                         Suite #331
12                       Fort Lauderdale, FL 33316
                         (954) 235-8259
13                       Email: Routmanc@gmail.com
     _____________________________________________________________
14   Court Reporter:     Lisa Walker Griffith, RPR
                         Official Court Reporter
15                       United States District Court
                         District of Columbia
16                       333 Constitution Avenue, NW
                         Room 6507
17                       Washington, DC 20001
                            (202) 354-3247
18                          Email:    Lisa_griffith@dcd.uscourts.gov

19

20

21

22

23

24

25                          P-R-O-C-E-E-D-I-N-G-S
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 3 of 179
                                                                         304



1               THE DEPUTY CLERK:      This is Criminal Case 19-18.

2    United States of America versus Roger Stone, Jr.

3               THE COURT:     Mr. Rogow, are you ready to proceed?

4               MR. ROGOW:     Yes, I am.

5               THE COURT:     Let's bring the jury in.

6               (Jury present.)

7               THE COURT:     Members of the jury, good afternoon.       I

8    trust you were able to resist discussing the case during your

9    lunch break.    We're now going to hear the opening statement

10   on behalf of the defendant.

11             OPENING STATEMENT ON BEHALF OF THE DEFENDANT

12              MR. ROGOW:     Good afternoon.     I'm Bruce Rogow, and

13   I represent Roger Stone.

14              I agree with Mr. Zelinsky when he says that all the

15   words are there for you to see.        This is an unusual case.

16   And because of that, the texts, the e-mails, all of that, the

17   questions from the committee members, Mr. Stone's answers,

18   they're all there for you to see.        But what isn't there for

19   you to see is Mr. Stone's state of mind.

20              And state of mind is important in this case because

21   as the Judge will instruct you at the end of the case, there

22   are certain elements that have to be met.         And Mr. Stone's

23   answers must meet those elements in order for the government

24   to be successful.     And we think that they will not meet those

25   elements for the reasons I'm going to tell you.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 4 of 179
                                                                         305



1               This case, first of all, you heard the government's

2    opening statement, and it talks about WikiLeaks and Julian

3    Assange.   But that isn't what the committee talked about when

4    it set the criteria and the parameters for its investigation.

5    And I want to take you through some of those committee

6    statements, some of the committee members' statements

7    themselves, Mr. Stone's statements.        And I also really want

8    to start with the beginning of this, how did Mr. Stone come

9    to speak to the committee.

10              Well, I think that it becomes interesting when you

11   realize that his lawyers wrote to the committee volunteering

12   to appear.    Mr. Stone was not subpoenaed.       And so, if you

13   take a look, and this will be Government's Exhibit 7, which

14   we put up on the screen, you will see, it's hard to see, I

15   know, in the small print, but you will see that Mr. Buschel,

16   who is with us at counsel table, one of Mr. Stone's lawyers,

17   said that Mr. Stone is eager to voluntarily appear in open

18   session in front of the Permanent Select Committee on

19   Intelligence without the necessity of a subpoena.           And I

20   think the evidence will show that that is something exactly

21   about what he did.     He went without a subpoena, which, I

22   think the evidence will show, that's not the usual way that

23   people go to a committee hearing, certainly if they're

24   intending to lie.     He went voluntarily without a subpoena.

25              And you see the bottom of that page, "Thank you
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 5 of 179
                                                                         306



1    very much for your attention, our client will cooperate fully

2    with the Permanent Select Committee and seek a fair

3    opportunity to rebut and address the false assertions that

4    were made."    And we'll get to that, the evidence will show

5    some of that as we go on.

6               And I'm just giving you a little bit, a little

7    taste of how this started and the fact that Mr. Stone

8    volunteered.

9               Then you'll see on May 9, 2017, the committee wrote

10   back to him, or somebody representing the committee, and

11   said, and this becomes important in terms of what the mindset

12   of Mr. Stone was.     "As part of its bipartisan investigation

13   directed at the 2016 U.S. election, the committee requests

14   that your client produce certain documents and other

15   materials and participate in a voluntary transcribed

16   interview at the committee's offices."

17              And then, you see at the next page, it talks about

18   the committee staff will work with you.         But here again is

19   the language that is so important, "the interview may cover

20   any topic within the publicly announced parameters of the

21   committee's investigation."

22              And here is what the publicly announced parameters

23   were.   "Russian cyber activities directed against the U.S.

24   election, potential links between Russia and individuals

25   associated with political campaigns and U.S. Government's
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 6 of 179
                                                                           307



1    response."

2                There were four pillars to this investigation.           The

3    first two were Russia, Russia investigation.          When you heard

4    the government's opening statement, you didn't hear much

5    about Russia.    You heard about WikiLeaks and Assange.            But if

6    you think about this, that's the beginning of the mindset of

7    Mr. Stone when he agreed voluntarily to go.          This was a

8    Russian investigation.

9                And the fact that it was a Russian investigation

10   colored all of his answers.       And you'll see this as we go

11   through the various documents.

12               And take a look at the next page in this letter

13   from the committee, because they set it out specifically.

14   What Russian cyber activity and other active measures were

15   directed against the United States and its allies.           There's

16   no mention of WikiLeaks.      There's no mention of Assange.

17               And then there's a second category, did the Russian

18   active measures include links between Russia and individuals

19   associated with political campaigns or any other U.S.

20   persons.

21               You heard mention of that -- that Mr. Stone talked

22   to the Trump campaign.      Of course, he's known Trump for

23   years.    And so there's nothing illegal, nothing wrong with

24   talking to the Trump campaign.       But there's no talk about

25   Russia.    Russia is not present in this, and there's been no
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 7 of 179
                                                                           308



1    findings, no discussion about Russia and the Trump campaign.

2    So when you look at the parameters, the parameters are

3    important because when you're going in to testify before the

4    House Committee, you want to know what the subject matter is.

5    And they've safely stated what the subject matter is.              It has

6    to do with Russia.

7               And then you take a look at the next page.          This is

8    Government Exhibit, I think it's going to be 10, and it's the

9    May 22nd, 2017 letter from Mr. Buschel again.          And take a

10   look at the two paragraphs that are highlighted.           "Mr. Stone

11   has no documents, records or electronically stored

12   information regardless of form, other than those widely

13   available that reasonably could lead to discovery of any

14   facts within the investigation's publicly announced

15   parameters."

16              These parameters created the structure, created the

17   backdrop for Mr. Stone's appearance.        And the next paragraph,

18   "Let us reiterate, Mr. Stone has made it clear that he wants

19   to testify in publicly," publicly, and you'll learn later on

20   that this was not public.      This hearing before the committee

21   was conducted at the committee's offices on the Hill.              It was

22   not public.    But he wanted to testify publicly.        Once again,

23   if he's about to lie and to lie publicly like that, that

24   reflects the fact that his state of mind was not going in

25   with any idea of lying.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 8 of 179
                                                                          309



1                And he goes, again, it goes on, that he's going to

2    testify about incorrect assertions about Mr. Stone's

3    involvement with Russian interests and the Trump 2016

4    campaign.    No Russian interests in Stone and the Trump

5    campaign.    And the evidence is going to show that.

6                And so we move on from that letter to the response

7    from the committee, and this is that Mr. Stone, and you'll

8    see this is Defendant's Exhibit 175, "If Mr. Stone agrees to

9    this interview, there will not be a subpoena issued and

10   Mr. Stone may present an opening remark that must be less

11   than five minutes in length and under oath."

12               Then again, the next page, this is an exhibit that

13   has several pages, "Let me reiterate that Mr. Stone favors a

14   public hearing rather than a closed hearing."          And then take

15   a look at the last paragraph on this page.          And this is from

16   Mr. Stone's lawyer, from Mr. Buschel.         "We request your

17   assurance that the committee's questioning be limited solely

18   to Mr. Stone's activities in the 2016 United States

19   presidential campaign which the questioning members believe

20   in good faith relate to the matters of potential Russian

21   interference in election."

22               So the scope of this is set forth in the letters

23   from counsel limiting, not limiting, but saying to the

24   committee, this is what you've told us.         And we're coming and

25   ready to respond and answer those questions.          And then, of
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 9 of 179
                                                                              310



1    course, you see at the end of that, a letter confirming that

2    that's the subject matter of the investigation.          And then

3    there's an answer from the fellow from the committee saying,

4    we greatly -- we want to get an answer about dates.           They do

5    end up figuring out the dates.

6               And then there's another letter from the committee,

7    the members for the majority will be Representative Rubio and

8    Representative Gowdy. "If Mr. Stone agrees to this interview

9    there will not be a subpoena issued.        And Mr. Stone may

10   present an opening remark that must be less than five minutes

11   in length and under oath."

12              Now, you're going to see a couple of things.            One,

13   in the transcript, and you'll get to see the transcript, the

14   transcript is over a hundred pages.        It's a two and a half

15   hour committee hearing, not a hearing, a committee deposition

16   basically of Mr. Stone.      He's there with his counsel.          And

17   you'll get to see the whole transcript.

18              And Mr. Stone also gave a statement that's longer

19   than the first five minutes that he gave, that they were

20   giving to him.     So, he understands, and if you take a look at

21   this next exhibit, which is Exhibit 9, he goes on and gives

22   his statement about what he knows, and looking at the next

23   page, page 9 of his statement, "I understand the committee's

24   interest in me.     I use all the clauses of the First Amendment

25   to achieve my goals."
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 10 of 179
                                                                          311



1                That's an important concept here.        You know, the

2    First Amendment provides that the government cannot inhibit

3    free speech.     And so, Mr. Stone's speech, Mr. Stone's

4    communications, none of which were illegal, are certainly

5    protected communications.

6                And Mr. Stone says, and this is true and there's

7    nothing to hide from about it, "I am out there, I am

8    provocative and nonpartisan."        Of course, he was supporting

9    the president.     But supporting the president is not a crime

10   of any sort, of a candidate for presidency is not a crime of

11   any sort, "But let's be clear, I have no involvement in the

12   alleged activities that are within the publicly stated scope

13   of the committee's investigation."

14               Once again, it's reaffirming the publicly stated

15   scope, and the publicly stated scope was what was Russia was

16   doing.    Nothing in that publicly stated scope says what was

17   WikiLeaks doing, what was Julian Assange doing.           The mantra

18   like -- and then he goes on to say, "I have every right to

19   express my views in the public square.         I actively

20   participate in matters of great public concern."

21               And then he talks about something that is also at

22   the heart of his state of mind.        "The mantra like repetition

23   of the claim by 17 intelligence agencies that Russians

24   colluded with the Trump campaign in the 2016 election does

25   not make it so."     We are not here to try Russian collusion.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 11 of 179
                                                                           312



1    There's been no finding of Russian collusion with regard to

2    Mr. Stone, no finding of Russian collusion with regard to the

3    campaign.    And so what we're talking about here is his

4    belief, his state of mind that the Russians did not collude

5    with him or with the Trump campaign.         And that's how he goes

6    into this

7                So they have already stated the parameters, the

8    criteria, Russian collusion.        He says, I don't know anything

9    about Russian collusion.

10               And then you take a look at the next page on this,

11   it's in green, from Mr. Gowdy, Congressmen Gowdy.           "I meant

12   to start with this, but it's not too late.          Our committee is

13   only looking at four things."

14               Now, two of those things are what I told you about

15   before:    Russian activity and Russian activity with United

16   States citizens.     The other two have to do with the

17   investigative powers of the United States.          And they don't

18   relate.    There are four pillars, but only these two pillars

19   really relate to what we're talking about.

20               So, throughout this interview by Congress,

21   Mr. Stone's state of mind is Russian activities.           And do I

22   know anything about Russian activities.         And then you see at

23   the next page of this exhibit, Mr. Stone is asked a question

24   by Mr. Schiff, and this has to do -- and now Mr. Schiff does

25   say something about Julian Assange.         And Mr. Stone says, "I
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 12 of 179
                                                                             313



1    have no answer as that's correct, not to my knowledge."             I

2    don't have any of these documents that Mr. Schiff asked him

3    about.    But remember, look at the next sentence.         "I think we

4    met again, the precise criteria of your request and we

5    complied.    Again, if you have a more specific request, I'll

6    be happy to go back and do it."

7                So once again, he is focusing on the criteria.          He

8    goes into this, into this bare, naked.         His lawyers are

9    there, but he has to answer the questions.          And he goes into

10   this using the criteria that they have set forth.           So, his

11   answers reflect his state of mind with regard -- state of

12   mind created really by the committee itself and what its

13   criteria were.

14               And so, there's more sections here that I can go

15   through with you.      And if you take a look at the next page,

16   page 85, this is so important in terms of what we think the

17   evidence is going to show and why the evidence is going to

18   show that his state of mind undermines any argument that he

19   did this in a conscious, evil, purposeful way to mislead the

20   committee.    He answered the questions according to what they

21   had set forth the criteria.

22               And so look at the top of page 85 that you'll see

23   on your screen now.      In connection with Russian collusion,

24   consistent with your exact and precise request, yes, he has

25   nothing.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 13 of 179
                                                                               314



1                And then Mr. Schiff even uses the words.

2    Mr. Schiff:     "Our request was as to facts within the

3    investigation's publicly announced parameters."

4                You will not find in those publicly announced

5    parameters, the parameters that were mentioned in the

6    exchange of correspondence with Mr. Stone's counsel, the

7    parameters that were mentioned in the committee report,

8    ultimate committee report, the parameters that were mentioned

9    when they started the committee investigation.

10               And Mr. Schiff says, "Our request was as to facts

11   in the investigation's publically announced parameters."

12   That is key to this.      What were the publicly announced

13   parameters?     Did Mr. Stone understand what they were?            Not

14   only did he understand what they were, his lawyers insisted

15   that if he was coming, the committee would stick to those

16   parameters and, indeed, they did.

17               And Mr. Stone goes on, and there's a part here that

18   is more amusing than it is informative.         Mr. Schiff asked him

19   about books.     "And does your book discuss the communications

20   you had with Guccifer 2 or the allegations surrounding it?"

21   And if you turn the page, "No, my book is about how proper

22   gentlemen should dress."       And Mr. Schiff says, "Oh, well,

23   okay.   That's certainly not pertinent to our investigation."

24               But nor pertinent to its investigation, according

25   to its criteria, were the issues of Assange and WikiLeaks as
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 14 of 179
                                                                         315



1    stated in their criteria.       I understand that the government

2    has morphed this into something beyond what the criteria

3    were.   But what's critical here is what was in his mind when

4    he was answering these questions.

5                And if what was in his mind was being responsive to

6    the criteria, then he did not willfully, intentionally

7    mislead, consciously act with evil purpose in trying to

8    mislead the committee.      They set the criteria.       They set the

9    standard.    And he was responding to that.        And even once

10   again, Mr. Schiff, in the middle of this page that you have

11   in front of you now, Mr. Schiff:        "The publicly announced

12   parameters of the investigation.        So you have deleted nothing

13   from any of those accounts that are pertinent to?"

14               And Mr. Stone interrupts and says, "I have not."

15               And Mr. Schiff then says, "The publicly announced

16   parameters of the investigation."

17               Mr. Stone:    "Nothing pertaining to that list of

18   items you just read."

19               And it goes on, you'll have the whole transcript.

20   Indeed, you'll have more than the whole transcript.            You will

21   get to hear the whole committee inquiry.          You'll get to hear

22   the audio of what was said.

23               And I don't know how many of you have children, but

24   I think one of the things you learn from listening is how you

25   judge people and their honesty and their candor.           And if you
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 15 of 179
                                                                           316



1    listen and hear, then you will get a sense of Mr. Stone's

2    responsiveness throughout the committee investigation.              It's

3    a three hour audio tape.       But you will be there.      And so,

4    it's like audio books.      You know, you get to hear the whole

5    thing.    And you get to hear the real voices of the people.

6    Not just plucking out, as the government has done, five

7    questions and answers and say that's it.          There were

8    hundreds, you'll see the transcript.         You'll hear the audio.

9    There were hundreds of questions and answers.

10               I think it's a total of 600.       It's hard.    There

11   were 14 members of the committee that were there in the

12   committee room where they had this hearing.          There were eight

13   staff members of the committee that were there.           Mr. Buschel

14   was there, Mr. Smith was there with him.

15               So all these people are crowded in a room.          Six

16   hundred questions being asked, and the government has plucked

17   out half a dozen questions, five questions actually, I think,

18   to try to make a case that this was lying.

19               We'll talk about through the case what constitutes

20   lying, but what I'm trying to bring to your attention in

21   terms of what I think the evidence is going to show, that if

22   you have in your mind the picture of what the questions are

23   directed to because the questioner has set forth the

24   identifying factors of what they want, then that certainly

25   colors and tailors the way you're going to be answering.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 16 of 179
                                                                         317



1                And when you go through that whole committee

2    hearing, both the transcript and the audios, you'll see that

3    Mr. Stone was addressing his answers in the context of what

4    the committee had said its criteria and its parameters are.

5                And if you take a look at page 111 of this same

6    exhibit, we have to skip a few pages to get there, you will

7    see, when it comes up, yes, Mr. Schiff:         "You said that you

8    have no records whatsoever responsive to the committee

9    request.    I just want to be absolutely clear, since you're

10   under oath, that that is a true and accurate statement."

11               Mr. Stone:    "I believe the request said outside of

12   materials that can be found in the public domain.           Anything

13   that would have ended up in the public domain I wouldn't have

14   turned over.     But I don't have any specific recollection of

15   anything that meets that criteria."

16               Now, the public domain is interesting because I'm

17   going to show this to you in a few minutes, when the

18   committee does its report, this is September 26th, 2017, the

19   committee does a report in March 2018.         And in the committee

20   report of March 2018, they do not find that Mr. Stone knew

21   anything other than what was in the public arena.

22               Now, the government has said something about

23   Mr. Stone being a braggart.       And he did brag about his

24   ability to try to find out what was going on.           But he had no

25   intermediary.     He found out everything in the public domain.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 17 of 179
                                                                         318



1    And if we take a look at the report, and you'll see the --

2    part of the report, it's a long report, 250 page report.            And

3    by the way, it only mentions WikiLeaks a few times, I think

4    maybe 12 times in the whole report, 250 pages.           And when you

5    see that report, and let's put the report up, this is, first

6    of all in the report, it starts out with, and this is

7    introduction and overview, "The bipartisan parameters focus

8    the investigation in this report."         And it goes to the same

9    parameters I've been telling you about.         There's been no

10   change.    They don't change their minds, they don't

11   recalculate, they don't recalibrate the inquiry.           This is it.

12   They've said it in their final report in March 28.

13               And then, of course, they have a section on Roger

14   Stone.    And it's at page 75 of the report.        And they talk

15   about Mr. Stone, remember this is March 2018, they've had the

16   Stone testimony for six months, and now they issue the

17   report.    They devote a paragraph, a few paragraphs to

18   Mr. Stone.    And the first one at paragraph 75, it says that

19   Mr. Stone sought to clarify something about Assange, and that

20   he subsequently identified the intermediary, that's

21   Mr. Credico, who, by the way, the evidence is going to show

22   was no intermediary, there was no go between, there was no

23   intermediary.     Mr. Corsi was not an intermediary.        These

24   people were playing Mr. Stone.

25               And Mr. Stone took the bait.       And so that's why he
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 18 of 179
                                                                          319



1    thought he had an intermediary.        There was no intermediary.

2    There were no intermediaries.        And the evidence is going to

3    show that.    And I think when Mr. Credico testifies, he will

4    confirm that he was not an intermediary.

5                And what is an intermediary?       What is a go-between?

6    An intermediary is someone between me and the other party.

7    And the other party, the way the government has constructed

8    this, was Julian Assange.       And there was no intermediary

9    between Mr. Stone and Julian Assange.         It's made up stuff.

10               Does it play in politics?       Does it play in terms of

11   newspaper articles and public?        Did Mr. Stone say these

12   things?    You saw the clips that are going to be played.           We

13   don't hide from those clips.        They occurred.    Mr. Stone said

14   these things.

15               But he was playing others himself by creating for

16   himself that notion that he had some kind of direct contact,

17   which he later on renounced and publicly renounced it and

18   said that is not what I meant, that is not what was

19   happening.    And to the extent that anybody thinks that

20   Credico was a direct intermediary, a go-between between Stone

21   and Julian Assange, Mr. Credico will destroy that notion.

22   Mr. Corsi will destroy that notion.

23               All these people were playing one another in terms

24   of their political machinations, trying to be important

25   people, trying to say that they had more than they really had
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 19 of 179
                                                                           320



1    in terms of value and perhaps value to the committee, I mean,

2    value to the campaign.

3                But take a look at the next page in this report.

4    It's only a few paragraphs about Mr. Stone in this report.

5    Look at this, this is you.       "Despite these multiple contacts

6    the committee did not find any evidence contradicting Stone's

7    claim that any information disseminated via social media

8    regarding the timing of the release of the DNC data or others

9    was from publicly available sources."

10               The government tries to claim some kind of

11   malignant connection between Mr. Stone, the campaign

12   committee, that somehow or another, there was inside

13   information, the information, this is the committee's

14   finding, the information that Stone had was publicly

15   available sources.

16               Was his ear to the ground better than others?           Yes,

17   it was, because he pays attention to these things.           But he

18   had no direct connection.       And so, here's that ultimate

19   committee finding.

20               Now, one other thing about the committee.          What

21   happens if a congressional committee thinks that someone has

22   testified?

23               MR. ZELINSKY:     Objection.

24               THE COURT:    Counsel approach the bench.

25               (Bench conference.)
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 20 of 179
                                                                            321



1                THE COURT:    Go ahead and finish the sentence you

2    were about to say.

3                MR. ROGOW:    What happens if a congressional

4    committee thinks that someone has not testified honestly,

5    then they have the opportunity to send to the Department of

6    Justice a referral letter.       That's all.

7                THE COURT:    And what is your objection?

8                MR. ZELINSKY:     We've been over already, this is an

9    attempt to backdoor the referral necessary for any kind of

10   prosecution in this case.       The committee's sending or not

11   sending referrals is immaterial to why Mr. Stone lied on this

12   occasion.

13               THE COURT:    They will have the entire transcript.

14   As I recall, there was some discussion of this at the

15   pretrial.    So what's the point?      What is the next sentence

16   that you're arguing after that?

17               MR. ROGOW:    That if they didn't send a referral

18   letter, then they didn't think that Mr. Stone --

19               THE COURT:    Doesn't matter what they think.           The

20   jury think he lied.      The referral -- no, they didn't have the

21   e-mails.    So how would they know that he lied or not?             It's

22   not relevant, that's a legal argument.         You get to argue that

23   they didn't think it was material, as you have consistently

24   for the past 30 minutes.       No one stopped you from arguing his

25   state of mind and materiality.        But there is no need for a
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 21 of 179
                                                                         322



1    congressional referral.       And you do have the letter that the

2    deputy, the entire transcript was sent to the Department of

3    Justice.    Does it matter at whose request?

4                MR. ROGOW:    Well --

5                THE COURT:    Does it matter how this case came to be

6    prosecuted?     We have already said prior to this trial it's

7    not an issue for the jury, we're not trying the investigation

8    or the investigators.      There's no legal requirement for

9    referral.    So I'm sustaining the objection.

10               MR. ROGOW:    I understand.

11               (Open court.)

12               MR. ROGOW:    So we simply come back to the

13   committee's finding in its report, in its March 2018 report.

14   And I think once again, the statement that was made that all

15   the words are there for you to see, I think is an important

16   statement, and I agree with it.        And we agree with it in

17   Mr. Stone's defense.      And I think that when you see this

18   committee report and you see its findings with regard to him,

19   that is a very, very important fact in terms of their

20   decisions with regard to the Stone testimony.

21               Now, so the first part of this case are the false

22   statements, is the committee testimony.         I've taken you

23   through just a little bit of the testimony.          I've taken you

24   through what supports Mr. Stone's state of mind with regard

25   to that testimony.      And so, I need to move to the second leg.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 22 of 179
                                                                          323



1    And it really is the second leg of the government's

2    prosecution of Mr. Stone, the Credico leg.

3                You will, as has been promised, get to see

4    Mr. Credico, get to hear directly from Mr. Credico.            You will

5    get to judge for yourself what kind of person Mr. Credico is

6    and whether or not he's telling the truth.          Because once

7    again, what you see is a situation in which Credico

8    admittedly, I think you will hear him admit that he was

9    playing himself up, being a bigger man than he really was.

10               So we have some texts.      In this relationship, and

11   it was described, I think accurately by the government.             It's

12   a longtime relationship, and it is a strange relationship.

13   Mr. Credico, you will hear, is a liberal.          And Mr. Credico

14   and Mr. Stone worked together in matters that seemed

15   different from Mr. Stone's usual, more conservative approach,

16   but they worked together on certain matters and struck up a

17   friendship and a relationship.        A friendship and a

18   relationship that there are hundreds, maybe thousands of

19   texts.    And I think many of them are going to be in evidence.

20               They're profane, they're rude, they're crude,

21   they're not nice, they're not easy to read.          But they're not

22   evidence of any kind of a crime, but what they are evidence

23   of is that Mr. Credico was playing Mr. Stone.           And so all of

24   these machinations that occur afterwards are an outgrowth of

25   Mr. Credico playing Mr. Stone.        And they're also an outgrowth
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 23 of 179
                                                                             324



1    of the fact that Mr. Credico, because he sees himself as a

2    liberal, did not want to be associated with Roger Stone.                He

3    thought that that would somehow or other compromise his

4    reputation in terms of being a liberal.

5                And you will hear from Mr. Credico himself that

6    this is part of what was in his mind in terms of his

7    relationship with Stone.       Was he afraid of Stone?      No.     I

8    mean, the stuff, and you'll see many of these texts that they

9    said back and forth to one another is odious, just in terms

10   of the crudity of it.      And yet, this is the way these two men

11   talked to one another.

12               And so, what does that show?       That shows that

13   whatever the Pantangeli, you heard about the Pantangeli

14   thing.    This was a continuing dialogue with these people.

15   And Mr. Credico is an impressionist.         And you'll hear that

16   too.   He does impressions, he does impressions of various

17   people, including Pantangeli.        So all of this doesn't amount

18   to the kind of tampering that the government is arguing

19   occurred between Mr. Stone and Mr. Credico.

20               Mr. Credico did take the Fifth Amendment.          By the

21   way, if you tell someone to take the Fifth Amendment, if

22   you're not a lawyer, then --

23               MR. ZELINSKY:     Objection.

24               THE COURT:    Let him finish the sentence, then I

25   will hear your objection.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 24 of 179
                                                                         325



1                MR. ROGOW:    I couldn't hear, Your Honor.

2                THE COURT:    I just wanted to hear your full

3    sentence before I ruled on whether it was objectionable.

4                MR. ROGOW:    What I was going to say --

5                THE COURT:    Why don't you just come to the bench

6    and we'll do this quickly.

7                (Bench conference.)

8                THE COURT:    What were you about to say?

9                MR. ROGOW:    That if he tells Credico to take the

10   Fifth Amendment, that is not a crime in itself.

11               MR. ZELINSKY:     Your Honor, whether or not he tells

12   Credico to take the Fifth Amendment, we have also, if there

13   is a corrupt intent, if it is simply asserting as a blanket

14   matter, telling someone to take the Fifth Amendment is not a

15   crime because you are not a lawyer is a misstatement of the

16   law.   And it's already been considered by this Court in the

17   pretrial proceedings.

18               THE COURT:    Well, a person to advise another person

19   to take the Fifth Amendment typically, of course, people are

20   obviously -- I don't think this was a question of advising

21   him.   I mean, I think you just simply say, without saying

22   that he didn't have corrupt intent that he's been charged

23   with, what he tells him to do.

24               MR. ZELINSKY:     Your Honor, the government's

25   objection is to the statement Mr. Rogow just said he was
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 25 of 179
                                                                          326



1    making, which was as a blanket matter, if you are not a

2    lawyer -- that is not the law.        That is not the argument the

3    government is making in this case.         That's not what this

4    Court --

5                THE COURT:    If you're trying to do it to obstruct,

6    I mean, that's the question.

7                MR. ROGOW:    And so he can argue that, he can prove

8    that.

9                THE COURT:    But you're not supposed to be arguing

10   right now or giving the jury legal instructions.           You've gone

11   so far beyond simply saying what the evidence will show.             You

12   can't give them a legal argument.        You can say that the

13   evidence will show that he did it without corrupt intent.

14   But you can't talk about the law.

15               (Open court.)

16               MR. ROGOW:    So Mr. Stone told Mr. Credico, take the

17   Fifth Amendment, but he said it without corrupt intent.

18   That's what we think the evidence is going to show.

19               Anyway, these texts, and there are so many of them,

20   that it shows a continuing, continuing relationship with

21   them, a relationship that continued, the evidence will show,

22   even after Mr. Credico suggested that somehow or other he was

23   being affected by Mr. Stone's statements to him.           And you

24   will see evidence that post this period of time when there's

25   some conflict between them, on two or three occasions,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 26 of 179
                                                                         327



1    Mr. Credico was inviting Mr. Stone to be on his radio show.

2                So I think when you look at all of this, it will

3    give you a picture of the relationship between Stone and

4    Credico and that there was no corrupt intent in Mr. Stone's

5    relationship or statement to Mr. Credico.

6                Now, there are a couple of other people that will

7    probably be involved in this case.         Mr. Gates, he's already

8    been mentioned.     Mr. Bannon, already mentioned.        Mr. Prince,

9    already mentioned.      We'll let the evidence reflect what those

10   relationships were and whether or not there were any corrupt

11   intent in it.     The only thing that those relationships

12   reflect, because those were people interested in Mr. Trump's

13   success in his candidacy, the only thing that those

14   connections, that those relationships, that those statements

15   to one another reflect is an effort, a joint effort to get

16   President Trump elected, then Mr. Trump, to get him elected

17   as president.     That is not a crime.      That's a First Amendment

18   right that people have to do.

19               And so, as this case unfolds, you've heard the

20   government's opening statement, you've heard our opening

21   statement.    The essence of our opening statement is, as we

22   think the evidence will show, that there was no corrupt

23   intent in whatever was said or done by Mr. Stones.

24               Thank you.

25               THE COURT:    All right.    Government can call its
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 27 of 179
                                                                         328



1    first witness.

2                MR. KRAVIS:    Thank you, Your Honor.       The government

3    calls Ms. Michelle Taylor.

4                THE DEPUTY CLERK:     Please raise your right hand.

5                MICHELLE TAYLOR, GOVERNMENT WITNESS, SWORN

6                              DIRECT EXAMINATION

7    BY MR. KRAVIS:

8           Q.   Good afternoon, ma'am.

9           A.   Hi.

10          Q.   What is your name?

11          A.   Michelle Taylor.

12          Q.   How do you spell your last name?

13          A.   T-A-Y-L-O-R.

14          Q.   Ms. Taylor, for the record, on your way up to the

15   witness stand, I handed you a binder that contains some of

16   the documents that I'm going to ask you about during your

17   testimony.    Have you got that in front of you?

18          A.   Yes.

19          Q.   And I've also passed up copies to the Court and to

20   defense counsel.

21               Ms. Taylor, what do you do for a living?

22          A.   I work at a consulting firm here in Washington,

23   D.C.

24          Q.   How long have you been a consultant?

25          A.   Three months.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 28 of 179
                                                                         329



1          Q.    And what did you do before you were a consultant?

2          A.    I was an FBI agent.

3          Q.    How long were you an FBI agent for?

4          A.    Almost 14 years.

5          Q.    And before the FBI?

6          A.    I was an intelligence officer in the Army.

7          Q.    Ms. Taylor, in the course of your work with the

8    FBI, was there a time in your career when you were assigned

9    to work on the investigation led by then Special Counsel

10   Robert Mueller?

11         A.    Yes.

12         Q.    And in particular in the course of your work on the

13   special counsel's investigation, did you participate in the

14   piece of the investigation that concerned the defendant in

15   this case, Roger Stone?

16         A.    Yes, I did.

17         Q.    What was your role on that piece of the special

18   counsel's investigation?

19         A.    I was one of the case agents on the investigation

20   of Mr. Stone.

21         Q.    And in the course of your work as one of the case

22   agents, did you review and become familiar with documents and

23   other evidence gathered in the course of that investigation?

24         A.    I did.

25         Q.    I'm going to ask you now about some of those
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 29 of 179
                                                                         330



1    documents.    But before I do that, Ms. Taylor, am I correct

2    that we have with us today a demonstrative timeline of

3    events?

4          A.    Yes.

5          Q.    And would showing that demonstrative assist you in

6    presenting your testimony to the jury today?

7          A.    Yes, it would.

8                MR. KRAVIS:    With the Court's permission I'd now

9    like to publish Government's Exhibit 600, demonstrative only.

10               THE COURT:    All right.    Any objection?

11               MR. ROGOW:    No objection.

12               THE COURT:    All right.    You can put it on the

13   screen.

14               MR. KRAVIS:    I'm sorry, 200, and we'll put it on

15   the easel.    Thank you.

16               THE COURT:    So you're going to put the documents on

17   the screen from the -- do they have a copy of it?

18               MR. KRAVIS:    Yes, Your Honor.     The defense does

19   have a copy of the timeline.

20               THE COURT:    Okay, all right.

21   BY MR. KRAVIS:

22         Q.    Now, Ms. Taylor, in the course of your work on the

23   Stone investigation, did you look at some public statements

24   from the spring and summer of 2016 about the Democratic

25   National Committee and WikiLeaks?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 30 of 179
                                                                         331



1          A.    Yes, I did.

2          Q.    What is the Democratic National Committee?

3          A.    The Democratic National Committee is the governing

4    body for the Democratic party.

5          Q.    And what is WikiLeaks?

6          A.    WikiLeaks is an international organization that

7    publishes classified material and leaked material often from

8    anonymous sources.

9          Q.    And in the spring of 2016, who was the head of

10   WikiLeaks?

11         A.    Julian Assange.

12         Q.    And in the course of this investigation, did you

13   also look at the defendant, Roger Stone's public statements

14   and private communications on these topics from that same

15   time period?

16         A.    Yes, I did.

17         Q.    I'd like to ask you some questions now about those

18   topics.    Did there come a time in June of 2016 when

19   Mr. Assange made some statements in an interview about having

20   some e-mails related to a presidential candidate?

21         A.    Yes, he did.

22               MR. KRAVIS:    And with the Court's permission, I'd

23   like to publish now what's been marked and previously

24   admitted as Government's Exhibit Number 151.

25               THE COURT:    Any objection?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 31 of 179
                                                                         332



1                MR. ROGOW:    No objection.

2                THE COURT:    You can publish it however you plan to

3    publish it.

4                (Government's Exhibit Number 151 was

5          played in open court.)

6    BY MR. KRAVIS:

7          Q.    Now, the interview that we just saw, Government's

8    Exhibit 151, does that appear on the timeline that I have up

9    on the easel?

10         A.    Yes, it's the top box on the left.

11         Q.    A few days after that interview, did the Democratic

12   National Committee announce they it believed it had been

13   hacked?

14         A.    Yes.

15         Q.    And I'd like to now show you and publish for the

16   jury what's been marked and previously admitted as

17   Government's Exhibit 161.       This appears at tab 1 of your

18   binder.

19               MR. ROGOW:    No objection.

20   BY MR. KRAVIS:

21         Q.    What is Government's Exhibit 161?

22         A.    This is a newspaper article from "The Washington

23   Post" dated June 14th, 2016.

24         Q.    How much time passed between the interview with

25   Mr. Assange that we just saw a moment ago and the publication
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 32 of 179
                                                                         333



1    of this article, Government's Exhibit 161?

2          A.    Two days.

3          Q.    And does this article appear on the timeline?

4          A.    Yes, it's the first box on the bottom.

5          Q.    Can you read for us, please, the first paragraph of

6    Government's Exhibit 161?

7          A.    Sure.   "Russian government hackers penetrated the

8    computer network of the Democratic National Committee and

9    gained access to the entire database of opposition research

10   on GOP's presidential candidate Donald Trump, according to

11   committee officials and security experts who responded to the

12   breach."

13         Q.    On the day that this article was published, did

14   Mr. Stone have a phone call with anyone associated with the

15   Trump campaign?

16         A.    Yes, he did.

17         Q.    I'd like to now publish for the witness and the

18   jury what's been marked and previously admitted as

19   Government's Exhibit 148.       That appears at tab 2 of your

20   binder.

21         A.    Okay.

22         Q.    And I'd like to direct your attention to the three

23   highlighted phone calls at the top of the first page of

24   Government's Exhibit 148.       Do you see them?

25         A.    Yes.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 33 of 179
                                                                         334



1           Q.   Now, the first of those three highlighted calls --

2                THE COURT:    Well, first can you just explain what

3    Government's Exhibit 148 is?

4                THE WITNESS:    Yes, this is a printout showing

5    telephone calls related to Mr. Stone's cell phone number.

6    BY MR. KRAVIS:

7           Q.   And the first of the three highlighted calls, on

8    the exhibit you have in front of you, what is the listed

9    connection date and time of the call?

10          A.   June 15th, 2016, 1:03 A.M.

11          Q.   What time zone is 1:03 A.M. in?

12          A.   It's UTC or universal coordinated time.

13          Q.   Are you familiar with how to convert from universal

14   coordinated time to eastern standard time?

15          A.   Yes.   So, in June it would be subtracting four

16   hours.

17          Q.   So for the first highlighted call here, converting

18   the time of the call to eastern standard time, what would the

19   day and time be?

20          A.   The first call would be June 14th, 2016 at 9:03

21   P.M.

22          Q.   And that's the same date of the article we just

23   saw?

24          A.   Yes.

25          Q.   Now, do you see the column there that says "seizure
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 34 of 179
                                                                          335



1    time"?

2          A.    Yes.

3          Q.    What is seizure time on these records?

4          A.    Seizure time is the cell phone tower making a

5    connection from one phone to another.

6          Q.    And the next column, E.T., what is that?

7          A.    Elapsed time, that's the duration of the call.

8          Q.    So what is the difference between seizure time and

9    elapsed time on the records you have in front of you?

10         A.    Eight seconds.

11         Q.    I'm sorry.    What is the difference between what the

12   two columns show?

13         A.    The elapsed time shows how long the call was.           The

14   seizure times just shows that a call was placed.

15         Q.    So this first call, who was this call from?

16         A.    Mr. Stone's cell phone.

17         Q.    Who was the call to?

18         A.    Donald Trump's home phone.

19         Q.    And what was the seizure time of the call?

20         A.    Eight seconds.

21         Q.    And how about the elapsed time, like how long the

22   time lasted?

23         A.    Zero seconds.

24         Q.    I want to direct your attention now to the second

25   highlighted call.      Again, converting this back to eastern
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 35 of 179
                                                                         336



1    standard time, what was the date and time of this phone call?

2          A.    This one would be June 14th, 2016 at 9:53 P.M.

3          Q.    Who was this call from?

4          A.    Mr. Trump's cell phone.

5          Q.    And who was the call to?

6          A.    To Mr. Stone's cell phone.

7          Q.    What was the elapsed time of this phone call?

8          A.    Two minutes and 25 seconds.

9          Q.    And how much time passed between the first call we

10   saw and this call?

11         A.    Fifty minutes.

12         Q.    Directing your attention to the final highlighted

13   call at the top of page 1, converting again to eastern

14   standard time, what was the date and time of that phone call?

15         A.    June 14th, 2016 at 9:56 P.M.

16         Q.    And who was that call from?

17         A.    Mr. Trump's cell phone to Mr. Stone's cell phone.

18         Q.    And what was the elapsed time of that phone call?

19         A.    One minute and 53 seconds.

20         Q.    So all three of these calls were the same day as

21   the "Post" article we saw a moment ago?

22         A.    Yes, they were.

23         Q.    And are these calls reflected on the timeline we

24   have on the easel, Government's Exhibit 200?

25         A.    Yes, they're the third bullet, the first green box
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 36 of 179
                                                                         337



1    there.

2          Q.    Now, I think we just saw in "The Washington Post"

3    article an announcement by the Democratic National Committee

4    of a hack on June 14th, 2016.        Do I have that right?

5          A.    Yes.

6          Q.    Did there come a time shortly after that

7    announcement when someone claimed credit for the hack on

8    line?

9          A.    Yes.

10         Q.    I want to direct your attention now to Government's

11   Exhibit 149.     If I could publish that for the witness and the

12   jury, please.      And that appears at tab 3 of the binder.

13               What is Government's Exhibit 149?

14         A.    This is a Word Press web page and post that says

15   it's written by Guccifer 2, dated June 15th, 2016.

16         Q.    What is Word Press?

17         A.    It's a site where you can publish free content.

18   People use it for blogs and things like that.

19         Q.    And is that content publicly available?

20         A.    Yes.

21         Q.    And what is the date of this Word Press post by

22   Guccifer 2?

23         A.    June 15th, 2016.

24         Q.    And does this post appear on the timeline on the

25   easel?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 37 of 179
                                                                         338



1          A.    Yes.    It's the second box on the bottom.

2          Q.    Can you please read for us the first two sentences

3    of the Guccifer 2 Word Press post from June 15th, 2016?

4          A.    Sure.    "Worldwide known cyber security company

5    CrowdStrike announced that the Democratic National Committee,

6    DNC, servers had been hacked by sophisticated hacker groups.

7    I'm very pleased the company appreciated my skills so highly,

8    but, in fact, it was easy, very easy."

9          Q.    How much time passed between "The Washington Post"

10   article we saw reporting the Democratic National Committee's

11   announcement and this Word Press post?

12         A.    Three days.

13         Q.    Did this same author, Guccifer 2.0, post another

14   message about the hack a few weeks later?

15         A.    He did.

16         Q.    I'd like to publish now, please, for the witness

17   and the Court -- and the jury, excuse me, Government's

18   Exhibit 150, which appears at tab 4 of your binder.

19               What is Government's Exhibit 150?

20         A.    This is another Word Press post by Guccifer 2 dated

21   June 30, 2016.

22         Q.    Does this second Word Press post by Guccifer 2

23   appear on the timeline?

24         A.    Yes.

25         Q.    Where is it?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 38 of 179
                                                                               339



1          A.    It's the third box on the top.

2          Q.    And how much time passed between the first Guccifer

3    2 post we saw and this one?

4          A.    About two weeks.

5          Q.    I want to direct your attention now to page 4 of

6    the exhibit.     Do you see the top of the page where it begins,

7    "There were lots of questions"?

8          A.    Yes.

9          Q.    Can you read for us, please, the first four

10   paragraphs underneath that sentence in bold that begins,

11   "There were lots of questions"?

12         A.    "I don't want to disappoint anyone, but none of the

13   candidates has my sympathies.        Each of them has skeletons in

14   the closet, and I think people have a right to know the truth

15   about the politicians.

16               "As for me, I see great differences between Hillary

17   Clinton and Donald Trump.       Hillary seems so much false to me.

18   She got all her money from political activities and lobbying.

19   She's a slave of moguls.       She's bought and sold.      She never

20   had to work hard and never risked everything she had.               Her

21   words don't meet her actions.        And her collision with the DNC

22   turned the primary into farce.

23               "Opposite to her, Donald Trump has earned his money

24   himself, and at least he is sincere in what he says.            His

25   position is straight and clear."
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 39 of 179
                                                                          340



1          Q.    Now, I think you said a moment ago that this post

2    appeared on Word Press on June 30th, 2016.          Do I have that

3    right?

4          A.    Correct.

5          Q.    On the same day that this post appeared, did

6    Mr. Stone have any phone calls with anyone associated with

7    the Trump campaign?

8          A.    Yes, he did.

9          Q.    I'd like to now publish once again for the witness

10   and the jury Government's Exhibit Number 148, the phone

11   records from tab 2.

12               And Ms. Taylor, I think you said a moment ago that

13   these are phone records from Mr. Stone's phone number?

14         A.    Yes.

15         Q.    I'd like to direct your attention, please, to the

16   second page of the exhibit to the highlighted calls there.

17   Do you see those calls?

18         A.    Yes.

19         Q.    Now, am I correct that the first seven of those

20   calls all have an elapsed time of ten seconds or less?

21         A.    Yes, that's correct.

22         Q.    I want to direct your attention now to the eighth

23   call, the bottom one.      Converting that back for us to eastern

24   standard time, what was the date and time of that phone call?

25         A.    So this would still be June 30, 2016, but the time
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 40 of 179
                                                                         341



1    would be 2:20 P.M.

2          Q.    And who was this call from?

3          A.    Mr. Stone's cell phone.

4          Q.    Who is the call to?

5          A.    Mr. Trump's cell phone.

6          Q.    And what is the elapsed time of that phone call?

7          A.    Two minutes and 37 seconds.

8          Q.    And does that call appear on the timeline on the

9    easel, Government's Exhibit 200?

10         A.    Yes, it's the second green box.        It's on the bottom

11   there.

12         Q.    Now, sometime after that second Guccifer 2.0 Word

13   Press post we just saw, did WikiLeaks make a public

14   announcement about the release of some Democratic National

15   Committee documents?

16         A.    They did.

17         Q.    I'd like to publish now for the witness and the

18   jury Government's Exhibit 152 which appears at tab 5 of the

19   binder.

20               Ms. Taylor, what is Government's Exhibit 152?

21         A.    This is a screen shot of a tweet from the at

22   WikiLeaks' account, which is dated July 22, 2016.

23         Q.    Can you read for us, please, the text of this tweet

24   from the at WikiLeaks' account on July 22nd, 2016?

25         A.    Sure.   It says, "Release, 19,252 e-mails from the
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 41 of 179
                                                                         342



1    U.S. Democratic National Committee.         WikiLeaks dot org."

2          Q.    And I think you said that the date of this message,

3    Government's Exhibit 152, was July 22nd, 2016?

4          A.    Yes.

5          Q.    Was there another tweet published from a different

6    account about these same released e-mails on that same day?

7          A.    Yes, there was.

8          Q.    I'm going to direct your attention now, and I'd

9    like to publish for the witness and the jury, please,

10   Government's Exhibit 153, which appears at tab 6 of the

11   binder.

12               What is Government's Exhibit 153?

13         A.    This is a screen shot of a tweet from the at

14   Guccifer, underscore, 2 account, which re-tweeting the

15   WikiLeaks' tweet we just looked at.

16         Q.    And how does the name of the account that this

17   tweet came from compare with the name of the author of those

18   Word Press posts we saw a few moments ago about the hack?

19         A.    They are the same.

20         Q.    And these two twitter messages from July 22nd,

21   2016, do they appear on the timeline on the easel?

22         A.    Yes, they are the last two boxes on the chart.

23         Q.    So, between June 14th, 2016 and July 22nd, 2016,

24   how many times did we see in these exhibits Guccifer 2.0

25   publish a statement about the DNC hack?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 42 of 179
                                                                          343



1          A.    Three times.

2          Q.    I want to direct your attention now to an e-mail

3    from a few days later.      I'd like to publish for the witness

4    and the jury Government's Exhibit 35.         And I'm going to move

5    to the second board on the timeline.

6                And just for record, Government's Exhibit 35

7    appears at tab 7 of the binder I handed you on your way up.

8                What is Government's Exhibit 35?

9          A.    This is an e-mail from Mr. Stone to Jerome Corsi,

10   dated July 25th, 2016.

11         Q.    And what did Mr. Stone write to Mr. Corsi on July

12   25th, 2016?

13         A.    He wrote, "Get to Assange at Ecuadorian Embassy in

14   London and get the pending WikiLeaks' e-mails.           They deal

15   with foundation allegedly."

16         Q.    Now, how much time passed between the WikiLeaks'

17   tweet you saw a moment ago, Government's Exhibit 152, and

18   this e-mail from Mr. Stone to Mr. Corsi?

19         A.    Three days.

20         Q.    And does this e-mail appear on the timeline?

21         A.    Yes, it's the first box on this one.

22         Q.    Now, on that first sentence do you see a reference

23   to the Ecuadorian Embassy in London?

24         A.    Yes.

25         Q.    Where was Mr. Assange living at this time?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 43 of 179
                                                                         344



1          A.    At the Ecuadorian Embassy in London.

2          Q.    And the last clause, they deal with foundation

3    allegedly.    Do you see that?

4          A.    Yes.

5          Q.    Based on your work on this investigation, are you

6    familiar with a foundation associated with a 2016

7    presidential candidate?

8          A.    Yes.

9          Q.    Which foundation would that be?

10         A.    The Clinton Foundation associated with Hillary

11   Clinton.

12         Q.    Now, around the same time of this e-mail, was

13   Mr. Stone communicating with people associated with the

14   presidential campaign of Donald Trump?

15         A.    Yes, he was.

16         Q.    I'd like to publish now for the witness and the

17   jury, please, Government's Exhibit 24, which appears at tab 8

18   of the binder in front of you.

19               Ms. Taylor, what is Government's Exhibit 24?

20         A.    This is an e-mail from Mr. Stone to Paul Manafort

21   dated July 29th, 2016.

22         Q.    Now, who is Paul Manafort?

23         A.    At the time this was written, he was the campaign

24   chairmen for Mr. Trump's presidential campaign.

25         Q.    And what did Mr. Stone write to Chairman Manafort
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 44 of 179
                                                                         345



1    on July 29th, 2016?

2          A.    "I was on writing deadline and have radio until

3    7:30.   Will try you then.      Good shit happening.      R."

4          Q.    Now, how much time passed between when Mr. Stone

5    wrote to Mr. Corsi, "get to Assange," tab 7 in the binder,

6    and when Mr. Stone wrote to Mr. Manafort, "Good shit

7    happening"?

8          A.    Four days.

9          Q.    And this e-mail to Mr. Manafort, does this appear

10   on the timeline on the easel?

11         A.    Yes, this is the second bullet.

12               THE COURT:    What's the exhibit number?

13               MR. KRAVIS:    This is Exhibits 24.

14               THE COURT:    Thank you.

15   BY MR. KRAVIS:

16         Q.    Did Mr. Stone send Mr. Corsi another e-mail a few

17   days later?

18         A.    He did.

19         Q.    I'd like to publish now, please, for the witness

20   and the jury Government's Exhibit 36, which appears at tab 9

21   of the binder.

22               Ms. Taylor, what is Government's Exhibit 36?

23         A.    This is an e-mail from Mr. Stone to Mr. Corsi dated

24   July 31st, 2016.

25         Q.    Now, how much time passed between Mr. Stone's
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 45 of 179
                                                                         346



1    original e-mail to Mr. Corsi, "Get to Assange," and this

2    e-mail that you have in front of you, Exhibit 36?

3          A.    Six days.

4          Q.    Can you read for us, please, what Mr. Stone wrote

5    to Mr. Corsi on July 31st, 2016?

6          A.    "Malloch should see Assange.       Malloch should find

7    Bernie Sanders' brother who called Bill a rapist.           Turn him

8    for Trump.    Malloch should find Eileen Wellstone or more

9    proof of Bill getting kicked out."

10         Q.    Do you see the reference in all three of those

11   sentences to Malloch?

12         A.    Yes.

13         Q.    Who is Malloch?

14         A.    That's a reference to Theodore Malloch, he's an

15   associate of Mr. Stone and Mr. Corsi's.

16         Q.    And where was Mr. Malloch living at this time?

17         A.    He was living in England.

18         Q.    Now, before Mr. Stone sends this e-mail to

19   Mr. Corsi on July 31st, 2016, did he have a phone call with

20   anyone associated with the Trump campaign?

21         A.    Yes.

22         Q.    I'd like to turn you back to Government's Exhibit

23   148, which is back to tab 2 of the binder.          Am I right that

24   these are Mr. Stone's phone records?

25         A.    Yes, they are.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 46 of 179
                                                                         347



1          Q.    A portion of them.      And I'd like to direct your

2    attention to the third page of the exhibit.          Do you see the

3    three highlighted calls on the third page of the exhibit?

4          A.    Yes.

5          Q.    Starting with the first call, again converting back

6    from UTC to eastern standard time, what was the day and time

7    of this phone call?

8          A.    This phone call would have been July 31st, 2016 at

9    9:15 P.M.

10         Q.    Who was the phone call from?

11         A.    Mr. Stone's cell phone.

12         Q.    Who was the phone call to?

13         A.    The cell phone for Rick Gates.

14         Q.    And what is the elapsed time or duration of this

15   call?

16         A.    Five minutes and 36 seconds.

17         Q.    Turning your attention to the next highlighted

18   call, converting back to eastern time, what's the date and

19   time of the call?

20         A.    July 31st, 2016 at 9:25 P.M.

21         Q.    Who was this call from?

22         A.    Mr. Stone's cell phone.

23         Q.    Who was this call to?

24         A.    Mr. Trump's cell phone.

25         Q.    What is the elapsed time of this call?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 47 of 179
                                                                          348



1          A.    Five minutes and nine seconds.

2          Q.    Now, directing your attention to the third

3    highlighted call, converting back to eastern time, what's the

4    date and time of this call?

5          A.    July 31st, 2016 at 9:36 P.M.

6          Q.    Now, the terminating number or the number that the

7    call was placed to, what number is that?

8          A.    This shows a call placed to Mr. Stone's cell phone.

9          Q.    And if you look in the column for originating

10   number, what do you get for this call?

11         A.    Which is dash 1.

12         Q.    In the course of your work on the investigation,

13   did you find another set of phone records that shows a phone

14   call to Mr. Stone's number, that number right around this

15   time?

16         A.    Yes.

17         Q.    I want to direct your attention to Government's

18   Exhibit 164, which appears at tab 10 of the binder.            And

19   could I publish that, please, for the witness and the members

20   of the jury.

21               I want to direct your attention, Ms. Taylor, to the

22   one call that is not blacked out here.         What is the date and

23   time of that call?

24         A.    July 31st, 2016 at 9:35 P.M.

25         Q.    And so right around the time of that negative one
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 48 of 179
                                                                            349



1    call we saw?

2          A.    Yes.

3          Q.    So who is this call from?

4          A.    This call is from Mr. Trump's home phone.

5          Q.    And who is this call to?

6          A.    Mr. Stone's cell phone.

7          Q.    So all three of these phone calls that we just saw,

8    am I right that these were all placed on the same day as that

9    e-mail from Mr. Stone to Mr. Corsi dated July 31st, 2016?

10         A.    That's correct.

11         Q.    And all the calls were before the e-mail was sent,

12   the time?

13         A.    Yes.

14         Q.    Now, did Mr. Corsi send Mr. Stone an e-mail a few

15   days after these phone calls?

16         A.    Yes, he did.

17         Q.    Before I ask you that, the calls that we just saw,

18   are those calls depicted on the timeline, Government's

19   Exhibit 200?

20         A.    Yes, they are the second box on the top, July 31st,

21   2016.

22         Q.    All right.    Now, back to that Corsi e-mail.           Can I

23   publish, please, for the witness and the jury Government's

24   Exhibit 37, which appears at tab 11 of the binder.

25               Ms. Taylor, what is Government's Exhibit 37?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 49 of 179
                                                                           350



1          A.    This is an e-mail from Mr. Corsi to Mr. Stone dated

2    August 2nd, 2016.

3          Q.    And what is the subject of this e-mail?

4          A.    "In Italy."

5          Q.    And can you read for us, please -- well, before I

6    ask you to read actually, how much time passed between that

7    first e-mail from Mr. Stone to Mr. Corsi, "Get to Assange,"

8    and this e-mail from Mr. Corsi to Mr. Stone, "In Italy"?

9          A.    A little over a week.

10         Q.    And can you read for us, please, what Mr. Corsi

11   wrote to Mr. Stone on August 2nd, 2016?

12         A.    Yes.    "With family.    Twenty-fifth wedding

13   anniversary, August 9.      Return home August 12th.       Word is

14   friend in embassy plans two more dumps."

15         Q.    And let me just stop you right there.         Where it

16   says, "Word is friend in embassy plan two more dumps," where

17   was Mr. Assange, the head of WikiLeaks, living at this time?

18         A.    In the Ecuadorian Embassy in London.

19         Q.    Okay.   Can you keep going, please?

20         A.    "One shortly after I'm back.       Second in October.

21   Impact planned to be very damaging.         Signs are Fox will have

22   me on mid-August.      More post-air shakeup underway.       Expect

23   shine to surface victor for now.        Post DNC bump for HRC an

24   artifact of rigged polling.       Won't last."

25         Q.    And let me just stop you there.        Do you see the
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 50 of 179
                                                                           351



1    letters in all caps, "HRC" in that last sentence you just

2    read?

3          A.    Yes.

4          Q.    Was there a person who was running for president in

5    2016 with those initials?

6          A.    Yes.

7          Q.    Who is that person?

8          A.    Hillary Rodham Clinton.

9          Q.    Can you continue reading, please?

10         A.    "I expect presidential campaign to get serious

11   starting September.      Still in preseason game.       Time to let

12   more than Podesta to be exposed as in bed with enemy if they

13   are not ready to drop HRC."

14         Q.    I'm going to stop you again there.        Do you see the

15   name Podesta in that sentence?

16         A.    Yes.

17         Q.    Who is Podesta?

18         A.    John Podesta was Hillary Clinton's campaign

19   chairman.

20         Q.    Thank you.    If you'd keep reading, please.

21         A.    "That appears to be the game hackers are now about.

22   Would not hurt to start suggesting HRC old, memory bad, had

23   stroke, neither he nor she well.        I expect that much of next

24   dump focus setting stage for foundation debacle.           I

25   reorganized my financial services ops from here.           Farrah
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 51 of 179
                                                                         352



1    having money problems.      Will make move to raise funds for PAC

2    from Indi when I get back.       I badly needed the rest.       That's

3    it for now from Firenze.       Jerry."

4          Q.    And just directing your attention to that sentence

5    in the third paragraph from the bottom, the last sentence, "I

6    expect that much of next dump focus," do you see the word

7    "foundation" in there?

8          A.    Yes.

9          Q.    Was there a foundation associated with the

10   presidential candidate at this time?

11         A.    Yes.

12         Q.    What was that?

13         A.    The Clinton Foundation associated with Hillary

14   Clinton.

15         Q.    Now, after Mr. Stone received this e-mail from

16   Mr. Corsi, did Mr. Stone again contact Mr. Manafort, the

17   Trump campaign chairman?

18         A.    Yes, he did.

19         Q.    I'd like to publish now for the witness and the

20   jury, please, Government's Exhibit 25, which appears at tab

21   12 of the binder.

22               Ms. Taylor, what is Government's Exhibit 25?

23         A.    This is an e-mail from Mr. Stone to Mr. Manafort

24   dated August 3rd, 2016.

25         Q.    And what did Mr. Stone write to Chairman Manafort
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 52 of 179
                                                                         353



1    on August 3rd, 2016?

2          A.    He writes in the subject line, "I have an idea."

3    And in the body, "to save Trump's ass.         Call me, please.     R."

4          Q.    Now, how much time passed between when Mr. Corsi,

5    wrote to Mr. Stone, "Word is friend in embassy plans two more

6    dumps," and when Mr. Stone wrote to Mr. Manafort, "I have an

7    idea to save Trump's ass"?

8          A.    It was the next day.

9          Q.    After this e-mail to Mr. Manafort, did Mr. Stone

10   begin making public statements about his contact with

11   WikiLeaks?

12         A.    Yes, he did.

13               MR. KRAVIS:    And with the Court's permission I'd

14   like to publish for the jury, Government's Exhibit 142, the

15   August 8th, 2016 video.

16               THE COURT:    All right.    All of these exhibits have

17   already been admitted in evidence.         You can play it.

18               MR. KRAVIS:    Thank you, Your Honor.

19               (Government's Exhibit 142 was played in

20         open court.)

21   BY MR. KRAVIS:

22         Q.    Does that video from August 8, 2016 appear on the

23   timeline, Government's Exhibit 200?

24         A.    Yes, it's the last box on the top in yellow.

25         Q.    And I forgot to ask, by the way, do the colors have
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 53 of 179
                                                                         354



1    any significance here?

2          A.    Yes.   The yellow ones are videos or Mr. Stone's

3    statements.     The red ones are e-mails between Mr. Stone and

4    Mr. Corsi.    And the green ones are communications between

5    Mr. Stone and campaign associates.

6          Q.    Thank you.

7                MR. KRAVIS:    And can we now please publish

8    Government's Exhibit 143, the August 12th, 2016 video?

9                (Government's Exhibit 143 was played in

10         open court.)

11               MR. KRAVIS:    And the next clip from the exhibit.

12               (Government's Exhibit 142 continued.)

13   BY MR. KRAVIS:

14         Q.    And, Ms. Taylor, that clip that we just saw,

15   Government's Exhibit 143, where was that from?

16         A.    Info Wars.

17         Q.    And what is Info Wars?

18         A.    It is a show hosted by Alex Jones.

19         Q.    Can we publish now -- the clip we just saw a moment

20   ago, does that appear on the timeline on the easel?

21         A.    Yes, it's the last box, the yellow box on the

22   bottom.

23         Q.    And can we publish now, please, Government's

24   Exhibit 144, the August 16th, 2016 video?

25               (Government's Exhibit No. 144 was played
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 54 of 179
                                                                         355



1          in open court.)

2    BY MR. KRAVIS:

3          Q.    Ms. Taylor, that clip we just saw, Government's

4    Exhibit 144, where is that from?

5          A.    Also Info Wars.

6          Q.    Same show as the last exhibit?

7          A.    Yes.

8          Q.    And does that statement appear on the timeline,

9    I've now turned us to page 3?

10         A.    Yes, it's the second box on the top, it's yellow.

11         Q.    On the same day as that Info Wars appearance, did

12   Mr. Stone also make a statement on the Dana Loesch show?

13         A.    Yes, he did.

14         Q.    Can we publish, please, for the jury Government's

15   Exhibit 145.

16               (Government's Exhibit 145 was played in

17         open court.)

18   BY MR. KRAVIS:

19         Q.    And that statement, does that appear on the

20   timeline on the easel?

21         A.    Yes, it's the second box on the bottom, it's

22   yellow.

23         Q.    Two days later, did Mr. Stone make some statements

24   on this topic on C-SPAN?

25         A.    Yes, he did.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 55 of 179
                                                                         356



1                MR. KRAVIS:    May we publish for the jury, please,

2    Government's Exhibit 146, the August 18th, 2016 C-SPAN video?

3                (Government's Exhibit No. 146 was played

4           in open court.)

5    BY MR. KRAVIS:

6           Q.   Ms. Taylor, the clip that we just saw, Government's

7    Exhibit 146, where is that clip from?

8           A.   The show Newsmakers on C-SPAN.

9           Q.   And does that statement appear on the timeline on

10   the easel?

11          A.   Yes, it's the third box on the top, it's yellow.

12          Q.   On the same day as that C-SPAN statement, did

13   Mr. Stone make more statements on this topic on a recorded

14   conference call?

15          A.   Yes, he did.

16               MR. KRAVIS:    Can we publish for the jury now,

17   please, the audio of Government's Exhibit Number 147.

18               (Government's Exhibit Nod. 147 was played

19          in open court.)

20   BY MR. KRAVIS:

21          Q.   And that recorded statement, Ms. Taylor, does that

22   appear on the timeline on the easel?

23          A.   Yes, it's the third box on the bottom, the yellow

24   one.

25          Q.   Now, in the exhibit that we just saw and heard,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 56 of 179
                                                                         357



1    Exhibits 142 through 147, between August 8th, 2016 and August

2    18th, 2016, how many times did Mr. Stone mention a channel or

3    intermediary or mutual friend communicating with Assange?

4           A.    Six times.

5           Q.    During this time period, did Mr. Stone receive some

6    more written communications from Mr. Corsi?

7           A.    He did.

8           Q.    If I could publish for the witness and jury,

9    please, Government's Exhibit 38, which appears at tab 13 of

10   the binder in front of you.

11                Ms. Taylor, what is Government's Exhibit 38?

12          A.    This is -- this shows text messages between

13   Mr. Stone and Mr. Corsi.

14          Q.    And what is the date and time of the first of these

15   messages?

16          A.    August 13th, 2016 at 2:19 P.M.

17          Q.    Who is that message from?

18          A.    Mr. Corsi.

19          Q.    Who is the message to?

20          A.    Mr. Stone.

21          Q.    And what does Mr. Corsi write to Mr. Stone on

22   August 13th, 2016?

23          A.    "I'm now back from Italy.      Give me a call when you

24   can.   J."

25          Q.    And how about the second message, what is the date
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 57 of 179
                                                                         358



1    and time of that message?

2          A.    August 15th, 2016, and --

3          Q.    Go ahead.

4          A.    Oh, it's 12:16 P.M., UTC, so it's converted to

5    eastern, that would be 8:16 A.M.

6          Q.    And who is that message from?

7          A.    Mr. Corsi.

8          Q.    Who is that message to?

9          A.    Mr. Stone.

10         Q.    What does Mr. Corsi write?

11         A.    He says, "Give me a call today if you can.          Despite

12   MSM drum roll that HRC is already elected, it's not over yet.

13   More to come than anyone realizes.         Won't really get started

14   until after Labor Day.      I'm in NYC this week.       J."

15         Q.    And are you familiar with acronym MSM?

16         A.    Yes.

17         Q.    What does that stand for?

18         A.    Mainstream media.

19         Q.    And again, you see the letters "HRC and HRC is

20   already elected" in that second sentence?

21         A.    Yes.

22         Q.    Who was the presidential candidate on 2016 with the

23   initials HRC?

24         A.    Hillary Rodham Clinton.

25         Q.    Now, on the date of this second text message, did
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 58 of 179
                                                                         359



1    Mr. Corsi also send an e-mail to Mr. Stone?

2          A.    Yes, he did.

3          Q.    I want to publish, please, for the jury and the

4    witness Government's Exhibit 39, which appears at tab 14 of

5    the binder.

6                What is Government's Exhibit Number 39?

7          A.    This is an e-mail from Mr. Corsi to Mr. Stone dated

8    August 15th, 2016.

9          Q.    What did Mr. Corsi -- so it's the same date as the

10   last text message we just saw?

11         A.    Correct.

12         Q.    What did Mr. Corsi write to Mr. Stone on August

13   15th, 2016?

14         A.    He writes, "Give me a call today if you can.

15   Despite MSM drum roll that HRC is already elected, it's not

16   over yet.    More to come than anyone realizes.         Won't really

17   get started until after Labor Day.         I'm in NYC this week.

18   J."

19         Q.    And the text messages and the e-mail we just saw

20   from Mr. Corsi to Mr. Stone, do those appear on the timeline

21   on the easel?

22         A.    Yes, they're on the far left, right before the

23   yellow boxes.

24         Q.    Now, after Mr. Stone received this e-mail to

25   Mr. Corsi, did he send an e-mail, this e-mail from Mr. Corsi,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 59 of 179
                                                                           360



1    did he send an e-mail to someone named Steve Bannon?

2          A.    Yes.

3          Q.    I want to direct your attention, and I'd like to

4    publish for the jury and the witness, Government's Exhibit

5    28, which appears at tab 15 of your binder.

6                Ms. Taylor, what is Government's Exhibit 28?

7          A.    This is an e-mail exchange between Mr. Stone and

8    Steve Bannon.

9          Q.    Who is Steve Bannon?

10         A.    At the time of this e-mail, Mr. Bannon had just

11   come on the Trump campaign as the campaign CEO.

12         Q.    And how much time passed between the e-mail we just

13   saw from Mr. Corsi to Mr. Stone and this e-mail exchange

14   between Mr. Stone and Mr. Bannon?

15         A.    Three days.

16         Q.    Starting with the bottom with Mr. Stone's e-mail at

17   1:02 A.M., can you read this exchange for us, please?

18         A.    Mr. Stone writes, "Trump can still win, but time is

19   running out.     Early voting begins in six weeks.        I do know

20   how to win this, but it ain't pretty.         Campaign has never

21   been good at playing the new media.         Lots to do.    Let me know

22   when you can talk."      And Mr. Bannon responds, "Let's talk

23   ASAP."

24         Q.    Now, shortly after these two e-mail exchanges, did

25   Mr. Stone exchange some text messages about Assange with a
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 60 of 179
                                                                         361



1    person named Randy Credico?

2          A.    Yes, he did.

3          Q.    And just before we get there, the e-mail exchange

4    between Mr. Stone and Mr. Bannon, is that on the timeline on

5    the easel?

6          A.    Yes, it's the green box on the bottom.

7          Q.    Now, I'd like to direct your attention to and

8    publish, please, for the jury and the witness, Government's

9    Exhibit Number 189, which appears at tab 16 of the binder.

10               Ms. Taylor, what is Government's Exhibit 189?

11         A.    This is a series of text messages between Mr. Stone

12   and Randy Credico.

13         Q.    Just to orient us here, who is sending the text

14   that appear on the left in gray?

15         A.    Mr. Credico.

16         Q.    And who is sending the text on the right that

17   appear in green?

18         A.    Mr. Stone.

19         Q.    Now, I want to direct your attention, please, to

20   the message from Mr. Credico at 7:52 P.M. on August 19th,

21   2016.   Do you see that one?

22         A.    Yes.

23         Q.    Can you read that for us, please?

24         A.    "You okay with that?      I'm going to have Julian

25   Assange on my show next Thursday."
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 61 of 179
                                                                         362



1           Q.   And the next message down, please?

2           A.   "Kunstler's wife is his lawyer or at least one of

3    them."

4           Q.   Now, I think you may have mentioned this a moment

5    ago, but who is Julian Assange?

6           A.   Julian Assange is the head of WikiLeaks.

7           Q.   And how about Kunstler wife, do you know who that

8    is?

9           A.   Kunstler wife is a reference to Margaret Kunstler,

10   a friend of Mr. Credico.

11          Q.   Now, how much time passed between Mr. Stone's

12   statement in Broward County, the very first of the videos we

13   saw, Exhibit 142, and this text message?

14          A.   A month.    Oh, wait, no, I'm sorry.      It was the next

15   day.

16          Q.   Take another look back at Exhibit 142 at the

17   message from Broward County.

18               MR. KRAVIS:    Can we go back to the second page,

19   please?

20               THE WITNESS:    Oh, Broward County was August 8th.

21   This is August 19th, so 11 days.        Sorry.

22   BY MR. KRAVIS:

23          Q.   Okay.   These text messages from Mr. Credico to

24   Mr. Stone were approximately 11 days after the statement in

25   Broward County?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 62 of 179
                                                                         363



1          A.    Yes.

2          Q.    Now, in the course of your work on this

3    investigation, did you review text messages and e-mails

4    between Mr. Stone and Mr. Credico?

5          A.    Yes.

6          Q.    Before this message that we're looking at now,

7    first page of Government's Exhibit 189, did you find any text

8    messages or e-mails between Mr. Stone and Mr. Credico that

9    mentioned Julian Assange or WikiLeaks?

10         A.    Before this one?     No.

11         Q.    So this is the first one?

12         A.    Yes.

13         Q.    Before the date of this message, August 19th, 2016,

14   how many e-mails did you find between Mr. Stone and Mr. Corsi

15   that mention Assange or WikiLeaks?

16         A.    Four.

17         Q.    I want to direct your attention to the text on the

18   next page of this exhibit, to a text on the next page of this

19   exhibit --

20               THE COURT:    Mr. Kravis, let me just stop you for a

21   second.    I have promised the jurors midafternoon breaks.          I

22   know you're trying to cover a lot of ground.          But I'm not

23   sure that there's going to be any particularly good logical

24   breaking point as you march through this.          So if this isn't

25   one, could you let me know probably in the text ten minutes
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 63 of 179
                                                                           364



1    when we have come to one?

2                MR. KRAVIS:    I've got one in like five minutes.

3                THE COURT:    Okay, let's do that, then.

4                MR. KRAVIS:    Okay.

5                THE COURT:    Does that work for the jurors?        All

6    right, thank you.

7                MR. KRAVIS:    Okay.

8    BY MR. KRAVIS:

9          Q.    On the second page of this exhibit, the text

10   message from Mr. Credico at 3:17 P.M. on August 20th, 2016,

11   do you see that?

12         A.    Yes.

13         Q.    What does Mr. Credico write to Mr. Stone on August

14   20th, 2016 at 3:17 P.M.?

15         A.    "I have Julian Assange either Tuesday or Thursday."

16         Q.    And does that, the text message you read from the

17   first page -- the text message you read from the first page,

18   is that on the timeline?

19         A.    Yes.

20         Q.    And where is it?

21         A.    It's the purple box on the top.

22         Q.    Now, and this message is from the next day, the day

23   after that one?

24         A.    Yes.

25         Q.    Moving your attention a little further down the
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 64 of 179
                                                                             365



1    page, directing your attention to the message at the bottom

2    of this page of the exhibit, the one from Mr. Credico at 6:32

3    P.M., can you read that one for us, please?

4          A.    Yes.    Mr. Credico says, "I have to know now.          Are

5    you on Tuesday or not because I have Julian Assange on

6    Thursday so I'm completely tied up on that day."

7          Q.    Okay.    Do you see the reference that Mr. Credico

8    makes there to having Assange on his show on a Thursday?

9          A.    Yes.

10         Q.    Did Mr. Credico send Mr. Stone a text message the

11   following Friday, so the next day?

12         A.    Yes, he did.

13         Q.    I'd like to direct your attention now to page 4 of

14   this exhibit.      And starting with the message on Friday,

15   August 25th, 2016 at 8:17 A.M., can you read the exchange for

16   us, please?

17         A.    Friday, August 26th, 2016?

18         Q.    Yes, please.

19         A.    Mr. Credico says, "Julian Assange talk about you

20   last night."     Mr. Stone responded, "What did he say?"

21         Q.    And continuing to the next page?

22         A.    Mr. Credico says, "He didn't say anything bad, we

23   were talking about how the press is trying to make it look

24   like you and he are in cahoots.        I'll send you the link to

25   the podcast.     I told him that I worked with you before.          I
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 65 of 179
                                                                          366



1    said he has a wide range of support from Cornell West to

2    Roger Stone.     In fact Cornell West texted me a message to

3    give to Julian."

4          Q.    And this text message string from August 26th,

5    2016, does this appear on the timeline on the easel?

6          A.    Yes, it's the last box.

7          Q.    Finally, I want to direct your attention to one

8    more text message.      If you could look at page 6 of the

9    exhibit, the bottom of the page, please, do you see the

10   message from Mr. Credico to Mr. Stone at 6:07 P.M. on August

11   27, 2016?

12         A.    Yes.

13         Q.    What does Mr. Credico write to Mr. Stone on August

14   27th, 2016 at 6:07 P.M.?

15         A.    "Julian Assange has kryptonite on Hillary."

16               MR. KRAVIS:    Your Honor, I was going to move to

17   another section now, so I think this would be a good time for

18   that break.

19               THE COURT:    All right.    We're going to take a

20   midafternoon break now.       You have approximately ten minutes.

21   Please leave your notebooks on your chairs.          Please do not

22   discuss the case with anyone including among yourselves.

23   We're just at the beginning of receiving evidence in the

24   case.   So, the parties will be excused and we'll resume at

25   quarter of four.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 66 of 179
                                                                           367



1                (Jury out.)

2                (A brief recess was taken.)

3                THE COURT:    How long do you expect this witness's

4    testimony to be in total, just your piece before we get to

5    the cross?

6                MR. KRAVIS:    I expect about three hours total.

7                THE COURT:    Okay.   And I may break earlier rather

8    than later today because the jury had to report early this

9    morning.    They have yet really to have the opportunity to

10   inform their families and employers that they're going to be

11   here for a while and arrange their affairs.          So I think maybe

12   we'll go until about 4:30, possibly, you know, 4:45 after the

13   break to try to come to a logical point at that point so --

14               MR. KRAVIS:    I will.    Thank, Your Honor.

15               (A brief recess was taken.)

16               (Jury present.)

17               THE COURT:    All right.    Good afternoon, we're going

18   to resume with the testimony of this witness.           I know that

19   you've been here since early this morning, and a number of

20   you may need to make phone calls or communicate with people

21   about where you are about to be for the next several days.

22   So, we're only going to go for about another 45 minutes or

23   so, and then we'll break for the evening.          You can resume.

24               MR. KRAVIS:    Thank you, Your Honor.

25
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 67 of 179
                                                                         368



1                        DIRECT EXAMINATION (Cont'd)

2    BY MR. KRAVIS:

3          Q.    Ms. Taylor, I think, before the break we were

4    looking at some text message exchanges between Mr. Credico

5    and Mr. Stone.     Do you remember those?

6          A.    Yes.

7          Q.    I'd like to fast-forward now to September of 2016.

8    Did there come a time in September 2016 when Mr. Stone sent

9    Mr. Credico a text message asking him to do something with

10   respect to Mr. Assange?

11         A.    Yes.

12         Q.    I want to publish now please for the jury and the

13   witness Government's Exhibit 48 which appears at Tab 17 of

14   the binder.

15               Ms. Taylor, what is Government's Exhibit 48?

16         A.    This is a series of text message exchanges between

17   Mr. Stone and Mr. Credico.

18         Q.    And can you just remind us please, the gray

19   messages, the ones on the left are from?

20         A.    Mr. Credico.

21         Q.    And the green messages on the right are from?

22         A.    Mr. Stone.

23         Q.    Now, do you see the message exchange that begins on

24   the morning of Sunday, September 18, 2016?

25         A.    Yes.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 68 of 179
                                                                           369



1           Q.   Can you start there and read down for us please?

2           A.   Yes.   Mr. Credico says, "Making progress on the

3    interview across the sea."       Mr. Stone responds, "I'm

4    e-mailing you a request to pass on to Assange on another

5    matter."    Mr. Credico writes, "Okay."

6           Q.   And did Mr. Stone in fact e-mail Mr. Credico such a

7    request?

8           A.   Yes, he did.

9           Q.   I want to ask you about that e-mail.         But first,

10   did Mr. Credico send Mr. Stone another text message about

11   Mr. Assange later on this same day?

12          A.   Yes, he does.

13          Q.   I want to direct your attention to the text message

14   at the bottom of the page from September 18, 2016 at 3:28

15   P.M.   What does Mr. Credico write to Mr. Stone at that time?

16          A.   He writes, "Just remember, do not name me as your

17   connection to Assange.      You had one before that you referred

18   to."

19          Q.   Does Mr. Stone respond to that message on that day?

20          A.   No, he does not.

21          Q.   And the text messages we just saw, do those appear

22   on the timeline on the easel?

23          A.   Yes.

24          Q.   Where are they?

25          A.   They are right there where I'm pointing.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 69 of 179
                                                                         370



1          Q.     Now, I think you said a moment ago that Mr. Stone

2    did in fact e-mail Mr. Credico a request?

3          A.     Yes.

4          Q.     I'd like to publish please for the witness and the

5    jury Government's Exhibit 50 which appears at Tab 18 of the

6    binder.

7                 Ms. Taylor, what is Government's Exhibit 50?

8          A.     This is an e-mail from Mr. Stone to Mr. Credico

9    dated September 18, 2016, and it's an e-mail that includes an

10   attachment that's called Clinton in Libya final dot PDF.

11         Q.     And so, just comparing this with the text message

12   exchange we saw a moment ago, so this e-mail was sent on the

13   same day as that text message exchange?

14         A.     Yes.

15         Q.     I want to direct your attention to the last

16   sentence on this first page of the exhibit.          It's in bold

17   there.     Oh, by the way, who is this message from?

18         A.     Mr. Stone.

19         Q.     Who is the message to?

20         A.     Mr. Credico.

21         Q.     And can you read for us please what Mr. Stone

22   writes in this e-mail to Mr. Credico on September 18, 2016?

23         A.     Mr. Stone writes, "Please ask Assange for any state

24   or H.R.C. e-mail from August 10 to August 30, particularly on

25   August 20, 2011, that mentioned Dr. R.K. Paul or confirm this
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 70 of 179
                                                                         371



1    narrative."

2          Q.    Now, without reading the verbatim the whole text of

3    the e-mail, what is this e-mail about?

4          A.    The e-mail says that this individual, Dr. Paul,

5    undertook a peace mission in Libya in conjunction with the

6    State Department at the time Hillary Clinton was the

7    Secretary of State and that, in spite of that, she commenced

8    with a campaign and Gaddafi was killed.

9          Q.    And are there attachments to this email from

10   Mr. Stone to Mr. Credico on September 18th?

11         A.    Yes.

12         Q.    And are they on the same subject?

13         A.    Yes.

14         Q.    And does this e-mail appear on the timeline?

15         A.    Yes.   It is right here on the bottom.

16         Q.    Thank you.

17               Does Mr. Credico respond to this e-mail?

18         A.    Yes.

19         Q.    I'm going to ask to publish for the jury and the

20   witness please Government's Exhibit 51 which appears at Tab

21   19 of the binder in front of you.        And I want to direct your

22   attention first to -- okay, what is Government's Exhibit 51?

23         A.    This is an e-mail exchange between Mr. Stone and

24   Mr. Credico where they're going back and forth.           The messages

25   start on September 18th, the one I just read, and go to
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 71 of 179
                                                                          372



1    September 19, 2016.

2          Q.    Starting on the second page of the exhibit,

3    Government's Exhibit 51, the e-mail on this page, the

4    September 18, 2016 e-mail from Mr. Stone, am I right that

5    this is the e-mail we just saw a moment ago, Government's

6    Exhibit 50?

7          A.    Yes.

8          Q.    Okay, going back to the first page of the exhibit,

9    can you read up in the text message exchange, or the e-mail

10   exchange rather, from there?

11         A.    Yes.   Mr. Credico responds to that e-mail and says,

12   "Can we talk about this tomorrow?        I conking out early.       It's

13   funny, the woman who wrote the book on the Liberian new

14   president is on my show Tuesday, have been presenting

15   something at the UN."

16               And Mr. Credico responds again, "Who can I have on

17   my show tomorrow to talk about this?"         And Mr. Stone

18   responds, "No one, unless I can get some kind of confirmation

19   from Assange."     Mr. Credico writes, "Those e-mails would be

20   on the WikiLeaks site if they exist."         Mr. Stone writes, "Why

21   do we assume WikiLeaks has released everything they have?"

22   Mr. Credico writes, "Roger, I think he's on my show tomorrow.

23   So just give me a little bit of time."         And Mr. Credico

24   writes again, "Do you think that this story is on the level?"

25   Mr. Stone responds, "100 percent."         And Mr. Credico responds,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 72 of 179
                                                                           373



1    "That batch probably coming out in the next drop.           I can't

2    ask them favors every other day.        I asked one of his lawyers.

3    They have major legal headaches right now.          Relax."

4           Q.   And that last e-mail that you just read from

5    Mr. Credico to Mr. Stone, "That batch probably coming out,"

6    what was the date of that e-mail?

7           A.   September 19, 2016.

8           Q.   On that same day, September 19, 2016, did Mr. Stone

9    send Mr. Credico a text about the same subject?

10          A.   Yes, he did.

11          Q.   I would like to publish please for the jury and the

12   witness Government's Exhibit 190 which appears at Tab 20 of

13   the binder.

14               Ms. Taylor, what is Government's Exhibit 190?

15          A.   This is a set of text messages between Mr. Stone

16   and Mr. Credico.

17          Q.   I want to direct your attention to the very first

18   text message on the very first page of this exhibit, the one

19   from Mr. Stone to Mr. Credico on September 19, 2016 at 9:51

20   A.M.    Are you with me?

21          A.   Yes.

22          Q.   What does Mr. Stone write to Mr. Credico on that

23   date?

24          A.   He writes, "Pass my message re Libya to Assange."

25          Q.   And does this text message appear on the timeline
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 73 of 179
                                                                         374



1    on the easel?

2          A.    Yes, it's right here, the third data point.

3          Q.    Did Mr. Stone send Mr. Credico -- or, I'm sorry,

4    did Mr. Credico and Mr. Stone exchange another set of e-mails

5    about this topic on the same day we've been looking at,

6    September 19, 2016?

7          A.    Yes.

8          Q.    I want to direct your attention to and publish

9    please for the jury and the witness Government's Exhibit 53

10   which appears at Tab 21 of the binder.         What is Government's

11   Exhibit 53?

12         A.    This is an e-mail exchange between Mr. Stone and

13   Mr. Credico dated September 19, 2016.

14         Q.    So the same day as the text message we just saw,

15   "Pass my message re Libya to Assange"?

16         A.    Yes.

17         Q.    I want to direct your attention to the e-mail from

18   Mr. Credico in the middle of this exchange, the one that

19   begins, "Frank sent me the talking points."          Do you see that?

20         A.    Yes.

21         Q.    Can you read for us please the last sentence of

22   that e-mail that Mr. Credico wrote to Mr. Stone on September

23   19, 2016?

24         A.    Yes.   "As for my friend J.A., they do not edit out

25   e-mails.    They put out entire blocks, so it maintains
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 74 of 179
                                                                          375



1    integrity, and it doesn't look like they're picking and

2    choosing."

3           Q.   Okay, do you see the initials J.A. in that

4    sentence?

5           A.   Yes.

6           Q.   Who was the head of WikiLeaks at this time?

7           A.   Julian Assange.

8           Q.   Can you read the exchange up for us from there?

9           A.   Yes.   Mr. Stone responds, "So, does any block

10   contain information about Rev. R.K. Paul in Libya?"            And

11   Mr. Credico responds, "Working on it."

12          Q.   And did Mr. Credico and Mr. Stone e-mail about this

13   subject some more the next day?

14          A.   Yes.

15          Q.   So, I want to direct, publish please for the jury

16   and the witness Government's Exhibit 54 which appears at Tab

17   22 of the binder.

18               Ms. Taylor, what is Government's Exhibit 54?

19          A.   This is an e-mail from Mr. Credico to Mr. Stone

20   dated September 20, 2016.

21          Q.   Now, the e-mail at the bottom of this thread, the

22   one that appears on the first page from Mr. Stone on

23   September 18th at 10:37 P.M., am I right that that's the very

24   first e-mail we saw from September 18th, a couple of exhibits

25   ago?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 75 of 179
                                                                         376



1          A.    Yes.

2          Q.    And how does Mr. Credico respond to that e-mail on

3    September 20th at 1:09 P.M.?

4          A.    He writes, "I have someone on this today."

5          Q.    And did Mr. Credico, in fact, forward Mr. Stone's

6    request to someone else?

7          A.    Yes, he did.

8          Q.    I'd like to publish now please for the witness and

9    for the jury Government's Exhibit 55 which appears at Tab 23

10   of the binder.     What is Government's Exhibit 55?

11         A.    This is an e-mail from Mr. Credico to Margaret

12   Ratner Kunstler, blind copying Mr. Stone, dated September 20,

13   2016.

14         Q.    And what is blind copying?

15         A.    When you put someone in the blind copy line of an

16   e-mail, the person that it's to doesn't see all of those

17   recipients.

18         Q.    And who is Margaret Ratner Kunstler?

19         A.    A friend of Mr. Credico's.

20         Q.    And does this exhibit, Government's Exhibit 55,

21   appear on the timeline on the easel?

22         A.    Yes, it does.

23         Q.    Where is it?

24         A.    It is right here, the third box on the top.

25         Q.    And what does Mr. Credico write to Ms. Kunstler,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 76 of 179
                                                                         377



1    bcc-ing Mr. Stone, on September 20, 2016?

2          A.    He writes, "Can you find out from J.A. if there is

3    a state or H.R.C. e-mail from August 10 to August 30,

4    particularly on August 20, 2011, that mentioned Dr. R.K. Paul

5    or confirmed this narrative."

6          Q.    And what is the text on the rest of the exhibit

7    below that?

8          A.    It's the same text from the August, or the e-mail,

9    the original e-mail from the 18th.

10         Q.    The original e-mail that Mr. Stone sent to

11   Mr. Credico on September 18th?

12         A.    Yes.

13         Q.    Did Mr. Stone respond to this e-mail on which he is

14   blind copied?

15         A.    Yes, he did.

16         Q.    I'd like to publish now please for the jury and the

17   witness Government's Exhibit 56 which appears at Tab 24 of

18   the binder.

19               What is Government's Exhibit 56?

20         A.    This is an e-mail exchange between Mr. Stone and

21   Mr. Credico from September 20, 2016.

22         Q.    Now, the e-mail in the middle, that begins in the

23   middle of the first page, the one from Mr. Credico on

24   September 20, 2016 at 9:13 A.M., am I correct that this is

25   the same e-mail we just saw a moment ago, the one that
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 77 of 179
                                                                         378



1    Mr. Credico sends to Ms. Kunstler, blind copying Mr. Stone?

2          A.    Yes.

3          Q.    Moving further up the chain, how does Mr. Stone

4    respond to that e-mail?

5          A.    He responds, "TYPO, it's Rev. K.A. Paul.         R."

6          Q.    And how does Mr. Credico reply?

7          A.    "Not my fault."

8          Q.    And does this exchange appear on the timeline?

9          A.    Yes.

10         Q.    Where is it?

11         A.    It's here, the third box on the bottom, TYPO.

12         Q.    And did Mr. Credico and Mr. Stone exchange an

13   e-mail about this again the next day?

14         A.    Yes, they did.

15         Q.    I'm going to, I'd like to publish please for the

16   jury and the witness Government's Exhibit 57 which appears at

17   Tab 25 of the binder.      What is Government's Exhibit 57?

18         A.    This is an e-mail from Mr. Credico to Mr. Stone

19   dated September 21, 2016.

20         Q.    And what does Mr. Credico write to Mr. Stone on

21   September 21, 2016?

22         A.    The subject is WikiLeaks, and then he writes,

23   "Nothing was edited from whatever don't they put in and

24   there's tens of thousands of e-mails, and you have to find

25   someone that can access the site, download it, and look
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 78 of 179
                                                                         379



1    through all 20, 30,000 e-mails."

2          Q.    And does this e-mail appear on the timeline?

3          A.    Yes.

4          Q.    Where is it?

5          A.    It is on the top right here.

6          Q.    And did Mr. Stone follow up again by text message a

7    few days after that?

8          A.    Yes, he did.

9          Q.    So, I'll ask to publish for the jury and the

10   witness please Government's Exhibit 190 which is back at Tab

11   20 of the binder.      And I would like to direct your attention

12   to the message exchange from September 25, 2016.           Do you see

13   that there?

14         A.    I'm getting there.      Yes.

15         Q.    Can you read for us please the text message

16   exchange between Mr. Credico and Mr. Stone from September 25,

17   2016?

18         A.    Yes.   Mr. Credico writes, "I have Jill Stein on my

19   special Tuesday post-debate coverage.         I need Johnson on

20   first hour for 10 minutes and you at some point.           Have Larry

21   David I think as well.      I'm flying to London after show."

22   And Mr. Stone responds, "Get me docs on R.A. Paul."

23   Mr. Credico responds, "Will be seeing the man on Tuesday,

24   actually on Wednesday night.        It's part of the agenda."

25         Q.    So, between that first e-mail on September 18,
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 79 of 179
                                                                         380



1    2016, or that first text message rather on September 18,

2    2016, and this text message exchange on September 25, 2016,

3    how many e-mails and text messages did we just see Mr. Stone

4    send Mr. Credico about this request to pass on to Assange?

5          A.    Mr. Stone sent six messages about passing a

6    message.

7          Q.    Now, on this e-mail exchange or text message

8    exchange from September 25th, do you see where Mr. Credico

9    writes, "I'm flying to London after show"?

10         A.    Yes.

11         Q.    Where was Julian Assange, the head of WikiLeaks,

12   living at that time?

13         A.    In the Ecuadorian Embassy in London.

14         Q.    And did Mr. Stone and Mr. Credico e-mail again a

15   few days later?

16         A.    Yes.

17         Q.    I'd like to publish now please for the jury and the

18   witness Government's Exhibit 59 which appears at Tab 26 of

19   the binder.     And while you're looking at that, I'm just going

20   to flip to the next easel.

21               Okay, Ms. Taylor, what is Government's Exhibit 59?

22         A.    This is an e-mail exchange between Mr. Stone and

23   Mr. Credico dated October 2, 2016.

24         Q.    What is the subject of this e-mail?

25         A.    WTF, question mark.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 80 of 179
                                                                         381



1           Q.   And starting at the bottom, what does Mr. Stone

2    send to Mr. Credico on October 2, 2016 at 1:45 P.M.?

3           A.   He sends a link to an article on heat street dot

4    com.   And the article discusses the fact that WikiLeaks had

5    planned an announcement and cancelled it.

6           Q.   And how does Mr. Credico respond to that e-mail

7    from Mr. Stone with the link to the article you just

8    described?

9           A.   He writes, "Head fake."

10          Q.   Now, did Mr. Stone and Mr. Credico text about this

11   subject later on that same day, October 2, 2016?

12          A.   Yes, they did.

13          Q.   I'm going to ask you about that, but first, this

14   e-mail exchange, the WTF e-mail, does that appear on the

15   timeline?

16          A.   Yes.

17          Q.   Where is it?

18          A.   It's the first one on this chart, right there.

19          Q.   I'm going to now ask to publish for the jury and

20   the witness please Government's Exhibit 190 which is back at

21   Tab 20 of the binder.      And I'm going to direct your attention

22   to page four of the exhibit.

23               The message that Mr. Stone sends on October 2, 2016

24   at 8:59 P.M., do you see that one?

25          A.   Yes.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 81 of 179
                                                                          382



1          Q.     Am I right, this is a message on the same day as

2    that WTF e-mail we just saw?

3          A.     Yes.

4          Q.     Okay.   Can you read this exchange for us please?

5          A.     Mr. Stone writes, "Did Assange back off?"         And

6    Mr. Credico responds, "I can't tall about it."           Mr. Stone

7    responds, "yes or no, asshole."        Mr. Credico responds, "Be

8    patient please.      Are you in NYC?    Please keep my name out,

9    please."     Mr. Stone responds, "No one is using your name.

10   Stop being as asshole.      I need to know something."

11   Mr. Credico responded, "Have you read some of the stories

12   today?     Wait 12 hours.   I'm a wreck.     One thing you failed to

13   understand and that is Hillary is a scary, serious and

14   dangerous person who will kill without conscience the same

15   way Luca Brasi did."

16         Q.     Just pausing for a second, do you recognize the

17   Luca Brasi reference?

18         A.     Yes.

19         Q.     What is that a reference to?

20         A.     Luca Brasi is a character in the movie The

21   Godfather.

22         Q.     Can you keep reading from there please?

23         A.     Mr. Stone responds, "Don't be a pussy.        The higher

24   your profile, the safer you will be."         Mr. Credico responds,

25   "I'm not worried about me.       I don't know if you read the
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 82 of 179
                                                                               383



1    papers today.      Forget about Nadler.     That's old news

2    already."

3          Q.    And then, as we move to the next page, do you see

4    the photograph that Mr. Credico sends to Mr. Stone?

5          A.    Yes.

6          Q.    Who's the person in the photograph?

7          A.    Mr. Credico.

8          Q.    And do you recognize the building behind

9    Mr. Credico in this photograph?

10         A.    That is the Ecuadorian Embassy in London.

11         Q.    I think you've testified where Mr. Assange was

12   living at this time?

13         A.    Yes.

14         Q.    Can you read for us the messages that appear in

15   this exchange?

16         A.    Mr. Credico wrote, "How safe do you think anyone is

17   in that little building?"       And he sent another photo.          And

18   then Mr. Credico sent a link to an article from RT dot com,

19   and that article discusses Hillary Clinton proposing a drone

20   strike on Mr. Assange.      And then Mr. Credico writes, "I think

21   it is on for tomorrow."

22         Q.    Okay, now, am I right that all of the text messages

23   you just read, everything after "did Assange back off", those

24   were all sent on October 3rd of 2016.         Do I have that right?

25         A.    Yes.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 83 of 179
                                                                         384



1           Q.   And do those appear on the timeline here?

2           A.   Yes.   They are --

3           Q.   For the last one?

4           A.   -- right here.

5           Q.   Now, on the same day of those messages we just saw

6    between Mr. Stone and Mr. Credico, October 3, 2016, did

7    Mr. Stone communicate with someone else about WikiLeaks?

8           A.   Yes.

9           Q.   I'd like to publish please for the jury and the

10   witness Government's Exhibit 31 which appears at Tab 27 of

11   the binder.     What is Government's Exhibit 31?

12          A.   This is an e-mail exchange between Mr. Stone and

13   Erik Prince.

14          Q.   Who is Erik Prince?

15          A.   Erik Prince is an associate of the Trump campaign.

16          Q.   And what is the date of this e-mail exchange?

17          A.   October 3, 2016.

18          Q.   So the same date as all those text messages we just

19   saw?

20          A.   Yes.

21          Q.   I want to direct your attention now to the top

22   e-mail, the one from Mr. Stone to Mr. Prince on October 3,

23   2016.   Are you with me there?

24          A.   Yes.

25          Q.   Can you read the last two sentences of that e-mail
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 84 of 179
                                                                         385



1    for me please?

2          A.    Yes.   "Spoke to my friend in London last night.

3    The pay load is still coming.        R."

4          Q.    Okay, now, am I right that Mr. Stone's e-mail to

5    Mr. Prince saying, "Spoke to my friend in London last night.

6    The pay load is still coming", is on the same day that

7    Mr. Credico wrote, "I think it's on for tomorrow" in that

8    text message exchange we just saw?

9          A.    Correct.

10         Q.    Now, this e-mail exchange between Mr. Stone and

11   Mr. Prince, is it on the timeline, by the way?

12         A.    Yes.

13         Q.    Where is it?

14         A.    It's right here, this green box.

15         Q.    October 3, 2016, right?

16         A.    Yes.

17         Q.    Now, did WikiLeaks in fact end up releasing any

18   documents the next day, October 4, 2016?

19         A.    They did not.

20         Q.    On that date, October 4th, when WikiLeaks did not

21   actually release any documents, did Mr. Stone communicate

22   with Steve Bannon?

23         A.    Yes, he did.

24         Q.    Ask to publish please for the jury and the witness

25   Government's Exhibit 32 which appears at Tab 28 of the
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 85 of 179
                                                                              386



1    binder.

2                What is Government's Exhibit 32?

3          A.    This is an e-mail exchange between Mr. Bannon and

4    Mr. Stone dated October 4, 2016.

5          Q.    So, starting at the bottom, what does Mr. Bannon

6    write to Mr. Stone, and how does Mr. Stone respond?

7          A.    Mr. Bannon writes, "What was that this morning?"

8    Mr. Stone responded, "Fear.       Serious security concern.         He

9    thinks they're going to kill him and the London police are

10   standing done.     However, a load every week going forward."

11         Q.    And does this e-mail exchange between Mr. Bannon

12   and Mr. Stone appear on the timeline on the easel?

13         A.    Yes.   It's the green box here on the top.

14         Q.    And directing your attention back to that text

15   message exchange between Mr. Credico and Mr. Stone, how much

16   time passed between when Mr. Credico wrote to Mr. Stone, "How

17   safe do you think anyone is in that little building?" and

18   when Mr. Stone wrote to Mr. Bannon, "Fear.          Serious security

19   concern"?

20         A.    It was -- well, hold on.       Let me just, let me

21   double check.      It was the next day.

22         Q.    Now, those e-mails between Mr. Bannon and

23   Mr. Stone, I think you said they were on October 4, 2016.                Do

24   I have that right?

25         A.    Correct.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 86 of 179
                                                                         387



1          Q.    On that same date, did Mr. Stone also exchange some

2    text messages on this subject with Mr. Prince?

3          A.    He did.

4          Q.    Let me ask to publish now for the jury and the

5    witness please Government's Exhibit 33 which appears at Tab

6    29 of the binder.

7                What is Government's Exhibit 33?

8          A.    This is a series of text messages between

9    Mr. Prince and Mr. Stone.

10         Q.    And do these text messages appear on the timeline

11   on the easel?

12         A.    Yes.

13         Q.    Where are they?

14         A.    Right here, October 4th.

15         Q.    And can you read for us please the text message

16   exchange between Mr. Prince and Mr. Stone from October 4,

17   2016?

18         A.    Sure.   Mr. Prince writes, "Did Assange chicken

19   out?"   Mr. Stone responded, "Not sure.        This was set as of

20   Monday.    Checking."

21         Q.    And further down, the exchange that begins at 10:16

22   P.M.?

23         A.    Mr. Prince writes, "You hear any more from London?"

24   Mr. Stone responded, "Yes, want to talk on a secure line.

25   Got WhatsApp?"
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 87 of 179
                                                                         388



1           Q.     Just to interrupt you there, what is WhatsApp?

2           A.     WhatsApp is a secure messaging app that people can

3    use on their telephones.

4           Q.     And how does Mr. Prince respond?

5           A.     He responds, "Sorry, just about to take off from

6    JFK.    Just tell me, good or bad news?"       Mr. Stone responds,

7    "Good.      Contact me when you can get update."      And Mr. Prince

8    wrote, "Will ring you tomorrow."        And Mr. Stone wrote,

9    "10-4."

10          Q.     And I think you said a moment ago that this text

11   message exchange that we're looking at now was on October 4,

12   2016?

13          A.     Yes.

14          Q.     A few days after that, on October 7, 2016, did

15   WikiLeaks release more documents?

16          A.     Yes, they did.

17          Q.     And do you know approximately what time WikiLeaks

18   made that release?

19          A.     It was about 4:32 P.M.

20          Q.     And on the day of that release, did Mr. Stone

21   receive a text message from someone associated with the Trump

22   campaign?

23          A.     He did.

24          Q.     I'd like to publish now for the jury and the

25   witness Government's Exhibit 34 which appears at Tab 30 of
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 88 of 179
                                                                         389



1    the binder.

2                Ms. Taylor, what is Government's Exhibit 34?

3          A.    This shows a text message from Alexandra Preate to

4    Mr. Stone.

5          Q.    Who is Alexandra Preate?

6          A.    She worked for Steve Bannon.

7          Q.    And what does Ms. Preate write to Mr. Stone on

8    August 7, 2016?

9          A.    "Well done."

10         Q.    And that was the same day as the WikiLeaks

11   releases?

12         A.    Yes.

13         Q.    Now, starting on October 7, 2016, did WikiLeaks

14   just one release or were there like multiple releases?

15         A.    Multiple releases.

16         Q.    And what is the material that WikiLeaks began

17   releasing on October 7, 2016?

18         A.    They released e-mails that had been hacked from

19   John Podesta's email account.

20         Q.    And who was -- I think you may have said this

21   before, but who is John Podesta?

22         A.    He was Hillary Clinton's campaign chairman.

23         Q.    And after that WikiLeaks release, did the FBI begin

24   looking into that matter?

25         A.    They did.
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 89 of 179
                                                                         390



1          Q.    And some time after that, did Mr. Stone and

2    Mr. Credico exchange some more text messages about WikiLeaks?

3          A.    They did.

4          Q.    I'd like to publish please for the -- oh, wait.

5    Before I do that, the "well done" text message, is that on

6    the timeline?

7          A.    Yes, it is.

8          Q.    Where is it?

9          A.    It's right here, right after the WikiLeaks release.

10         Q.    And the WikiLeaks release is also on the timeline?

11         A.    Yes, right here.

12         Q.    Great.   I'd like to direct your attention now to

13   Government's Exhibit 1, and publish please for the members of

14   the jury and the witness, Government's Exhibit 191 which

15   appears at Tab 31 of the binder.

16               Just to orient, what is Government's Exhibit 191?

17         A.    This is text messages between Mr. Credico and

18   Mr. Stone.

19         Q.    And what is the date on which this exchange starts?

20         A.    October 15, 2016.

21         Q.    So, this is about eight days after the WikiLeaks

22   release you were just talking about?

23         A.    Correct.

24         Q.    Do you see the text message from Mr. Credico at

25   11:06 A.M.?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 90 of 179
                                                                         391



1          A.    Yes.

2          Q.    Can you read that for us please?

3          A.    Mr. Credico wrote, "All I did in London is deliver

4    a letter from WBAI's station manager to invite them to have

5    their own weekly radio show."

6          Q.    Do you see the reference to London?

7          A.    Yes.

8          Q.    Where was Julian Assange, the head of WikiLeaks,

9    living at this time?

10         A.    In the Ecuadorian Embassy in London.

11         Q.    Do you see the reference to WBAI?

12         A.    Yes.

13         Q.    What is WBAI?

14         A.    WBAI was a radio station in New York City that

15   hosted Mr. Credico's radio show.

16         Q.    The last thing I want to ask you about here on this

17   topic is another set of messages between Mr. Stone and

18   Mr. Credico in the same exhibit.        Can I direct your attention

19   please to page three of Government's Exhibit 191?           Do you see

20   the message from Mr. Stone at 4:24 P.M., "Had to run to

21   airport"?

22         A.    Yes.

23         Q.    Can you read for us -- and this, by the way, am I

24   right, is on the same day as the exchange we were just

25   looking at, October 15, 2016?
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 91 of 179
                                                                          392



1          A.    Yes.

2          Q.    Can you start with "Had to run to airport" and read

3    from there for us please?

4          A.    Mr. Stone wrote, "Had to run to airport."

5    Mr. Credico responded, "So you left town?"          Mr. Stone wrote,

6    "Just ahead of the FBI who showed up at apartment a half hour

7    after I left."     Mr. Credico wrote, "Seriously.        The fact of

8    the matter is you got nothing to worry about because no one's

9    communicated directly with Assange except for on my radio

10   show.   I just delivered a letter to him."         And Mr. Stone

11   responded, "I suggest we stonewall it, plead the Fifth,

12   anything to save the plan."       Mr. Credico wrote, "What plan?

13   Stop busting my balls."       Mr. Stone wrote, "Don't worry.        I'm

14   telling the FBI I'm not talking and Credico isn't talking

15   either."

16         Q.    And how does Mr. -- yeah.

17         A.    And Mr. Credico responded with a thumbs up emoji.

18         Q.    And all of that was on October 15, 2016?

19         A.    Correct.

20               MR. KRAVIS:    Your Honor, I'm about to move to a

21   different subject.

22               THE COURT:    All right.    I think this has probably

23   been a long day for the jurors.        And so, I think we should

24   break for the evening at this point.         This is your first

25   evening that I'm sending you home with the admonition that
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 92 of 179
                                                                           393



1    you're going to hear quite frequently in this case.            This

2    evening, as I noted earlier, you should not discuss this case

3    with anyone.     And you should not do any research or try to

4    learn anything more about the case.

5                Everything you're going to learn is going to be in

6    this courtroom.     And if any news inadvertently comes to your

7    attention, please turn it off.        Please direct your attention

8    to something else.      And please instruct anyone you live with

9    not to try to bring matters to your attention or to discuss

10   the case with you.

11               I hope you have a very pleasant evening.         We will

12   resume at 9:30 tomorrow morning.        I believe you already have

13   your instructions about where to report tomorrow morning.             I

14   can tell you that we will have something in the form of

15   breakfast for you when you arrive.         I can't promise an

16   omelette maker, but we will have fruit.         We will have little

17   pastries.    There will be something for you to eat in the form

18   of breakfast when you arrive.        Thank you and have a pleasant

19   evening.

20               (Jury out).

21               MR. KRAVIS:    Your Honor, may we approach briefly?

22               THE COURT:    Yes, and I want to actually maybe talk

23   about the easel for a minute also, but we can do that at the

24   bench.    The witness, yes, can step down.

25               (Witness excused).
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 93 of 179
                                                                         394



1                (Bench conference sealed and redacted by Order of

2    Court.)

3                (Whereupon, at approximately 5:00, the

4          trial was in recess.)

5                                     - o -

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 94 of 179
                                                                               395



1                                   I-N-D-E-X

2                                   WITNESSES

3                                      Direct    Cross   Redirect    Recross

4    On behalf of the Government:

5    Michelle Taylor
       (By Mr. Kravis)                   328
6

7

8

9

10

11                                 MISCELLANY

12                                                                Page No.:

13   Opening Statement on behalf of the Defendant ......                 304

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 95 of 179
                                                                         396



1

2                           CERTIFICATE OF REPORTER

3                I, Lisa Walker Griffith, certify that the foregoing

4    is a correct transcript from the record of proceedings in the

5    above-entitled matter.

6

7

8

9

10   ______________________________________          _11-7-19
     Lisa Walker Griffith, RPR                      Date
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                  320/25 321/6                     10-4 [1] 388/9
  Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 96 of 179


MR. KRAVIS: [22] 321/12 321/18                     100 [3] 302/21
 328/1 330/7      322/4 324/23                      303/2 372/25
330/13 330/17     325/1 325/4                      1000 [1] 302/21
331/21 345/12     325/7 325/17                     10:16 [1] 387/21
353/12 353/17     326/4 326/8                      10:37 [1] 375/23
354/6 354/10      327/24 330/9                     11 [3] 349/24
355/25 356/15     330/11 330/15                     362/21 362/24
362/17 364/1      330/19 331/24                    11-7-19 [1]
364/3 364/6       332/1 334/1                       396/10
366/15 367/5      345/11 345/13                    111 [1] 317/5
367/13 367/23     353/15 363/19                    11:06 [1] 390/25
392/19 393/20     364/2 364/4                      12 [3] 318/4
MR. ROGOW:        366/18 367/2                      352/21 382/12
[15] 304/3        367/6 367/16                     120 [1] 303/7
304/11 321/2      392/21 393/21                    12:16 [1] 358/4
321/16 322/3      THE DEPUTY                       12th [2] 350/13
322/9 322/11      CLERK: [2]                        354/8
324/25 325/3      303/25 328/3                     13 [1] 357/9
325/8 326/6       THE WITNESS:                     130-120 [1]
326/15 330/10     [2] 334/3                         303/7
331/25 332/18     362/19                           1300 [1] 303/3
                                                   13th [2] 357/16
MR. ZELINSKY:    0
[5] 320/22                                          357/22
                 018 [1] 302/3
321/7 324/22                                       14 [3] 316/11
325/10 325/23 1                                     329/4 359/4
THE COURT: [36] 10 [5] 308/8                       142 [6] 353/14
 304/2 304/4      348/18 370/24                     353/19 354/12
304/6 320/23      377/3 379/20                      357/1 362/13
1               152 [4] 341/18                        377/11
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 97 of 179


142... [1]       341/20 342/3                        19 [9] 371/21
 362/16          343/17                               372/1 373/7
143 [3] 354/8   153 [2] 342/10                        373/8 373/19
 354/9 354/15    342/12                               374/6 374/13
144 [3] 354/24 15th [7] 334/10                        374/23 396/10
 354/25 355/4    337/15 337/23                       19,252 [1]
145 [2] 355/15   338/3 358/2                          341/25
 355/16          359/8 359/13                        19-18 [1] 304/1
146 [3] 356/2   16 [1] 361/9                         19-CR-018 [1]
 356/3 356/7    161 [4] 332/17                        302/3
147 [3] 356/17   332/21 333/1                        190 [4] 373/12
 356/18 357/1    333/6                                373/14 379/10
148 [5] 333/19 164 [1] 348/18                         381/20
 333/24 334/3   16th [1] 354/24                      191 [3] 390/14
 340/10 346/23 17 [2] 311/23                          390/16 391/19
149 [2] 337/11   368/13                              19th [3] 361/20
 337/13         175 [1] 309/8                         362/21 363/13
14th [6] 332/23 18 [9] 304/1                         1:02 [1] 360/17
 334/20 336/2    368/24 369/14                       1:03 [2] 334/10
 336/15 337/4    370/5 370/9                          334/11
 342/23          370/22 372/4                        1:09 [1] 376/3
15 [4] 360/5     379/25 380/1                        1:45 [1] 381/2
 390/20 391/25 189 [3] 361/9                         2
 392/18          361/10 363/7
                                                     2.0 [3] 338/13
150 [2] 338/18 18th [8] 356/2                         341/12 342/24
 338/19          357/2 371/10
                                                     20 [11] 370/25
151 [3] 331/24   371/25 375/23
                                                      373/12 375/20
 332/4 332/8     375/24 377/9
2                          375/17                     385/25
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 98 of 179


20... [8] 376/12          22nd [5] 308/9             29 [1] 387/6
 377/1 377/4               341/24 342/3              29th [2] 344/21
 377/21 377/24             342/20 342/23              345/1
 379/1 379/11             23 [1] 376/9               2:02 [1] 302/7
 381/21                   235-8259 [1]               2:19 [1] 357/16
200 [5] 330/14             303/12                    2:20 [1] 341/1
 336/24 341/9             24 [4] 344/17              2nd [2] 350/2
 349/19 353/23             344/19 345/13              350/11
                           377/17
20001 [1]                                            3
 303/17                   25 [7] 336/8
                                                     30 [6] 321/24
2011 [2] 370/25            352/20 352/22
                                                      338/21 340/25
 377/4                     378/17 379/12
                                                      370/24 377/3
2016 [113]                 379/16 380/2
                                                      388/25
2017 [3] 306/9            250 [2] 318/2
                                                     30,000 [1] 379/1
 308/9 317/18              318/4
                                                     304 [1] 395/13
2018 [4] 317/19           252-7698 [1]
                                                     30th [1] 340/2
 317/20 318/15             302/17
                                                     31 [3] 384/10
 322/13                   25th [4] 343/10
                                                      384/11 390/15
2019 [1] 302/6             343/12 365/15
                                                     31st [9] 345/24
202 [2] 302/17             380/8
                                                      346/5 346/19
 303/17                   26 [1] 380/18
                                                      347/8 347/20
20530 [1]                 26th [3] 317/18
                                                      348/5 348/24
 302/16                    365/17 366/4
                                                      349/9 349/20
20th [3] 364/10           27 [2] 366/11
                                                     32 [2] 385/25
 364/14 376/3              384/10
                                                      386/2
21 [3] 374/10             27th [1] 366/14
                                                     3247 [1] 303/17
 378/19 378/21            28 [4] 318/12
                                                     328 [1] 395/5
22 [2] 341/22              360/5 360/6
3               3:28 [1] 369/14 55 [3] 376/9
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 99 of 179


328-9064 [1]    3rd [4] 302/21   376/10 376/20
 303/8           352/24 353/1   555 [1] 302/16
33 [2] 387/5     383/24         56 [2] 377/17
                                 377/19
 387/7          4
331 [1] 303/11 401 [1] 303/7    57 [2] 378/16
333 [1] 303/16 45 [1] 367/22     378/17
33301 [2]                       59 [2] 380/18
                48 [2] 368/13
 302/22 303/8                    380/21
                 368/15
33316 [1]                       5:00 [1] 394/3
                4:24 [1] 391/20
 303/12         4:30 [1] 367/12 6
33394 [1] 303/3 4:32 [1] 388/19 600 [2] 316/10
34 [2] 388/25   4:45 [1] 367/12 330/9
 389/2          4th [2] 385/20 6507 [1] 303/16
35 [3] 343/4     387/14         6:07 [2] 366/10
 343/6 343/8                     366/14
354-3247 [1]    5
                                6:32 [1] 365/2
 303/17         50 [3] 370/5
36 [4] 345/20    370/7 372/6    7
 345/22 346/2   501 [1] 303/11 75 [2] 318/14
 347/16         51 [3] 371/20    318/18
37 [3] 341/7     371/22 372/3   767-8909 [1]
 349/24 349/25 53 [3] 336/19     302/22
38 [2] 357/9     374/9 374/11   7698 [1] 302/17
 357/11         530-5301 [1]    7:30 [1] 345/3
39 [2] 359/4     303/4          7:52 [1] 361/20
 359/6          5301 [1] 303/4
                                8
3:17 [2] 364/10 54 [2] 375/16
                                8259 [1] 303/12
 364/14          375/18
8                         A-P-P-E-A-R-A-N-C            321/2 324/13
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 100 of 179


85 [2] 313/16             -E-S [1] 302/12              325/8 326/14
 313/22                   A.M [8] 334/10               328/16 329/25
8909 [1] 302/22            334/11 358/5                330/24 331/17
8:16 [1] 358/5             360/17 365/15               331/19 335/21
8:17 [1] 365/15            373/20 377/24               338/14 339/4
8:59 [1] 381/24            390/25                      339/15 341/14
8th [3] 353/15            AARON [1]                    342/6 342/18
 357/1 362/20              302/14                      342/25 351/21
                          ability [1]                  353/10 357/25
9                          317/24                      360/25 362/7
9064 [1] 303/8            able [1] 304/8               365/19 365/23
954 [4] 302/22            about [91] 305/2             367/6 367/12
 303/4 303/8               305/3 305/21                367/21 367/21
 303/12                    306/17 307/5                367/22 369/9
9:03 [1] 334/20            307/5 307/6                 369/10 371/3
9:13 [1] 377/24            307/24 308/1                372/12 372/17
9:15 [1] 347/9             308/23 309/2                373/9 374/5
9:25 [1] 347/20            309/2 310/4                 375/10 375/12
9:30 [1] 393/12            310/22 311/7                378/13 380/4
9:35 [1] 348/24            311/21 312/3                380/5 381/10
9:36 [1] 348/5             312/9 312/14                381/13 382/6
9:51 [1] 373/19            312/19 312/22               382/25 383/1
9:53 [1] 336/2             312/25 313/3                384/7 388/5
9:56 [1] 336/15            314/19 314/21               388/19 390/2
A                          316/19 317/22               390/21 390/22
                           317/23 318/9                391/16 392/8
a friend [1]
                           318/15 318/19               392/20 393/4
 362/10
                           320/4 320/20                393/13 393/23
A                          339/21          admonition [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 101 of 179


above [1] 396/5           active [2] 307/14 392/25
above-entitled             307/18          advise [1]
 [1] 396/5                actively [1]      325/18
absolutely [1]             311/19          advising [1]
 317/9                    activities [6]    325/20
access [2] 333/9           306/23 309/18 affairs [1]
 378/25                    311/12 312/21    367/11
according [3]              312/22 339/18 affected [1]
 313/20 314/24            activity [3]      326/23
 333/10                    307/14 312/15 afraid [1] 324/7
account [6]                312/15          after [26]
 341/22 341/24            actually [5]      321/16 326/22
 342/6 342/14              316/17 350/6     332/11 337/6
 342/16 389/19             379/24 385/21    341/12 349/15
accounts [1]               393/22           350/20 352/15
 315/13                   ADAM [1] 302/14 353/9 358/14
accurate [1]              Adam.Jed [1]      359/17 359/24
 317/10                    302/19           360/24 362/24
accurately [1]            address [1]       364/23 367/12
 323/11                    306/3            379/7 379/21
achieve [1]               addressing [1]    380/9 383/23
 310/25                    317/3            388/14 389/23
acronym [1]               admit [1] 323/8 390/1 390/9
 358/15                   admitted [4]      390/21 392/7
across [1] 369/3           331/24 332/16 afternoon [5]
act [1] 315/7              333/18 353/17    302/5 304/7
Action [1] 302/3          admittedly [1]    304/12 328/8
actions [1]                323/8            367/17
A                343/17 354/20                         330/20 336/20
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 102 of 179


afterwards [1]   362/5 370/1                           339/18 340/20
 323/24          370/12 372/5                          346/10 349/7
again [24]       375/25 377/25                         349/8 349/11
 306/18 308/9    388/10                                349/22 351/1
 308/22 309/1   agree [3] 304/14                       353/16 353/16
 309/12 311/14   322/16 322/16                         364/5 366/19
 313/4 313/5    agreed [1] 307/7                       367/17 376/16
 313/7 315/10   agrees [2] 309/8                       379/1 383/22
 322/14 323/7    310/8                                 383/24 384/18
 335/25 336/13 ahead [3] 321/1                         391/3 392/18
 340/9 347/5     358/3 392/6                           392/22
 351/14 352/16 ain't [1] 360/20                       allegations [1]
 358/19 372/16 air [1] 350/22                          314/20
 372/24 378/13 airport [3]                            alleged [1]
 379/6 380/14    391/21 392/2                          311/12
against [2]      392/4                                allegedly [2]
 306/23 307/15 Alex [1] 354/18                         343/15 344/3
agencies [1]    Alexandra [2]                         allies [1] 307/15
 311/23          389/3 389/5                          Almost [1] 329/4
agenda [1]      all [40] 304/14                       already [13]
 379/24          304/16 304/18                         312/7 321/8
agent [2] 329/2 305/1 307/10                           322/6 325/16
 329/3           310/24 316/15                         327/7 327/8
agents [2]       318/6 319/23                          327/9 353/17
 329/19 329/22   321/6 322/14                          358/12 358/20
ago [14] 332/25 323/23 324/17                          359/15 383/2
 336/21 340/1    327/2 327/25                          393/12
 340/12 342/18   330/10 330/12                        also [13] 305/7
A               314/18                                 391/17
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 103 of 179


also... [12]   AMY [1] 302/10                         answer [5]
 310/18 311/21 anniversary [1]                         309/25 310/3
 323/25 325/12  350/13                                 310/4 313/1
 328/19 331/13 announce [1]                            313/9
 355/5 355/12   332/12                                answered [1]
 359/1 387/1   announced [10]                          313/20
 390/10 393/23  306/20 306/22                         answering [2]
am [14] 304/4   308/14 314/3                           315/4 316/25
 311/7 311/7    314/4 314/11                          answers [7]
 330/1 340/19   314/12 315/11                          304/17 304/23
 346/23 349/8   315/15 338/5                           307/10 313/11
 372/4 375/23  announcement                            316/7 316/9
 377/24 382/1   [5] 337/3 337/7                        317/3
 383/22 385/4   338/11 341/14                         any [28] 306/20
 391/23         381/5                                  307/19 308/13
Amendment [10] anonymous [1]                           308/25 311/10
 310/24 311/2   331/8                                  311/11 313/2
 324/20 324/21 another [21]                            313/18 315/13
 325/10 325/12  310/6 319/23                           317/14 320/6
 325/14 325/19  320/12 324/9                           320/7 321/9
 326/17 327/17  324/11 325/18                          323/22 327/10
AMERICA [2]     327/15 335/5                           330/10 331/25
 302/2 304/2    338/13 338/20                          340/6 354/1
among [1]       342/5 345/16                           363/7 363/23
 366/22         348/13 362/16                          370/23 375/9
amount [1]      366/17 367/22                          385/17 385/21
 324/17         369/4 369/10                           387/23 393/3
amusing [1]     374/4 383/17                           393/6
A                          359/20 361/14               384/10 385/25
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 104 of 179


anybody [1]                361/17 366/5                387/5 388/25
 319/19                    369/21 371/14               390/15
anyone [11]                373/25 376/21              appreciated [1]
 333/14 339/12             378/8 379/2                 338/7
 340/6 346/20              381/14 383/14              approach [3]
 358/13 359/16             384/1 386/12                320/24 323/15
 366/22 383/16             387/10                      393/21
 386/17 393/3             appearance [2]              approximately [4]
 393/8                     308/17 355/11                362/24 366/20
anything [8]              Appearances [1]              388/17 394/3
 312/8 312/22              302/25                     are [59] 304/3
 317/12 317/15            appeared [2]                 304/15 304/22
 317/21 365/22             340/2 340/5                 308/2 308/10
 392/12 393/4             appears [33]                 311/4 311/12
Anyway [1]                 332/17 333/19               311/25 312/14
 326/19                    337/12 338/18               312/18 313/8
apartment [1]              341/18 342/10               315/13 316/15
 392/6                     343/7 344/17                316/22 317/4
app [1] 388/2              345/20 348/18               319/12 322/15
appear [31]                349/24 351/21               322/21 323/18
 305/12 305/17             352/20 357/9                323/19 323/22
 332/8 333/3               359/4 360/5                 323/24 325/15
 337/24 338/23             361/9 368/13                325/19 326/1
 341/8 342/21              370/5 371/20                326/19 327/6
 343/20 345/9              373/12 374/10               334/13 336/23
 353/22 354/20             375/16 375/22               340/13 342/19
 355/8 355/19              376/9 377/17                342/22 344/5
 356/9 356/22              378/16 380/18               346/24 346/25
A                arrive [2] 393/15 359/9 360/11
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 105 of 179


are... [24]       393/18           363/24 369/16
 349/18 349/20 article [13]        370/13 374/14
 350/21 351/13    332/22 333/1     374/24 379/21
 351/21 354/2     333/3 333/13     382/1 382/10
 354/3 354/4      334/22 336/21    383/3 384/18
 358/15 365/4     337/3 338/10     387/19 389/10
 365/24 367/21    381/3 381/4      391/24 393/2
 368/19 368/21    381/7 383/18    ASAP [1] 360/23
 369/24 369/25    383/19          Asjz [1] 302/18
 371/9 371/12    articles [1]     ask [16] 328/16
 373/20 382/8     319/11           329/25 331/17
 384/2 384/23    artifact [1]      349/17 350/6
 386/9 387/13     350/24           353/25 369/9
arena [1] 317/21 as [45] 304/21    370/23 371/19
argue [2] 321/22 306/5 306/12      373/2 379/9
 326/7            307/10 313/1     381/13 381/19
arguing [4]       314/2 314/10     385/24 387/4
 321/16 321/24    314/25 316/6     391/16
 324/18 326/9     321/14 321/23 asked [5] 312/23
argument [4]      323/3 324/1      313/2 314/18
 313/18 321/22    325/13 326/1     316/16 373/2
 326/2 326/12     327/17 327/19 asking [1] 368/9
Army [1] 329/6 327/21 329/21 ass [2] 353/3
around [3]        331/24 332/16    353/7
 344/12 348/14    333/18 336/20 Assange [50]
 348/25           339/16 349/8     305/3 307/5
arrange [1]       351/12 355/6     307/16 311/17
 367/11           355/11 356/12    312/25 314/25
A                 382/10                               337/10 339/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 106 of 179


Assange... [44]  assigned [1]                          340/15 340/22
 318/19 319/8     329/8                                342/8 343/2
 319/9 319/21    assist [1] 330/5                      347/2 347/17
 331/11 331/19 associate [2]                           348/2 348/17
 332/25 343/13    346/15 384/15                        348/21 352/4
 343/25 345/5    associated [12]                       360/3 361/7
 346/1 346/6      306/25 307/19                        361/19 363/17
 350/7 350/17     324/2 333/14                         364/25 365/1
 357/3 360/25     340/6 344/6                          365/13 366/7
 361/25 362/5     344/10 344/13                        369/13 370/15
 362/6 363/9      346/20 352/9                         371/22 373/17
 363/15 364/15    352/13 388/21                        374/8 374/17
 365/5 365/8     associates [1]                        379/11 381/21
 365/19 366/15    354/5                                384/21 386/14
 368/10 369/4    assume [1]                            390/12 391/18
 369/11 369/17    372/21                               393/7 393/7
 370/23 372/19 assurance [1]                           393/9
 373/24 374/15    309/17                              Attorney's [1]
 375/7 380/4     attachment [1]                        302/15
 380/11 382/5     370/10                              audio [5] 315/22
 383/11 383/20 attachments [1]                         316/3 316/4
 383/23 387/18    371/9                                316/8 356/17
 391/8 392/9     attempt [1]                          audios [1] 317/2
asserting [1]     321/9                               August [38]
 325/13          attention [41]                        350/2 350/11
assertions [2]    306/1 316/20                         350/13 350/13
 306/3 309/2      320/17 333/22                        350/22 352/24
asshole [2] 382/7 335/24 336/12                        353/1 353/15
A                324/9 335/25                         bare [1] 313/8
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 107 of 179


August... [30]   340/23 346/22                        Based [1] 344/5
 353/22 354/8    346/23 347/5                         basically [1]
 354/24 356/2    347/18 348/3                          310/16
 357/1 357/1     349/22 350/20                        batch [2] 373/1
 357/16 357/22   352/2 357/23                          373/5
 358/2 359/8     362/16 362/18                        bcc [1] 377/1
 359/12 361/20   371/24 372/8                         bcc-ing [1] 377/1
 362/20 362/21   379/10 381/20                        be [48] 304/22
 363/13 364/10   382/5 383/23                          304/24 305/13
 364/13 365/15   386/14                                308/8 309/9
 365/17 366/4   backdoor [1]                           309/10 309/17
 366/10 366/13   321/9                                 310/7 310/9
 370/24 370/24 backdrop [1]                            310/10 311/11
 370/25 377/3    308/17                                313/6 316/3
 377/3 377/4    bad [3] 351/22                         316/25 317/9
 377/8 389/8     365/22 388/6                          317/12 319/12
author [2]      badly [1] 352/2                        319/24 322/5
 338/13 342/17 bait [1] 318/25                         323/19 324/2
available [4]   balls [1] 392/13                       326/9 327/1
 308/13 320/9   Bannon [16]                            327/7 334/15
 320/15 337/19   327/8 360/1                           334/19 334/20
Avenue [3]       360/8 360/9                           336/2 340/25
 302/21 303/2    360/10 360/14                         341/1 344/9
 303/16          360/22 361/4                          350/21 351/12
                 385/22 386/3                          351/21 358/5
B                386/5 386/7                           363/23 366/17
back [24] 306/10 386/11 386/18                         366/24 367/4
 313/6 322/12    386/22 389/6                          367/10 367/21
B                 374/5 389/18    being [7] 315/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 108 of 179


be... [7] 372/19 392/23            316/16 317/23
 379/23 382/7    before [23]       323/9 324/4
 382/23 382/24    302/10 308/3     326/23 382/10
 393/5 393/17     308/20 312/15 belief [1] 312/4
because [14]      325/3 329/1     believe [3]
 304/16 304/20    329/5 330/1      309/19 317/11
 307/13 308/3     346/18 349/11    393/12
 316/23 317/16    349/17 350/5    believed [1]
 320/17 323/6     359/22 361/3     332/12
 324/1 325/15     363/6 363/10    below [1] 377/7
 327/12 365/5     363/13 365/25 bench [6]
 367/8 392/8      367/4 368/3      320/24 320/25
become [1]        369/17 389/21    325/5 325/7
 329/22           390/5            393/24 394/1
becomes [2]      began [1] 389/16 BERMAN [1]
 305/10 306/11 begin [2] 353/10 302/10
bed [1] 351/12    389/23          Bernie [1] 346/7
been [23]        beginning [3]    better [1]
 307/25 312/1     305/8 307/6      320/16
 318/9 318/9      366/23          between [59]
 321/8 323/3     begins [7] 339/6 306/24 307/18
 325/16 325/22    339/10 360/19    318/22 319/5
 327/8 328/24     368/23 374/19    319/6 319/9
 331/23 332/12    377/22 387/21    319/20 319/20
 332/16 333/18 behalf [4]          320/11 324/19
 338/6 347/8      304/10 304/11    326/25 327/3
 353/17 360/21    395/4 395/13     332/24 335/8
 367/19 372/14 behind [1] 383/8 335/11 336/9
B                bigger [1] 323/9                      325/13 326/1
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 109 of 179


between... [43] Bill [2] 346/7                        blind [5] 376/12
 338/9 339/2      346/9                                376/14 376/15
 339/16 342/23 binder [36]                             377/14 378/1
 343/16 345/4     328/15 332/18                       block [1] 375/9
 345/25 350/6     333/20 337/12                       blocks [1]
 353/4 354/3      338/18 341/19                        374/25
 354/4 357/1      342/11 343/7                        blogs [1] 337/18
 357/12 360/7     344/18 345/5                        Blvd [1] 303/11
 360/12 360/14    345/21 346/23                       board [1] 343/5
 361/4 361/11     348/18 349/24                       body [2] 331/4
 362/11 363/4     352/21 357/10                        353/3
 363/8 363/14     359/5 360/5                         bold [2] 339/10
 368/4 368/16     361/9 368/14                         370/16
 371/23 373/15    370/6 371/21                        book [3] 314/19
 374/12 377/20    373/13 374/10                        314/21 372/13
 379/16 379/25    375/17 376/10                       books [2] 314/19
 380/22 384/6     377/18 378/17                        316/4
 384/12 385/10    379/11 380/19                       both [1] 317/2
 386/3 386/11     381/21 384/11                       bottom [19]
 386/15 386/16    386/1 387/6                          305/25 333/4
 386/22 387/8     389/1 390/15                         338/1 340/23
 387/16 390/17 bipartisan [2]                          341/10 352/5
 391/17           306/12 318/7                         354/22 355/21
beyond [2] 315/2 bit [3] 306/6                         356/23 360/16
 326/11           322/23 372/23                        361/6 365/1
bglaw [2] 303/4 blacked [1]                            366/9 369/14
 303/5            348/22                               371/15 375/21
bglaw-pa.com [2] blanket [2]                           378/11 381/1
 303/4 303/5
B                 366/18 366/20 BUSCHEL [7]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 110 of 179


bottom... [1]     367/7 367/13       303/1 303/2
 386/5            367/23 368/3       303/4 305/15
bought [1]        392/24             308/9 309/16
 339/19          breakfast [2]       316/13
Boulevard [1]     393/15 393/18 busting [1]
 303/7           breaking [1]        392/13
box [22] 332/10 363/24              C
 333/4 336/25    breaks [1]
                                    C-SPAN [4]
 338/1 339/1      363/21
                                     355/24 356/2
 341/10 343/21   brief [2]  367/2
                                     356/8 356/12
 349/20 353/24    367/15
                                    cahoots [1]
 354/21 354/21   briefly [1]
                                     365/24
 355/10 355/21    393/21
                                    call [59] 327/25
 356/11 356/23   bring [3]  304/5
                                     333/14 334/9
 361/6 364/21     316/20  393/9
                                     334/17 334/18
 366/6 376/24    brother  [1]
                                     334/20 335/7
 378/11 385/14    346/7
                                     335/13 335/14
 386/13          Broward   [4]
                                     335/15 335/15
boxes [2] 342/22  362/12  362/17
                                     335/17 335/19
 359/23           362/20  362/25
                                     335/25 336/1
brag [1] 317/23  Bruce  [3]  302/20
                                     336/3 336/5
braggart [1]      302/20  304/12
                                     336/7 336/9
 317/23          building  [3]
                                     336/10 336/13
Brasi [3] 382/15  383/8  383/17
                                     336/14 336/16
 382/17 382/20    386/17
                                     336/18 340/23
breach [1]       bullet [2]  336/25
                                     340/24 341/2
 333/12           345/11
                                     341/4 341/6
break [8] 304/9  bump   [1]  350/23
C                 came [2] 322/5 349/22 350/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 111 of 179


call... [30] 341/8 342/17          350/10 350/19
 346/19 347/5     campaign [28]    351/9 353/17
 347/7 347/8       307/22 307/24   354/7 354/19
 347/10 347/12     308/1 309/4     354/23 355/14
 347/15 347/18     309/5 309/19    356/16 357/24
 347/19 347/21     311/24 312/3    358/11 359/14
 347/23 347/25     312/5 320/2     360/17 360/18
 348/3 348/4       320/11 333/15   360/22 361/23
 348/7 348/8       340/7 344/14    362/18 365/3
 348/10 348/14     344/23 344/24   365/15 367/23
 348/22 348/23     346/20 351/10   368/18 369/1
 349/1 349/3       351/18 352/17   370/21 372/9
 349/4 349/5       354/5 360/11    372/12 372/16
 353/3 356/14      360/11 360/20   372/18 374/21
 357/23 358/11     371/8 384/15    375/8 377/2
 359/14            388/22 389/22   378/25 379/15
called [2] 346/7 campaigns [2]     382/4 382/22
 370/10            306/25 307/19   383/14 384/25
calls [18] 328/3 CAMPION [2]       387/15 388/2
 333/23 334/1      303/1 303/5     388/7 391/2
 334/5 334/7      can [63] 313/14 391/18 391/23
 336/20 336/23     317/12 326/7    392/2 393/14
 340/6 340/16      326/7 326/12    393/23 393/24
 340/17 340/20     327/25 330/12 can't [5] 326/12
 347/3 349/7       332/2 333/5     326/14 373/1
 349/11 349/15     334/2 337/17    382/6 393/15
 349/17 349/18     338/2 339/9    cancelled [1]
 367/20            341/23 346/4    381/5
C                 335/4 335/16     channel [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 112 of 179


candidacy [1]     336/4 336/6       357/2
 327/13           336/17 336/17 character [1]
candidate [6]     341/3 341/5       382/20
 311/10 331/20    347/11 347/13 charged [1]
 333/10 344/7     347/22 347/24     325/22
 352/10 358/22    348/8 349/6      chart [2] 342/22
candidates [1]   CEO [1] 360/11 381/18
 339/13          certain [3]       check [1] 386/21
candor [1]        304/22 306/14 Checking [1]
 315/25           323/16            387/20
cannot [1] 311/2 certainly [4]     chicken [1]
caps [1] 351/1    305/23 311/4      387/18
career [1] 329/8 314/23 316/24 children [1]
case [23] 304/1 CERTIFICATE [1] 315/23
 304/8 304/15     396/2            choosing [1]
 304/20 304/21 certify [1] 396/3 375/2
 305/1 316/18    chain [1] 378/3 citizens [1]
 316/19 321/10 chairman [5]         312/16
 322/5 322/21     344/25 351/19 City [1] 391/14
 326/3 327/7      352/17 352/25 claim [3] 311/23
 327/19 329/15    389/22            320/7 320/10
 329/19 329/21 chairmen [1]        claimed [1]
 366/22 366/24    344/24            337/7
 393/1 393/2     chairs [1] 366/21 clarify [1]
 393/4 393/10    CHANDLER [2]       318/19
category [1]      303/10 303/10 classified [1]
 307/17          change [2]         331/7
cell [15] 334/5   318/10 318/10 clause [1] 344/2
C                  311/24           373/1 373/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 113 of 179


clauses [1]       collusion [6]     385/3 385/6
 310/24            311/25 312/1    commenced [1]
clear [4] 308/18 312/2 312/8        371/7
 311/11 317/9      312/9 313/23    committee [60]
 339/25           colored [1]       304/17 305/3
client [2] 306/1 307/10             305/5 305/6
 306/14           colors [2] 316/25 305/9 305/11
Clinton [10]       353/25           305/18 305/23
 339/17 344/10 COLUMBIA [3]         306/2 306/9
 344/11 351/8      302/1 302/15     306/10 306/13
 352/13 352/14     303/15           306/18 307/13
 358/24 370/10 column [3]           308/4 308/20
 371/6 383/19      334/25 335/6     309/7 309/24
Clinton's [2]      348/9            310/3 310/6
 351/18 389/22 columns [1]          310/15 310/15
clip [6] 354/11    335/12           312/12 313/12
 354/14 354/19 com [2] 381/4        313/20 314/7
 355/3 356/6       383/18           314/8 314/9
 356/7            come [11] 305/8 314/15 315/8
clips [2] 319/12 322/12 325/5       315/21 316/2
 319/13            331/18 337/6     316/11 316/12
closed [1]         358/13 359/16    316/13 317/1
 309/14            360/11 364/1     317/4 317/8
closet [1] 339/14 367/13 368/8      317/18 317/19
collision [1]     comes [2] 317/7 317/19 320/1
 339/21            393/6            320/6 320/12
collude [1] 312/4 coming [6]        320/19 320/20
colluded [1]       309/24 314/15    320/21 321/4
C                  342/17                             confirming [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 114 of 179


committee... [12] comparing [1]                        310/1
  322/18 322/22 370/11                                conflict [1]
 330/25 331/2     completely [1]                       326/25
 331/3 332/12      365/6                              Congress [1]
 333/8 333/11     complied [1]                         312/20
 337/3 338/5       313/5                              congressional [3]
 341/15 342/1     compromise [1]                       320/21 321/3
committee's [10] 324/3                                 322/1
 306/16 306/21 computer [1]                           Congressmen [1]
 308/21 309/17     333/8                               312/11
 310/23 311/13 concept [1]                            conjunction [1]
 320/13 321/10     311/1                               371/5
 322/13 338/10 concern [3]                            conking [1]
communicate [3] 311/20 386/8                           372/12
 367/20 384/7      386/19                             connection [6]
 385/21           concerned [1]                        313/23 320/11
communicated       329/14                              320/18 334/9
 [1] 392/9        conducted [1]                        335/5 369/17
communicating      308/21                             connections [1]
 [2] 344/13       conference [4]                       327/14
 357/3             320/25 325/7                       conscience [1]
communications 356/14 394/1                            382/14
 [6] 311/4 311/5 confirm [2]                          conscious [1]
 314/19 331/14     319/4 370/25                        313/19
 354/4 357/6      confirmation [1]                    consciously [1]
company [2]        372/18                              315/7
 338/4 338/7      confirmed [1]                       conservative [1]
compare [1]        377/5                               323/15
C                context [1]                          copy [3] 330/17
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 115 of 179


considered [1]    317/3                                330/19 376/15
 325/16          continue [1]                         copying [3]
consistent [1]    351/9                                376/12 376/14
 313/24          continued [3]                         378/1
consistently [1]  302/25 326/21                       Cornell [2] 366/1
 321/23           354/12                               366/2
constitutes [1]  continuing [4]                       correct [13]
 316/19           324/14 326/20                        313/1 330/1
Constitution [1] 326/20 365/21                         340/4 340/19
 303/16          contradicting [1]                     340/21 349/10
constructed [1]   320/6                                359/11 377/24
 319/7           convert [1]                           385/9 386/25
consultant [2]    334/13                               390/23 392/19
 328/24 329/1    converted [1]                         396/4
consulting [1]    358/4                               correspondence
 328/22          converting [7]                        [1] 314/6
Cont'd [1] 368/1 334/17 335/25                        corrupt [7]
contact [4]       336/13 340/23                        325/13 325/22
 319/16 352/16    347/5 347/18                         326/13 326/17
 353/10 388/7     348/3                                327/4 327/10
contacts [1]     cooperate [1]                         327/22
 320/5            306/1                               Corsi [36]
contain [1]      coordinated [2]                       318/23 319/22
 375/10           334/12 334/14                        343/9 343/11
contains [1]     copied [1]                            343/18 345/5
 328/15           377/14                               345/16 345/23
content [2]      copies [1]                            346/1 346/5
 337/17 337/19    328/19                               346/19 349/9
C                County [4]                            363/22
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 116 of 179


Corsi... [24]     362/12 362/17                       coverage [1]
 349/14 349/22    362/20 362/25                        379/19
 350/1 350/7     couple [3]                           CR [1] 302/3
 350/8 350/10     310/12 327/6                        created [3]
 352/16 353/4     375/24                               308/16 308/16
 354/4 357/6     course [13]                           313/12
 357/13 357/18    307/22 310/1                        creating [1]
 357/21 358/7     311/8 318/13                         319/15
 358/10 359/1     325/19 329/7                        Credico [124]
 359/7 359/9      329/12 329/21                       Credico's [2]
 359/12 359/20    329/23 330/22                        376/19 391/15
 359/25 359/25    331/12 348/12                       credit [1] 337/7
 360/13 363/14    363/2                               crime [6] 311/9
Corsi's [1]      court [18] 302/1                      311/10 323/22
 346/15           303/14 303/14                        325/10 325/15
could [6] 308/13 303/15 322/11                         327/17
 337/11 348/19    325/16 326/4                        Criminal [2]
 357/8 363/25     326/15 328/19                        302/3 304/1
 366/8            332/5 338/17                        criteria [14]
couldn't [1]      353/20 354/10                        305/4 312/8
 325/1            355/1 355/17                         313/4 313/7
counsel [7]       356/4 356/19                         313/10 313/13
 305/16 309/23    394/2                                313/21 314/25
 310/16 314/6    Court's [3] 330/8                     315/1 315/2
 320/24 328/20    331/22 353/13                        315/6 315/8
 329/9           courtroom [1]                         317/4 317/15
counsel's [2]     393/6                               critical [1] 315/3
 329/13 329/18 cover [2] 306/19                       cross [2] 367/5
C                 340/24 342/2                         362/15 364/22
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 117 of 179


cross... [1]      347/18 348/4                         364/22 365/6
 395/3            348/22 357/14                        365/11 369/11
crowded [1]       357/25 358/25                        369/19 370/13
 316/15           359/9 363/13                         373/2 373/8
CrowdStrike [1] 373/6 373/23                           374/5 374/14
 338/5            384/16 384/18                        375/13 378/13
crude [1] 323/20 385/20 387/1                          381/11 382/1
crudity [1]       390/19 396/10                        384/5 385/6
 324/10          dated [18]                            385/18 386/21
cyber [3] 306/23 332/23 337/15                         388/20 389/10
 307/14 338/4     338/20 341/22                        391/24 392/23
                  343/10 344/21                       days [18] 332/11
D                 345/23 349/9                         333/2 338/12
D.C [2] 302/6     350/1 352/24                         343/3 343/19
 328/23           359/7 370/9                          345/8 345/17
damaging [1]      374/13 375/20                        346/3 349/15
 350/21           376/12 378/19                        355/23 360/15
Dana [1] 355/12 380/23 386/4                           362/21 362/24
dangerous [1]    dates [2] 310/4                       367/21 379/7
 382/14           310/5                                380/15 388/14
dash [1] 348/11 David [1] 379/21                       390/21
data [2] 320/8   day [37] 302/4                       DC [2] 302/16
 374/2            333/13 334/19                        303/17
database [1]      336/20 340/5                        dcd.uscourts.gov
 333/9            342/6 347/6                          [1] 303/18
date [23] 334/9 349/8 353/8                           deadline [1]
 334/22 336/1     355/11 356/12                        345/2
 336/14 337/21    358/14 359/17                       deal [2] 343/14
D                  342/1             335/8 335/11
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 118 of 179


deal... [1] 344/2 demonstrative [3] differences [1]
debacle [1]         330/2 330/5      339/16
 351/24            330/9            different [3]
debate [1]        Department [3]     323/15 342/5
 379/19            321/5 322/2       392/21
decisions [1]      371/6            direct [36]
 322/20           depicted [1]       319/16 319/20
defendant [8]      349/18            320/18 328/6
 302/8 302/20     deposition [1]     333/22 335/24
 303/1 304/10      310/15            337/10 339/5
 304/11 329/14 deputy [1] 322/2 340/15 340/22
 331/13 395/13 described [2]         342/8 343/2
Defendant's [1]    323/11 381/8      347/1 348/17
 309/8            Despite [3]        348/21 360/3
defense [3]        320/5 358/11      361/7 361/19
 322/17 328/20     359/15            363/17 365/13
 330/18           destroy [2]        366/7 368/1
deleted [1]        319/21 319/22     369/13 370/15
 315/12           devote [1]         371/21 373/17
deliver [1] 391/3 318/17             374/8 374/17
delivered [1]     dialogue [1]       375/15 379/11
 392/10            324/14            381/21 384/21
Democratic [11] did [117]            390/12 391/18
 330/24 331/2     didn't [7] 307/4 393/7 395/3
 331/3 331/4       321/17 321/18 directed [4]
 332/11 333/8      321/20 321/23     306/13 306/23
 337/3 338/5       325/22 365/22     307/15 316/23
 338/10 341/14 difference [2]       directing [5]
D                do [75] 308/6                         381/24 382/16
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 119 of 179


directing... [5]  310/4 312/16                         383/3 383/8
 336/12 348/2     312/21 312/24                        383/16 383/24
 352/4 365/1      313/6 317/20                         384/1 386/17
 386/14           322/1 325/6                          386/23 387/10
directly [2]      325/23 326/5                         388/17 390/5
 323/4 392/9      327/18 328/12                        390/24 391/6
disappoint [1]    328/21 328/21                        391/11 391/19
 339/12           329/1 330/1                          393/3 393/23
discovery [1]     330/17 333/24                       docs [1] 379/22
 308/13           334/25 337/4                        documents [12]
discuss [4]       339/6 340/2                          306/14 307/11
 314/19 366/22    340/17 342/21                        308/11 313/2
 393/2 393/9      343/22 344/3                         328/16 329/22
discusses [2]     346/10 347/2                         330/1 330/16
 381/4 383/19     348/10 350/25                        341/15 385/18
discussing [1]    351/14 352/6                         385/21 388/15
 304/8            353/25 359/20                       does [62] 311/24
discussion [2]    360/19 360/21                        312/24 314/19
 308/1 321/14     361/21 362/7                         317/18 317/19
disseminated [1] 364/3 364/11                          319/10 319/10
 320/7            365/7 366/9                          322/3 322/5
DISTRICT [6]      366/21 367/3                         324/12 324/16
 302/1 302/1      368/5 368/9                          324/16 330/18
 302/11 302/15    368/23 369/16                        332/8 333/3
 303/15 303/15    369/21 372/21                        337/24 338/22
DNC [5] 320/8     372/24 374/19                        341/8 342/16
 338/6 339/21     374/24 375/3                         343/20 345/9
 342/25 350/23    379/12 380/8                         353/22 354/20
D                 317/16 317/25                       Dr. [3] 370/25
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 120 of 179


does... [39]     don't [17] 312/8                      371/4 377/4
 355/8 355/19     312/17 313/2                        Dr. Paul [1]
 356/9 356/21     315/23 317/14                        371/4
 357/21 358/10    318/10 318/10                       Dr. R.K [2]
 358/17 364/5     318/11 319/13                        370/25 377/4
 364/13 364/16    325/5 325/20                        dress [1] 314/22
 366/5 366/13     339/12 339/21                       drone [1] 383/19
 369/12 369/15    378/23 382/23                       drop [2] 351/13
 369/19 369/20    382/25 392/13                        373/1
 371/14 371/17 Donald [5]                             drum [2] 358/12
 373/22 373/25    333/10 335/18                        359/15
 375/9 376/2      339/17 339/23                       dump [2] 351/24
 376/20 376/22    344/14                               352/6
 376/25 378/3    done [5] 316/6                       dumps [3]
 378/6 378/8      327/23 386/10                        350/14 350/16
 378/20 379/2     389/9 390/5                          353/6
 381/1 381/6     dot [4] 342/1                        duration [2]
 381/14 386/5     370/10 381/3                         335/7 347/14
 386/6 386/11     383/18                              during [3] 304/8
 388/4 389/7     double [1]                            328/16 357/5
                  386/21
 392/16                                               E
doesn't [4]      down [5] 362/1
                                                      e-mail [97]
 321/19 324/17    364/25 369/1
                                                      e-mailing [1]
 375/1 376/16     387/21 393/24
                                                       369/4
doing [3] 311/16 download [1]                         e-mails [18]
 311/17 311/17    378/25
                                                       304/16 321/21
domain [4]       dozen [1]
                                                       331/20 341/25
 317/12 317/13    316/17
E                          376/21 380/20 Eileen [1] 346/8
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 121 of 179


e-mails... [14]            386/12 387/11 either [2]
 342/6 343/14              393/23           364/15 392/15
 354/3 363/3              East [2] 303/7   elapsed [10]
 363/8 363/14              303/11           335/7 335/9
 372/19 374/4             eastern [9]       335/13 335/21
 374/25 378/24             334/14 334/18    336/7 336/18
 379/1 380/3               335/25 336/13    340/20 341/6
 386/22 389/18             340/23 347/6     347/14 347/25
E.T [1] 335/6              347/18 348/3    elected [5]
Each [1] 339/13            358/5            327/16 327/16
eager [1] 305/17          easy [3] 323/21 358/12 358/20
ear [1] 320/16             338/8 338/8      359/15
earlier [2] 367/7         eat [1] 393/17 election [4]
 393/2                    Ecuadorian [7]    306/13 306/24
early [4] 360/19           343/13 343/23    309/21 311/24
 367/8 367/19              344/1 350/18    electronically [1]
 372/12                    380/13 383/10    308/11
earned [1]                 391/10          elements [3]
 339/23                   edit [1] 374/24 304/22 304/23
easel [21]                edited [1]        304/25
 330/15 332/9              378/23          else [3] 376/6
 336/24 337/25            effort [2] 327/15 384/7 393/8
 341/9 342/21              327/15          email [11]
 345/10 354/20            eight [4] 316/12 302/17 302/18
 355/20 356/10             335/10 335/20    302/18 302/19
 356/22 359/21             390/21           303/4 303/5
 361/5 366/5              eighth [1]        303/9 303/13
 369/22 374/1              340/22           303/18 371/9
E                 302/13 302/13                        326/21 326/24
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 122 of 179


email... [1]      302/14 302/14                        327/9 327/22
 389/19           302/20 303/1                         329/23 353/17
embassy [10]      303/1 303/6                          366/23
 343/13 343/23    303/10                              evil [2] 313/19
 344/1 350/14    essence [1]                           315/7
 350/16 350/18    327/21                              exact [1] 313/24
 353/5 380/13    even [3] 314/1                       exactly [1]
 383/10 391/10    315/9 326/22                         305/20
emoji [1] 392/17 evening [6]                          EXAMINATION [2]
employers [1]     367/23 392/24                        328/6 368/1
 367/10           392/25 393/2                        except [1] 392/9
end [4] 304/21    393/11 393/19                       exchange [43]
 310/1 310/5     events [1] 330/3                      314/6 360/7
 385/17          every [3] 311/18                      360/13 360/17
ended [1]         373/2 386/10                         360/25 361/3
 317/13          everything [5]                        365/15 368/23
enemy [1]         317/25 339/20                        370/12 370/13
 351/12           372/21 383/23                        371/23 372/9
England [1]       393/5                                372/10 374/4
 346/17          evidence [23]                         374/12 374/18
entire [4]        305/20 305/22                        375/8 377/20
 321/13 322/2     306/4 309/5                          378/8 378/12
 333/9 374/25     313/17 313/17                        379/12 379/16
entitled [1]      316/21 318/21                        380/2 380/7
 396/5            319/2 320/6                          380/8 380/22
Erik [3] 384/13 323/19 323/22                          381/14 382/4
 384/14 384/15    323/22 326/11                        383/15 384/12
Esquire [9]       326/13 326/18                        384/16 385/8
E                 351/12                              family [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 123 of 179


exchange... [11] express [1]                           350/12
 385/10 386/3     311/19                              far [2] 326/11
 386/11 386/15 extent [1]                              359/22
 387/1 387/16     319/19                              farce [1] 339/22
 387/21 388/11 F                                      Farrah [1]
 390/2 390/19                                          351/25
                 fact [13] 306/7
 391/24                                               fast [1] 368/7
                  307/9 308/24
exchanges [3]                                         fast-forward [1]
                  322/19 324/1
 360/24 368/4                                          368/7
                  338/8 366/2
 368/16                                               fault [1] 378/7
                  369/6 370/2
excuse [1]                                            favors [2]
                  376/5 381/4
 338/17                                                309/13 373/2
                  385/17 392/7
excused [2]                                           FBI [7] 329/2
                 factors [1]
 366/24 393/25                                         329/3 329/5
                  316/24
exhibit [135]                                          329/8 389/23
                 facts [3] 308/14
exhibits [5]                                           392/6 392/14
                  314/2 314/10
 342/24 345/13 failed [1] 382/12                      Fear [2] 386/8
 353/16 357/1                                          386/18
                 fair [1] 306/2
 375/24                                               fellow [1] 310/3
                 faith [1] 309/20
exist [1] 372/20 fake [1] 381/9                       few [14] 317/6
expect [6]                                             317/17 318/3
                 false [3] 306/3
 350/22 351/10                                         318/17 320/4
                  322/21 339/17
 351/23 352/6                                          332/11 338/14
                 familiar [4]
 367/3 367/6                                           342/18 343/3
                  329/22 334/13
experts [1]                                            345/16 349/14
                  344/6 358/15
 333/11                                                379/7 380/15
                 families [1]
explain [1] 334/2 367/10                               388/14
exposed [1]                                           fifth [9] 324/20
F                         firm [1] 328/22              316/6 316/17
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 124 of 179


fifth... [8]              first [50] 305/1             347/16 348/1
 324/21 325/10             307/3 310/19                364/2
 325/12 325/14             310/24 311/2               FL [4] 302/22
 325/19 326/17             318/5 318/18                303/3 303/8
 350/12 392/11             322/21 327/17               303/12
Fifty [1] 336/11           328/1 333/4                flip [1] 380/20
figuring [1]               333/5 333/23               flying [2] 379/21
 310/5                     334/1 334/2                 380/9
final [3] 318/12           334/7 334/17               focus [3] 318/7
 336/12 370/10             334/20 335/15               351/24 352/6
Finally [1] 366/7          336/9 336/25               focusing [1]
financial [1]              338/2 339/2                 313/7
 351/25                    339/9 340/19               follow [1] 379/6
find [11] 314/4            343/21 343/22              following [1]
 317/20 317/24             347/5 350/7                 365/11
 320/6 346/6               357/14 362/12              foregoing [1]
 346/8 348/13              363/7 363/11                396/3
 363/7 363/14              364/17 364/17              Forget [1] 383/1
 377/2 378/24              369/9 370/16               forgot [1] 353/25
finding [5] 312/1          371/22 372/8               form [3] 308/12
 312/2 320/14              373/17 373/18               393/14 393/17
 320/19 322/13             375/22 375/24              Fort [3] 302/22
findings [2]               377/23 379/20               303/8 303/12
 308/1 322/18              379/25 380/1               forth [6] 309/22
finish [2] 321/1           381/13 381/18               313/10 313/21
 324/24                    392/24                      316/23 324/9
Firenze [1]               five [8] 309/11              371/24
 352/3                     310/10 310/19              forward [3]
F                  350/16 353/5    gathered [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 125 of 179


forward... [3]     357/3 362/10     329/23
 368/7 376/5       374/24 376/19 gave [2] 310/18
 386/10            385/2 385/5      310/19
found [2] 317/12 friendship [2]    gentlemen [1]
 317/25            323/17 323/17    314/22
foundation [9]    front [9] 305/18 get [31] 306/4
 343/15 344/2      315/11 328/17    310/4 310/13
 344/6 344/9       334/8 335/9      310/17 315/21
 344/10 351/24     344/18 346/2     315/21 316/1
 352/7 352/9       357/10 371/21    316/4 316/5
 352/13           fruit [1] 393/16 317/6 321/22
four [9] 307/2    Ft [1] 303/3      323/3 323/4
 312/13 312/18 full [1] 325/2       323/5 327/15
 334/15 339/9     fully [1] 306/1   327/16 343/13
 345/8 363/16     funds [1] 352/1 343/14 345/5
 366/25 381/22 funny [1] 372/13 346/1 348/10
Fourth [1]        further [3]       350/7 351/10
 302/16            364/25 378/3     352/2 358/13
Fox [1] 350/21     387/21           359/17 361/3
Frank [1] 374/19 G                  367/4 372/18
free [2] 311/3                      379/22 388/7
                  Gaddafi [1]
 337/17                            getting [2] 346/9
                   371/8
frequently [1]                      379/14
                  gained [1] 333/9
 393/1                             Gibbons [1]
                  game [2] 351/11
Friday [3]                          303/2
                   351/21
 365/11 365/14 Gates [2] 327/7 give [7] 326/12
 365/17                             327/3 357/23
                   347/13
friend [9] 350/14                   358/11 359/14
G                          304/25 308/3                367/17 388/6
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 126 of 179


give... [2] 366/3          308/8 308/24                388/7
 372/23                    309/1 309/5                GOP's [1] 333/10
gives [1] 310/21           310/12 313/17              got [5] 328/17
giving [3] 306/6           313/17 316/21               339/18 364/2
 310/20 326/10             316/25 317/17               387/25 392/8
gmail.com [1]              317/24 318/21              governing [1]
 303/13                    319/2 319/12                331/3
go [16] 305/23             323/19 325/4               government [17]
 306/5 307/7               326/18 328/16               304/23 308/8
 307/10 313/6              329/25 330/16               311/2 315/1
 313/14 317/1              342/8 343/4                 316/6 316/16
 318/22 319/5              350/19 351/14               317/22 319/7
 319/20 321/1              361/24 363/23               320/10 323/11
 358/3 362/18              366/16 366/19               324/18 326/3
 367/12 367/22             367/10 367/17               327/25 328/2
 371/25                    367/22 371/19               328/5 333/7
go-between [2]             371/24 372/8                395/4
 319/5 319/20              378/15 380/19              government's
goals [1] 310/25           381/13 381/19               [108]
Godfather [1]              381/21 386/9               Gowdy [3] 310/8
 382/21                    386/10 393/1                312/11 312/11
goes [10] 309/1            393/5 393/5                GRANT [1] 303/6
 309/1 310/21             gone [1] 326/10             gray [2] 361/14
 311/18 312/5             good [12] 304/7              368/18
 313/8 313/9               304/12 309/20              great [3] 311/20
 314/17 315/19             328/8 345/3                 339/16 390/12
 318/8                     345/6 360/21               greatly [1] 310/4
going [47] 304/9           363/23 366/17              green [9] 312/11
G                 389/18                               316/10 339/20
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 127 of 179


green... [8]     hacker [1] 338/6                     has [24] 308/5
 336/25 341/10 hackers [2]                             308/11 308/18
 354/4 361/6      333/7 351/21                         309/13 312/24
 361/17 368/21 had [25] 313/21                         313/9 313/24
 385/14 386/13    314/20 316/12                        315/2 316/6
griffith [4]      317/4 317/24                         316/16 316/23
 303/14 303/18    318/15 319/1                         317/22 319/7
 396/3 396/10     319/16 319/25                        320/21 321/4
ground [2]        319/25 320/14                        323/3 339/13
 320/16 363/22    320/18 332/12                        339/13 339/23
groups [1] 338/6 338/6 339/20                          360/20 366/1
Gsmith [1] 303/9 339/20 351/22                         366/15 372/21
Guccifer [11]     360/10 367/8                         392/22
 314/20 337/15    369/17 381/4                        have [85] 304/22
 337/22 338/3     389/18 391/20                        311/11 311/18
 338/13 338/20    392/2 392/4                          312/7 312/16
 338/22 339/2    half [3] 310/14                       313/1 313/2
 341/12 342/14    316/17 392/6                         313/5 313/10
 342/24          hand [1] 328/4                        315/10 315/12
                 handed [2]                            315/14 315/19
H                 328/15 343/7                         315/20 315/23
H.R.C [2] 370/24 happening [3]                         316/22 317/6
 377/3            319/19 345/3                         317/8 317/13
hack [5] 337/4    345/7                                317/13 317/14
 337/7 338/14    happens [2]                           318/13 321/5
 342/18 342/25    320/21 321/3                         321/13 321/20
hacked [3]       happy [1] 313/6                       321/23 322/1
 332/13 338/6    hard [3] 305/14                       322/6 323/10
H                          393/16 393/18               327/19 327/20
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 128 of 179


have... [56]              having [3]                   356/25
 325/12 325/22             331/19 352/1               hearing [8]
 327/18 328/17             365/8                       305/23 308/20
 328/24 330/2             he [116]                     309/14 309/14
 330/17 330/19            he's [9] 307/22              310/15 310/15
 332/8 333/14              308/23 309/1                316/12 317/2
 334/8 335/9               310/16 323/6               heart [1] 311/22
 336/24 337/4              325/22 327/7               heat [1] 381/3
 339/14 340/2              346/14 372/22              HELD [1] 302/10
 340/6 340/20             head [7] 331/9              her [5] 339/18
 345/2 346/2               350/17 362/6                339/20 339/21
 346/19 347/8              375/6 380/11                339/21 339/23
 350/21 353/2              381/9 391/8                here [29] 306/18
 353/6 353/16             headaches [1]                306/22 311/1
 353/25 361/24             373/3                       311/25 312/3
 362/4 363/21             hear [18] 304/9              313/14 314/17
 364/1 364/15              307/4 315/21                315/3 328/22
 365/4 365/5               315/21 316/1                334/17 348/22
 366/20 367/9              316/4 316/5                 351/25 354/1
 367/9 372/14              316/8 323/4                 361/13 367/11
 372/16 372/21             323/8 323/13                367/19 371/15
 373/3 376/4               324/5 324/15                374/2 376/24
 378/24 379/18             324/25 325/1                378/11 379/5
 379/20 382/11             325/2 387/23                384/1 384/4
 383/24 386/24             393/1                       385/14 386/13
 389/20 391/4             heard [8] 305/1              387/14 390/9
 393/11 393/12             307/3 307/5                 390/11 391/16
 393/14 393/16             307/21 324/13              here's [1] 320/18
H                 346/7 365/25                        honesty [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 129 of 179


Hi [1] 328/9      368/9 386/9                          315/25
hide [2] 311/7    392/10                              Honor [11] 325/1
 319/13          himself [6]                           325/11 325/24
higher [1]        319/15 319/16                        328/2 330/18
 382/23           323/9 324/1                          353/18 366/16
highlighted [11] 324/5 339/24                          367/14 367/24
 308/10 333/23 his [31] 305/11                         392/20 393/21
 334/1 334/7      307/10 308/24                       HONORABLE [1]
 334/17 335/25    310/16 310/22                        302/10
 336/12 340/16    310/23 311/22                       hope [1] 393/11
 347/3 347/17     312/3 312/4                         hosted [2]
 348/3            313/8 313/10                         354/18 391/15
highly [1] 338/7 313/11 313/18                        hour [4] 310/15
Hill [1] 308/21   314/14 315/3                         316/3 379/20
Hillary [12]      315/5 317/3                          392/6
 339/16 339/17    317/23 320/16                       hours [3] 334/16
 344/10 351/8     321/24 324/3                         367/6 382/12
 351/18 352/13    324/6 324/6                         House [1] 308/4
 358/24 366/15    327/1 327/13                        how [46] 305/8
 371/6 382/13     339/23 339/24                        306/7 312/5
 383/19 389/22    353/10 362/2                         314/21 315/23
him [18] 306/10 365/8 373/2                            315/24 321/21
 310/20 312/5    hold [1] 386/20                       322/5 328/12
 313/2 314/18    home [4] 335/18                       328/24 329/3
 316/14 322/18    349/4 350/13                         332/24 334/13
 323/8 324/24     392/25                               335/13 335/21
 325/21 325/23 honestly [1]                            335/21 336/9
 326/23 327/16    321/4                                338/9 339/2
H                         I                            362/14 363/22
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 130 of 179


how... [27]     I'd [31] 330/8                         365/6 369/3
 342/16 342/24   331/17 331/22                         369/25 371/19
 343/16 345/4    332/15 333/17                         374/3 378/15
 345/25 350/6    333/22 338/16                         379/14 379/21
 353/4 357/2     340/9 340/15                          380/9 380/19
 357/25 360/12   341/17 342/8                          381/13 381/19
 360/20 362/7    343/3 344/16                          381/21 382/12
 362/11 363/14   345/19 346/22                         382/25 392/13
 365/23 367/3    347/1 352/19                          392/14 392/20
 376/2 378/3     353/13 360/3                          392/25
 378/6 380/3     361/7 365/13                         I've [6] 318/9
 381/6 383/16    368/7 370/4                           322/22 322/23
 386/6 386/15    376/8 377/16                          328/19 355/9
 386/16 388/4    378/15 380/17                         364/2
 392/16          384/9 388/24                         I-N-D-E-X [1]
however [2]      390/4 390/12                          395/1
 332/2 386/10   I'll [3] 313/5                        IAN [1] 302/13
HRC [9] 350/23 365/24 379/9                           idea [3] 308/25
 351/1 351/13   I'm [40] 304/12                        353/2 353/7
 351/22 358/12   304/25 306/6                         identified [1]
 358/19 358/19   316/20 317/16                         318/20
 358/23 359/15   322/9 328/16                         identifying [1]
hundred [2]      329/25 330/14                         316/24
 310/14 316/16   335/11 338/7                         illegal [2] 307/23
hundreds [3]     342/8 343/4                           311/4
 316/8 316/9     350/20 351/14                        immaterial [1]
 323/18          357/23 358/14                         321/11
hurt [1] 351/22 359/17 361/24                         Impact [1]
I                  306/24 307/18      329/6
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 131 of 179


Impact... [1]     Info [4] 354/16 intending [1]
 350/21            354/17 355/5       305/24
important [9]      355/11            intent [7]
 304/20 306/11 inform [1]             325/13 325/22
 306/19 308/3      367/10             326/13 326/17
 311/1 313/16     information [6]     327/4 327/11
 319/24 322/15     308/12 320/7       327/23
 322/19            320/13 320/13 intentionally [1]
impressionist [1] 320/14 375/10       315/6
 324/15           informative [1] interest [1]
impressions [2]    314/18             310/24
 324/16 324/16 ing [1] 377/1         interested [1]
inadvertently [1] inhibit [1] 311/2 327/12
 393/6            initials [3] 351/5 interesting [2]
include [1]        358/23 375/3       305/10 317/16
 307/18           inquiry [2]        interests [2]
includes [1]       315/21 318/11      309/3 309/4
 370/9            inside [1] 320/12 interference [1]
including [2]     insisted [1]        309/21
 324/17 366/22     314/14            intermediaries
incorrect [1]     instruct [2]        [1] 319/2
 309/2             304/21 393/8      intermediary [13]
indeed [2]        instructions [2]     317/25 318/20
 314/16 315/20     326/10 393/13      318/22 318/23
Indi [1] 352/2    integrity [1]       318/23 319/1
individual [1]     375/1              319/1 319/4
 371/4            intelligence [3]    319/5 319/6
individuals [2]    305/19 311/23      319/8 319/20
I                   329/23 330/23                      307/13 308/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 132 of 179


intermediary...     331/12 344/5                       308/18 308/21
 [1] 357/3          348/12 363/3                       309/1 311/7
international [1] investigation's [3]                  311/25 313/6
 331/6               308/14 314/3                      314/18 314/20
interrupt [1]       314/11                             315/19 316/7
 388/1             investigative [1]                   317/7 318/3
interrupts [1]      312/17                             318/6 318/8
 315/14            investigators [1]                   318/11 318/12
interview [10]      322/8                              318/18 319/10
 306/16 306/19 invite [1] 391/4                        319/10 319/17
 309/9 310/8       inviting [1]                        320/17 321/23
 312/20 331/19      327/1                              322/3 322/5
 332/7 332/11      involved [1]                        322/16 322/16
 332/24 369/3       327/7                              323/1 323/11
introduction [1] involvement [2]                       323/12 324/10
 318/7              309/3 311/11                       325/3 325/13
investigation [28] is [279]                            326/5 326/13
  305/4 306/12     isn't [4] 304/18                    326/17 326/20
 306/21 307/2       305/3 363/24                       327/2 327/11
 307/3 307/8        392/14                             330/7 330/12
 307/9 310/2       issue [2] 318/16                    330/14 330/17
 311/13 314/9       322/7                              332/2 332/3
 314/23 314/24 issued [2] 309/9                        332/12 332/12
 315/12 315/16      310/9                              334/15 337/18
 316/2 318/8       issues [1] 314/25                   338/8 338/25
 322/7 329/9       it [92] 305/2                       339/6 341/25
 329/13 329/14      305/4 305/10                       350/15 352/3
 329/18 329/19      306/17 307/9                       353/8 353/17
I                  339/1 341/10                        325/10
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 133 of 179


it... [29] 354/18 341/10 343/21                       J
 360/20 362/14     353/24 354/21
                                                      J.A [3] 374/24
 364/20 365/23     355/10 355/10
                                                       375/3 377/2
 371/15 374/25     355/21 355/21
                                                      JACKSON [1]
 375/1 375/11      356/11 356/11
                                                       302/10
 376/22 376/23     356/23 358/4
                                                      JASON [1] 302/7
 376/24 378/10     358/4 358/12
                                                      JED [1] 302/14
 378/25 379/4      359/9 359/15
                                                      Jerome [1]
 379/5 381/5       361/6 364/21
                                                       343/9
 381/17 382/6      366/6 370/9
                                                      Jerry [1] 352/3
 383/21 385/11     370/16 372/12
                                                      JFK [1] 388/6
 385/13 386/20     374/2 376/16
                                                      Jill [1] 379/18
 386/21 388/19     377/8 378/5
                                                      JOHN [4] 302/13
 390/7 390/8       378/11 379/24
                                                       351/18 389/19
 392/11 393/7      381/18 385/7
                                                       389/21
it's [60] 305/14 385/14 386/13                        Johnson [1]
 308/8 308/8       390/9
                                                       379/19
 310/14 311/14 Italy [3] 350/4                        joint [1] 327/15
 312/11 312/12     350/8 357/23
                                                      JON [1] 302/14
 316/2 316/4      items [1] 315/18
                                                      JONATHAN [1]
 316/10 316/10 its [13] 305/4                          302/13
 318/2 318/14      306/12 307/15
                                                      Jonathan.kravis3
 319/9 320/4       313/12 314/24
                                                       [1] 302/17
 321/21 322/6      314/25 317/4
                                                      Jones [1] 354/18
 323/11 325/16     317/4 317/18
                                                      JR [2] 302/7
 332/10 333/4      322/13 322/13
                                                       304/2
 334/12 337/15     322/18 327/25
                                                      judge [4] 302/11
 337/17 338/1     itself [2] 313/12
J                  337/15 337/23    385/24 387/4
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 134 of 179


judge... [3]       338/3 338/21     388/24 390/14
 304/21 315/25     340/2 340/25     393/20
 323/5             342/23          just [68] 306/6
Julian [19] 305/2 jurors [3] 363/21 315/18 316/6
 311/17 312/25     364/5 392/23     317/9 322/23
 319/8 319/9      jury [50] 302/9 324/9 325/2
 319/21 331/11     304/5 304/6      325/5 325/21
 361/24 362/5      304/7 321/20     325/25 332/7
 362/6 363/9       322/7 326/10     332/25 334/2
 364/15 365/5      330/6 332/16     334/22 335/14
 365/19 366/3      333/18 337/12    337/2 341/13
 366/15 375/7      338/17 340/10    342/15 343/6
 380/11 391/8      341/18 342/9     349/7 349/17
July [18] 341/22 343/4 344/17       350/15 350/25
 341/24 342/3      345/20 348/20    351/1 352/4
 342/20 342/23     349/23 352/20    354/14 354/19
 343/10 343/11     353/14 355/14    355/3 356/6
 344/21 345/1      356/1 356/16     356/25 359/10
 345/24 346/5      357/8 359/3      359/19 360/10
 346/19 347/8      360/4 361/8      360/12 361/3
 347/20 348/5      367/1 367/8      361/13 363/20
 348/24 349/9      367/16 368/12    366/23 367/4
 349/20            370/5 371/19     368/18 369/16
June [15]          373/11 374/9     369/21 370/11
 331/18 332/23     375/15 376/9     371/25 372/5
 334/10 334/15     377/16 378/16    372/23 373/4
 334/20 336/2      379/9 380/17     374/14 377/25
 336/15 337/4      381/19 384/9     380/3 380/19
J                 know [20]                           L
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 135 of 179


just... [17]       305/15 308/4                       Labor [2] 358/14
 381/7 382/2       311/1 312/8                         359/17
 382/16 383/23     312/22 315/23                      language [1]
 384/5 384/18      316/4 321/21                        306/19
 385/8 386/20      339/14 360/19                      Larry [1] 379/20
 388/1 388/5       360/21 362/7                       Las [2] 303/7
 388/6 389/14      363/22 363/25                       303/11
 390/16 390/22     365/4 367/12                       last [21] 309/15
 391/24 392/6      367/18 382/10                       328/12 342/22
 392/10            382/25 388/17                       344/2 350/24
Justice [2] 321/6 knowledge [1]                        351/1 352/5
 322/3             313/1                               353/24 354/21
                  known [2]                            355/6 359/10
K                  307/22 338/4                        365/20 366/6
K.A [1] 378/5     knows [1]                            370/15 373/4
keep [4] 350/19 310/22
                                                       374/21 384/3
 351/20 382/8     KRAVIS [3]                           384/25 385/2
 382/22            302/13 363/20                       385/5 391/16
key [1] 314/12     395/5                              lasted [1] 335/22
kicked [1] 346/9 kryptonite [1]
                                                      late [1] 312/12
kill [2] 382/14    366/15                             later [10] 308/19
 386/9            Kunstler [7]                         319/17 338/14
killed [1] 371/8 362/7 362/9
                                                       343/3 345/17
kind [7] 319/16 362/9 376/12
                                                       355/23 367/8
 320/10 321/9      376/18 376/25                       369/11 380/15
 323/5 323/22      378/1                               381/11
 324/18 372/18 Kunstler's [1]
                                                      Lauderdale [4]
knew [1] 317/20 362/2
                                                       302/22 303/3
L                         legal [5] 321/22             324/4
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 136 of 179


Lauderdale... [2]          322/8 326/10               Liberian [1]
 303/8 303/12              326/12 373/3                372/13
law [5] 302/20            length [2]                  Libya [5] 370/10
 303/10 325/16             309/11 310/11               371/5 373/24
 326/2 326/14             less [3] 309/10              374/15 375/10
lawyer [5]                 310/10 340/20              lie [3] 305/24
 309/16 324/22            let [13] 308/18              308/23 308/23
 325/15 326/2              309/13 324/24              lied [3] 321/11
 362/2                     327/9 350/15                321/20 321/21
lawyers [5]                350/25 351/11              like [43] 308/23
 305/11 305/16             360/21 363/20               311/18 311/22
 313/8 314/14              363/25 386/20               316/4 330/9
 373/2                     386/20 387/4                331/17 331/23
lead [1] 308/13           let's [5] 304/5              332/15 333/17
leaked [1] 331/7           311/11 318/5                333/22 335/21
learn [4] 308/19           360/22 364/3                337/18 338/16
 315/24 393/4             letter [10]                  340/9 340/15
 393/5                     307/12 308/9                341/17 342/9
least [2] 339/24           309/6 310/1                 343/3 344/16
 362/2                     310/6 321/6                 345/19 346/22
leave [1] 366/21           321/18 322/1                347/1 352/19
led [1] 329/9              391/4 392/10                353/14 360/3
left [6] 332/10           letters [3]                  361/7 364/2
 359/22 361/14             309/22 351/1                365/13 365/24
 368/19 392/5              358/19                      368/7 370/4
 392/7                    level [1] 372/24             373/11 375/1
leg [3] 322/25            liberal [3]                  376/8 377/16
 323/1 323/2               323/13 324/2                378/15 379/11
L                   386/17 393/16                      310/18
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 137 of 179


like... [6] 380/17 live [1] 393/8                     longtime [1]
 384/9 388/24      living [8] 328/21                   323/12
 389/14 390/4       343/25 346/16                     look [24] 305/13
 390/12             346/17 350/17                      307/12 308/2
limited [1]         380/12 383/12                      308/7 308/10
 309/17             391/9                              309/15 310/20
limiting [2]       load [3] 385/3                      312/10 313/3
 309/23 309/23      385/6 386/10                       313/15 313/22
line [4] 337/8     lobbying [1]                        317/5 318/1
 353/2 376/15       339/18                             320/3 320/5
 387/24            Loesch [1]                          327/2 330/23
link [4] 365/24     355/12                             331/13 348/9
 381/3 381/7       logical [2]                         362/16 365/23
 383/18             363/23 367/13                      366/8 375/1
links [2] 306/24 London [15]                           378/25
 307/18             343/14 343/23                     looked [1]
Lisa [4] 303/14 344/1 350/18                           342/15
 303/18 396/3       379/21 380/9                      looking [9]
 396/10             380/13 383/10                      310/22 312/13
list [1] 315/17     385/2 385/5                        363/6 368/4
listed [1] 334/8 386/9 387/23                          374/5 380/19
listen [1] 316/1 391/3 391/6                           388/11 389/24
listening [1]       391/10                             391/25
 315/24            long [7] 318/2                     lot [1] 363/22
little [9] 306/6    328/24 329/3                      lots [3] 339/7
 306/6 322/23       335/13 335/21                      339/11 360/21
 350/9 364/25       367/3 392/23                      Luca [3] 382/15
 372/23 383/17 longer [1]                              382/17 382/20
L                 major [1] 373/3 manager [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 138 of 179


lunch [1] 304/9 majority [1]      391/4
lying [3] 308/25 310/7            mantra [2]
 316/18 316/20 make [9] 311/25 311/17 311/22
                  316/18 341/13 many [8] 315/23
M                 352/1 355/12    323/19 324/8
ma'am [1] 328/8 355/23 356/13     326/19 342/24
machinations [2] 365/23 367/20    357/2 363/14
 319/24 323/24 maker [1]          380/3
made [6] 306/4 393/16             MARANDO [1]
 308/18 319/9     makes [1] 365/8 302/13
 322/14 331/19 making [5] 326/1 march [6]
 388/18           326/3 335/4     317/19 317/20
mail [97]         353/10 369/2    318/12 318/15
mailing [1] 369/4 malignant [1]   322/13 363/24
mails [18]        320/11          Margaret [3]
 304/16 321/21 Malloch [7]        362/9 376/11
 331/20 341/25    346/6 346/6     376/18
 342/6 343/14     346/8 346/11    mark [1] 380/25
 354/3 363/3      346/13 346/14 marked [3]
 363/8 363/14     346/16          331/23 332/16
 372/19 374/4     man [2] 323/9   333/18
 374/25 378/24    379/23          material [4]
 379/1 380/3      Manafort [10]   321/23 331/7
 386/22 389/18    344/20 344/22   331/7 389/16
Mainstream [1]    344/25 345/6    materiality [1]
 358/18           345/9 352/16    321/25
maintains [1]     352/23 352/25 materials [2]
 374/25           353/6 353/9     306/15 317/12
M               363/25 366/2    men [1] 324/10
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 139 of 179


matter [12]     369/16 372/23 mention [5]
308/4 308/5     373/20 374/19   307/16 307/16
310/2 321/19    379/22 382/25   307/21 357/2
322/3 322/5     384/23 385/1    363/15
325/14 326/1    386/20 386/20 mentioned [10]
369/5 389/24    387/4 388/6     314/5 314/7
392/8 396/5     388/7           314/8 327/8
matters [5]     mean [4] 320/1 327/8 327/9
309/20 311/20   324/8 325/21    362/4 363/9
323/14 323/16   326/6           370/25 377/4
393/9           meant [2]       mentions [1]
may [11] 306/9 312/11 319/18    318/3
306/19 308/9    measures [2]    message [62]
309/10 310/9    307/14 307/18   338/14 342/2
356/1 362/4     media [3] 320/7 357/17 357/19
367/7 367/20    358/18 360/21   357/25 358/1
389/20 393/21 meet [3] 304/23 358/6 358/8
maybe [4] 318/4 304/24 339/21   358/25 359/10
323/18 367/11 meets [1] 317/15 361/20 362/1
393/22          members [8]     362/13 362/17
me [30] 309/13 304/7 304/17     363/6 363/13
310/24 319/6    309/19 310/7    364/10 364/16
338/17 339/16   316/11 316/13   364/17 364/22
339/17 350/15   348/19 390/13   365/1 365/10
350/22 350/25 members' [1]      365/14 366/2
353/3 357/23    305/6           366/4 366/8
358/11 359/14 memory [1]        366/10 368/4
360/21 363/20   351/22          368/9 368/16
M                         387/2 387/8                 321/25 322/24
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 140 of 179


message... [32]           387/10 390/2                324/6
368/23 369/10             390/17 391/17               minds [1] 318/10
369/13 369/19             messaging [1]               mindset [2]
370/11 370/13             388/2                       306/11 307/6
370/17 370/19             met [2] 304/22              minute [2]
372/9 373/18              313/4                       336/19 393/23
373/24 373/25             MICHAEL [1]                 minutes [15]
374/14 374/15             302/13                      309/11 310/10
379/6 379/12              Michael.marando             310/19 317/17
379/15 380/1              [1] 302/18                  321/24 336/8
380/2 380/6               Michelle [4]                336/11 341/7
380/7 381/23              328/3 328/5                 347/16 348/1
382/1 385/8               328/11 395/5                363/25 364/2
386/15 387/15             mid [1] 350/22              366/20 367/22
388/11 388/21             mid-August [1]              379/20
389/3 390/5               350/22                      MISCELLANY [1]
390/24 391/20             midafternoon [2]            395/11
messages [26]             363/21 366/20               mislead [3]
342/20 357/12             middle [4]                  313/19 315/7
357/15 359/19             315/10 374/18               315/8
360/25 361/11             377/22 377/23               mission [1]
362/23 363/3              mind [15]                   371/5
363/8 368/19              304/19 304/20               misstatement [1]
368/21 369/21             308/24 311/22               325/15
371/24 373/15             312/4 312/21                moguls [1]
380/3 380/5               313/11 313/12               339/19
383/14 383/22             313/18 315/3                moment [12]
384/5 384/18              315/5 316/22                332/25 336/21
M               393/4            350/17 368/10
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 141 of 179


moment... [10] morning [6]       369/11 383/11
340/1 340/12    367/9 367/19     383/20
343/17 354/19   368/24 386/7    Mr. Bannon [10]
362/4 370/1     393/12 393/13    360/10 360/14
370/12 372/5    morphed [1]      360/22 361/4
377/25 388/10   315/2            386/3 386/5
moments [1]     move [7] 309/6 386/7 386/11
342/18          322/25 343/4     386/18 386/22
Monday [1]      352/1 366/16    Mr. Buschel [4]
387/20          383/3 392/20     305/15 308/9
money [3]       movie [1] 382/20 309/16 316/13
339/18 339/23 Moving [2]        Mr. Corsi [32]
352/1           364/25 378/3     319/22 343/11
month [1]       Mr [22] 307/7    345/5 345/16
362/14          309/7 312/2      345/23 346/1
months [2]      318/23 318/25    346/5 346/19
318/16 328/25   327/8 340/13     349/9 349/14
more [22] 313/5 343/18 343/18    350/1 350/7
313/14 314/18   343/25 348/8     350/8 350/10
315/20 319/25   353/5 363/20     352/16 353/4
323/15 346/8    369/6 371/10     354/4 357/6
350/14 350/16   374/3 374/4      357/13 357/18
350/22 351/12   374/4 381/7      357/21 358/7
353/5 356/13    389/7 392/16     358/10 359/1
357/6 358/13    395/5            359/7 359/9
359/16 366/8    Mr. [440]        359/12 359/20
375/13 387/23 Mr. Assange [7]    359/25 359/25
388/15 390/2    331/19 332/25    360/13 363/14
M                 314/2 314/10                        327/16
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 142 of 179


Mr. Corsi's [1]   314/18 314/22                       Mr. Trump's [7]
346/15            315/10 315/11                       327/12 336/4
Mr. Credico [111] 315/15 317/7                        336/17 341/5
                  Mr. Smith [1]                       344/24 347/24
Mr. Credico's [2] 316/14                              349/4
376/19 391/15 Mr. Stone [193]                         Mr. Zelinsky [1]
Mr. Gates [1]     Mr. Stone's [35]                    304/14
327/7             304/17 304/19                       Ms [4] 344/19
Mr. Gowdy [1]     304/22 305/7                        368/3 375/18
312/11            305/16 308/17                       389/7
Mr. Malloch [1]   309/2 309/16                        Ms. [26] 328/3
346/16            309/18 311/3                        328/14 328/21
Mr. Manafort [6] 311/3 312/21                         329/7 330/1
345/6 345/9       314/6 316/1                         330/22 340/12
352/16 352/23     322/17 322/24                       341/20 345/22
353/6 353/9       323/15 326/23                       348/21 349/25
Mr. Prince [11]   327/4 334/5                         352/22 354/14
327/8 384/22      335/16 336/6                        355/3 356/6
385/5 385/11      336/17 341/3                        356/21 357/11
387/2 387/9       345/25 346/24                       360/6 361/10
387/16 387/18     347/11 347/22                       368/15 370/7
387/23 388/4      348/14 349/6                        373/14 376/25
388/7             354/2 360/16                        378/1 380/21
Mr. Rogow [2]     362/11 376/5                        389/2
304/3 325/25      385/4                               Ms. Kunstler [2]
Mr. Schiff [12]   Mr. Stones [1]                      376/25 378/1
312/24 312/24     327/23                              Ms. Michelle [1]
313/2 314/1       Mr. Trump [1]                       328/3
M                389/15           330/25 331/2
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 143 of 179


Ms. Taylor [23] must [3] 304/23 331/3 332/12
328/14 328/21    309/10 310/10    333/8 337/3
329/7 330/1     mutual [1] 357/3 338/5 338/10
330/22 340/12 my [21] 310/25 341/14 342/1
341/20 345/22    311/19 313/1    NE [1] 302/21
348/21 349/25    314/21 338/7    necessary [1]
352/22 354/14    339/13 351/25    321/9
355/3 356/6      361/25 372/14 necessity [1]
356/21 357/11    372/17 372/22    305/19
360/6 361/10     373/24 374/15 need [5] 321/25
368/15 370/7     374/24 378/7     322/25 367/20
373/14 380/21    379/18 382/8     379/19 382/10
389/2            385/2 385/5     needed [1]
MSM [3] 358/12 392/9 392/13       352/2
358/15 359/15 N                  negative [1]
much [17] 306/1 Nadler [1] 383/1 348/25
307/4 332/24                     neither [1]
                naked [1] 313/8
336/9 338/9                       351/23
                name [8] 328/10
339/2 339/17                     network [1]
                 328/12 342/16
343/16 345/4                      333/8
                 342/17 351/15
345/25 350/6                     never [3] 339/19
                 369/16 382/8
351/23 352/6                      339/20 360/20
                 382/9
353/4 360/12                     new [3] 360/21
                named [2] 360/1
362/11 386/15                     372/13 391/14
                 361/1
Mueller [1]                      news [3] 383/1
                narrative [2]
329/10                            388/6 393/6
                 371/1 377/5
multiple [3]                     Newsmakers [1]
                National [10]
320/5 389/14                      356/8
N                 308/1 308/11                         310/9 310/15
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 144 of 179


newspaper [2]     309/4 311/11                         311/9 311/10
 319/11 332/22    312/1 312/2                          311/25 311/25
next [35] 306/17 313/1 314/21                          312/4 312/12
 307/12 308/7     317/8 317/24                         313/1 314/4
 308/17 309/12    318/9 318/22                         314/13 314/23
 310/21 310/22    318/22 318/22                        315/6 315/14
 312/10 312/23    319/1 319/2                          316/6 317/20
 313/3 313/15     319/8 320/18                         318/23 319/4
 320/3 321/15     321/20 321/24                        319/18 319/18
 335/6 347/17     321/25 322/8                         320/6 321/4
 351/23 352/6     324/7 327/4                          321/10 321/21
 353/8 354/11     327/22 330/11                        321/22 322/7
 361/25 362/1     332/1 332/19                         322/7 323/6
 362/14 363/18    354/25 356/3                         323/21 323/21
 363/18 364/22    362/14 363/10                        323/21 324/2
 365/11 365/21    369/20 372/18                        324/22 325/10
 367/21 373/1     382/7 382/9                          325/11 325/14
 375/13 378/13    392/8 395/12                         325/15 326/1
 380/20 383/3    Nod [1] 356/18                        326/2 326/2
 385/18 386/21 none [2] 311/4                          326/3 326/9
nice [1] 323/21 339/12                                 327/10 327/17
night [4] 365/20 nonpartisan [1]                       348/22 351/13
 379/24 385/2     311/8                                351/22 358/12
 385/5           not [73] 304/24                       359/15 363/22
nine [1] 348/1    305/12 305/22                        365/5 366/21
no [43] 302/3     307/25 308/20                        369/16 369/20
 307/16 307/16    308/22 308/24                        374/24 378/7
 307/24 307/25    309/9 309/23                         382/25 385/19
N                 NW [2] 302/16                        350/20 380/23
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 145 of 179


not... [6] 385/20 303/16                               381/2 381/11
 387/19 392/14 NYC [3] 358/14                          381/23 383/24
 393/2 393/3       359/17 382/8                        384/6 384/17
                                                       384/22 385/15
 393/9            O
notebooks [1]                                          385/18 385/20
                  oath [3] 309/11
 366/21                                                386/4 386/23
                   310/11 317/10
noted [1] 393/2 objection [11]                         387/14 387/16
nothing [9]                                            388/11 388/14
                   320/23 321/7
 307/23 307/23                                         389/13 389/17
                   322/9 324/23
 311/7 311/16                                          390/20 391/25
                   324/25 325/25
 313/25 315/12                                         392/18
                   330/10 330/11
 315/17 378/23                                        odious [1] 324/9
                   331/25 332/1
 392/8                                                off [4] 382/5
                   332/19
notion [3]                                             383/23 388/5
                  objectionable [1]
 319/16 319/21                                         393/7
                   325/3
 319/22                                               Office [3] 302/15
                  obstruct [1]
November [1]                                           302/20 303/10
                   326/5
 302/6                                                officer [1] 329/6
                  obviously [1]
now [102]                                             offices [2]
                   325/20
number [16]                                            306/16 308/21
                  occasion [1]
 331/24 332/4                                         Official [1]
                   321/12
 334/5 340/10                                          303/14
                  occasions [1]
 340/13 345/12                                        officials [1]
                   326/25
 348/6 348/6                                           333/11
                  occur [1] 323/24
 348/7 348/10                                         often [1] 331/7
                  occurred [2]
 348/14 348/14                                        oh [6] 314/22
                   319/13 324/19
 356/17 359/6                                          358/4 362/14
                  October [23]
 361/9 367/19                                          362/20 370/17
O                336/2 336/19                          326/15 332/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 146 of 179


oh... [1] 390/4  339/3 340/23                          353/20 354/10
okay [19] 314/23 343/21 348/22                         355/1 355/17
 330/20 333/21   348/25 350/20                         356/4 356/19
 350/19 361/24   356/24 361/21                        opening [10]
 362/23 364/3    362/2 363/10                          304/9 304/11
 364/4 364/7     363/11 363/25                         305/2 307/4
 365/7 367/7     364/1 364/2                           309/10 310/10
 369/5 371/22    364/23 365/2                          327/20 327/20
 372/8 375/3     365/3 366/7                           327/21 395/13
 380/21 382/4    369/17 371/25                        opportunity [3]
 383/22 385/4    372/18 373/2                          306/3 321/5
Olas [2] 303/7   373/18 374/18                         367/9
 303/11          375/22 377/23                        Opposite [1]
old [2] 351/22   377/25 381/18                         339/23
 383/1           381/24 382/9                         opposition [1]
omelette [1]     382/12 384/3                          333/9
 393/16          384/22 389/14                        ops [1] 351/25
once [7] 308/22 one's [1] 392/8                       order [2] 304/23
 311/14 313/7   ones [4] 354/2                         394/1
 315/9 322/14    354/3 354/4                          org [1] 342/1
 323/6 340/9     368/19                               organization [1]
one [49] 305/16 only [9] 312/13                        331/6
 310/12 315/24   312/18 314/14                        orient [2]
 318/18 319/23   318/3 320/4                           361/13 390/16
 320/20 321/24   327/11 327/13                        original [3]
 324/9 324/11    330/9 367/22                          346/1 377/9
 327/15 329/19 open [10]                               377/10
 329/21 335/5    305/17 322/11                        originating [1]
O                  outgrowth [2]      388/19 391/20
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 147 of 179


originating... [1] 323/24 323/25 pa.com [2] 303/4
 348/9             outside [1]        303/5
other [14]          317/11           PAC [1] 352/1
 306/14 307/14 over [6] 310/14 page [53] 305/25
 307/19 308/12      317/14 321/8      306/17 307/12
 312/16 317/21      350/9 358/12      308/7 309/12
 319/6 319/7        359/16            309/15 310/23
 320/20 324/3      overview [1]       310/23 312/10
 326/22 327/6       318/7             312/23 313/15
 329/23 373/2      own [1] 391/5      313/16 313/22
                                      314/21 315/10
others [3]         P
 319/15 320/8                         317/5 318/2
                   P-R-O-C-E-E-D-I-N
 320/16                               318/14 320/3
                   -G-S [1] 303/25
our [7] 306/1                         333/23 336/13
                   P.A [3] 302/20
 312/12 314/2                         337/14 339/5
                    303/2 303/6
 314/10 314/23 p.m [25] 302/7 339/6 340/16
 327/20 327/21                        347/2 347/3
                    334/21 336/2
out [21] 307/13 336/15 341/1          355/9 362/18
 310/5 311/7                          363/7 363/18
                    347/9 347/20
 316/6 316/17                         363/18 364/9
                    348/5 348/24
 317/24 317/25                        364/17 364/17
                    357/16 358/4
 318/6 346/9                          365/1 365/2
                    361/20 364/10
 348/22 360/19                        365/13 365/21
                    364/14 365/3
 367/1 372/12                         366/8 366/9
                    366/10 366/14
 373/1 373/5                          369/14 370/16
                    369/15 375/23
 374/24 374/25                        372/2 372/3
                    376/3 381/2
 377/2 382/8                          372/8 373/18
                    381/24 387/22
 387/19 393/20                        375/22 377/23
P                 317/4 318/7                         passing [1] 380/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 148 of 179


page... [4]       318/9                               past [1] 321/24
 381/22 383/3    part [6] 306/12                      pastries [1]
 391/19 395/12    314/17 318/2                         393/17
pages [4] 309/13 322/21 324/6                         patient [1] 382/8
 310/14 317/6     379/24                              Paul [8] 344/20
 318/4           participate [3]                       344/22 370/25
PAIGE [1] 303/10 306/15 311/20                         371/4 375/10
Pantangeli [3]    329/13                               377/4 378/5
 324/13 324/13 particular [1]                          379/22
 324/17           329/12                              pausing [1]
papers [1] 383/1 particularly [3]                      382/16
paragraph [6]     363/23 370/24                       pay [2] 385/3
 308/17 309/15    377/4                                385/6
 318/17 318/18 parties [1]                            pays [1] 320/17
 333/5 352/5      366/24                              PDF [1] 370/10
paragraphs [4]   party [3] 319/6                      peace [1] 371/5
 308/10 318/17    319/7 331/4                         pending [1]
 320/4 339/10    pass [4] 369/4                        343/14
parameters [21] 373/24 374/15                         penetrated [1]
 305/4 306/20     380/4                                333/7
 306/22 308/2    passed [13]                          people [18]
 308/2 308/15     328/19 332/24                        305/23 315/25
 308/16 312/7     336/9 338/9                          316/5 316/15
 314/3 314/5      339/2 343/16                         318/24 319/23
 314/5 314/7      345/4 345/25                         319/25 324/14
 314/8 314/11     350/6 353/4                          324/17 325/19
 314/13 314/16    360/12 362/11                        327/6 327/12
 315/12 315/16    386/16                               327/18 337/18
P                 333/14 333/23    329/17 367/4
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 149 of 179


people... [4]     334/5 335/4     pillars [3] 307/2
 339/14 344/13    335/5 335/16     312/18 312/18
 367/20 388/2     335/18 336/1    placed [4]
percent [1]       336/4 336/6      335/14 348/7
 372/25           336/7 336/14     348/8 349/8
perhaps [1]       336/17 336/17 Plaintiff [2]
 320/1            336/18 340/6     302/3 302/13
period [3]        340/10 340/13 plan [4] 332/2
 326/24 331/15    340/13 340/24    350/16 392/12
 357/5            341/3 341/5      392/12
Permanent [2]     341/6 346/19    planned [2]
 305/18 306/2     346/24 347/7     350/21 381/5
permission [3]    347/8 347/10    plans [2] 350/14
 330/8 331/22     347/11 347/12    353/5
 353/13           347/13 347/22 play [3] 319/10
person [9] 323/5 347/24 348/8      319/10 353/17
 325/18 325/18    348/13 348/13 played [8]
 351/4 351/7      349/4 349/6      319/12 332/5
 361/1 376/16     349/7 349/15     353/19 354/9
 382/14 383/6     367/20           354/25 355/16
persons [1]      photo [1] 383/17 356/3 356/18
 307/20          photograph [3]   playing [7]
pertaining [1]    383/4 383/6      318/24 319/15
 315/17           383/9            319/23 323/9
pertinent [3]    picking [1] 375/1 323/23 323/25
 314/23 314/24 picture [2]         360/21
 315/13           316/22 327/3    plead [1] 392/11
phone [41]       piece [3] 329/14 pleasant [2]
P                          375/15 376/8                367/13 374/2
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 150 of 179


pleasant... [2]            377/16 378/15               379/20 392/24
 393/11 393/18             379/10 379/15              pointing [1]
please [76]                380/17 381/20               369/25
 328/4 333/5               382/4 382/8                points [1]
 337/12 338/2              382/8 382/9                 374/19
 338/16 339/9              382/22 384/9               police [1] 386/9
 340/15 341/23             385/1 385/24               political [4]
 342/9 344/17              387/5 387/15                306/25 307/19
 345/19 346/4              390/4 390/13                319/24 339/18
 348/19 349/23             391/2 391/19               politicians [1]
 350/5 350/10              392/3 393/7                 339/15
 350/19 351/9              393/7 393/8                politics [1]
 351/20 352/20            pleased [1]                  319/10
 353/3 354/7               338/7                      polling [1]
 354/23 355/14            plucked [1]                  350/24
 356/1 356/17              316/16                     portion [1] 347/1
 357/9 359/3              plucking [1]                position [1]
 360/17 361/8              316/6                       339/25
 361/19 361/23            podcast [1]                 possibly [1]
 362/1 362/19              365/25                      367/12
 365/3 365/16             Podesta [5]                 post [20] 326/24
 365/18 366/9              351/12 351/15               332/23 336/21
 366/21 366/21             351/17 351/18               337/2 337/14
 368/12 368/18             389/21                      337/21 337/24
 369/1 370/4              Podesta's [1]                338/3 338/9
 370/21 370/23             389/19                      338/11 338/13
 371/20 373/11            point [7] 321/15             338/20 338/22
 374/9 374/21              363/24 367/13               339/3 340/1
P                  327/16 327/17                       387/9 387/16
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 151 of 179


post... [5] 340/5 351/4 372/14                         387/18 387/23
 341/13 350/22 presidential [9]                        388/4 388/7
 350/23 379/19     309/19 331/20                      print [1] 305/15
post-air [1]       333/10 344/7                       printout [1]
 350/22            344/14 344/24                       334/4
post-debate [1]    351/10 352/10                      prior [1] 322/6
 379/19            358/22                             private [1]
posts [1] 342/18 press [11]                            331/14
potential [2]      337/14 337/16                      probably [5]
 306/24 309/20     337/21 338/3                        327/7 363/25
powers [1]         338/11 338/20                       373/1 373/5
 312/17            338/22 340/2                        392/22
Preate [3] 389/3 341/13 342/18                        problems [1]
 389/5 389/7       365/23                              352/1
precise [2] 313/4 pretrial [2]                        proceed [1]
 313/24            321/15 325/17                       304/3
preseason [1]     pretty [1]                          proceedings [2]
 351/11            360/20                              325/17 396/4
present [5]       previously [3]                      produce [1]
 304/6 307/25      331/23 332/16                       306/14
 309/10 310/10     333/18                             profane [1]
 367/16           primary [1]                          323/20
presenting [2]     339/22                             profile [1]
 330/6 372/14     Prince [14]                          382/24
presidency [1]     327/8 384/13                       progress [1]
 311/10            384/14 384/15                       369/2
president [6]      384/22 385/5                       promise [1]
 311/9 311/9       385/11 387/2                        393/15
P                314/11                                360/4 361/8
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 152 of 179


promised [2]    publication [1]                        368/12 370/4
 323/3 363/21    332/25                                371/19 373/11
proof [1] 346/9 publicly [20]                          374/8 375/15
proper [1]       306/20 306/22                         376/8 377/16
 314/21          308/14 308/19                         378/15 379/9
proposing [1]    308/19 308/22                         380/17 381/19
 383/19          308/23 311/12                         384/9 385/24
prosecuted [1]   311/14 311/15                         387/4 388/24
 322/6           311/16 314/3                          390/4 390/13
prosecution [2]  314/4 314/12                         published [2]
 321/10 323/2    315/11 315/15                         333/13 342/5
protected [1]    319/17 320/9                         publishes [1]
 311/5           320/14 337/19                         331/7
prove [1] 326/7 publish [48]                          purple [1]
provides [1]     330/9 331/23                          364/21
 311/2           332/2 332/3                          purpose [1]
provocative [1]  332/15 333/17                         315/7
 311/8           337/11 337/17                        purposeful [1]
public [15]      338/16 340/9                          313/19
 308/20 308/22   341/17 342/9                         pussy [1] 382/23
 309/14 311/19   342/25 343/3                         put [8] 305/14
 311/20 317/12   344/16 345/19                         318/5 330/12
 317/13 317/16   348/19 349/23                         330/14 330/16
 317/21 317/25   352/19 353/14                         374/25 376/15
 319/11 330/23   354/7 354/19                          378/23
                 354/23 355/14
 331/13 341/13                                        Q
 353/10          356/1 356/16
                                                      quarter [1]
publically [1]   357/8 359/3
Q                raise [2] 328/4   375/8 379/15
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 153 of 179


quarter... [1]    352/1            382/4 382/11
 366/25          Randy [2] 361/1 382/25 383/14
question [4]      361/12           383/23 384/25
 312/23 325/20 range [1] 366/1 387/15 391/2
 326/6 380/25    rapist [1] 346/7 391/23 392/2
questioner [1]   rather [4]       reading [4]
 316/23           309/14 367/7     351/9 351/20
questioning [2]   372/10 380/1     371/2 382/22
 309/17 309/19 Ratner [2]         ready [3] 304/3
questions [14]    376/12 376/18    309/25 351/13
 304/17 309/25 re [3] 342/14      reaffirming [1]
 313/9 313/20     373/24 374/15    311/14
 315/4 316/7     re Libya [1]     real [1] 316/5
 316/9 316/16     373/24          realize [1]
 316/17 316/17 re-tweeting [1]     305/11
 316/22 331/17    342/14          realizes [2]
 339/7 339/11    read [35] 315/18 358/13 359/16
quickly [1] 325/6 323/21 333/5    really [9] 305/7
quite [1] 393/1 338/2 339/9        312/19 313/12
                  341/23 346/4     319/25 323/1
R                 350/5 350/6      323/9 358/13
R.A [1] 379/22    350/10 351/2     359/16 367/9
R.K [3] 370/25    360/17 361/23 reasonably [1]
 375/10 377/4     364/16 364/17    308/13
radio [6] 327/1 365/3 365/15      reasons [1]
 345/2 391/5      369/1 370/21     304/25
 391/14 391/15    371/25 372/9    rebut [1] 306/3
 392/9            373/4 374/21    recalculate [1]
R                   346/24 348/13                     regard [6] 312/1
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 154 of 179


recalculate... [1] Recross [1]                         312/2 313/11
 318/11             395/3                              322/18 322/20
recalibrate [1]    red [1] 354/3                       322/24
 318/11            redacted [2]                       regarding [1]
recall [1] 321/14 302/2 394/1                          320/8
receive [2]        Redirect [1]                       regardless [1]
 357/5 388/21       395/3                              308/12
received [2]       reference [9]                      reiterate [2]
 352/15 359/24      343/22 346/10                      308/18 309/13
receiving [1]       346/14 362/9                      relate [3] 309/20
 366/23             365/7 382/17                       312/18 312/19
recess [3] 367/2 382/19 391/6                         related [2]
 367/15 394/4       391/11                             331/20 334/5
recipients [1]     referral [6]                       relationship [10]
 376/17             321/6 321/9                        323/10 323/12
recognize [2]       321/17 321/20                      323/12 323/17
 382/16 383/8       322/1 322/9                        323/18 324/7
recollection [1] referrals [1]                         326/20 326/21
 317/14             321/11                             327/3 327/5
record [3]         referred [1]                       relationships [3]
 328/14 343/6       369/17                             327/10 327/11
 396/4             reflect [4]                         327/14
recorded [2]        313/11 327/9                      Relax [1] 373/3
 356/13 356/21      327/12 327/15                     release [12]
records [8]        reflected [1]                       320/8 341/14
 308/11 317/8       336/23                             341/25 385/21
 335/3 335/9       reflects [1]                        388/15 388/18
 340/11 340/13      308/24                             388/20 389/14
R                          314/7 314/8                 317/9 317/11
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 155 of 179


release... [4]             317/18 317/19               322/3 369/4
 389/23 390/9              317/20 318/1                369/7 370/2
 390/10 390/22             318/2 318/2                 376/6 380/4
released [3]               318/2 318/4                requests [1]
 342/6 372/21              318/5 318/5                 306/13
 389/18                    318/6 318/8                requirement [1]
releases [3]               318/12 318/14               322/8
 389/11 389/14             318/17 320/3               research [2]
 389/15                    320/4 322/13                333/9 393/3
releasing [2]              322/13 322/18              resist [1] 304/8
 385/17 389/17             367/8 393/13               respect [1]
relevant [1]              Reporter [3]                 368/10
 321/22                    303/14 303/14              respond [9]
remark [2]                 396/2                       309/25 369/19
 309/10 310/10            reporting [1]                371/17 376/2
remember [4]               338/10                      377/13 378/4
 313/3 318/15             represent [1]                381/6 386/6
 368/5 369/16              304/13                      388/4
remind [1]                Representative              responded [9]
 368/18                    [2] 310/7 310/8             333/11 365/20
renounced [2]             representing [1]             382/11 386/8
 319/17 319/17             306/10                      387/19 387/24
reorganized [1]           reputation [1]               392/5 392/11
 351/25                    324/4                       392/17
repetition [1]            request [14]                responding [1]
 311/22                    309/16 313/4                315/9
reply [1] 378/6            313/5 313/24               responds [20]
report [24]                314/2 314/10                360/22 369/3
R                 329/22 363/3     risked [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 156 of 179


responds... [18] Rick [1] 347/13 339/20
 372/11 372/16 rigged [1]          ROBERT [2]
 372/18 372/25    350/24            303/1 329/10
 372/25 375/9    right [47] 311/18 Rodham [2]
 375/11 378/5     326/10 327/18     351/8 358/24
 379/22 379/23    327/25 328/4     ROGER [9] 302/7
 382/6 382/7      330/10 330/12     304/2 304/13
 382/7 382/9      330/20 337/4      318/13 324/2
 382/23 382/24    339/14 340/3      329/15 331/13
 388/5 388/6      346/23 348/14     366/2 372/22
response [2]      348/25 349/8     Rogow [5]
 307/1 309/6      349/22 350/15     302/20 302/20
responsive [2]    353/16 359/22     304/3 304/12
 315/5 317/8      361/16 364/6      325/25
responsiveness    366/19 367/17 role [1] 329/17
 [1] 316/2        368/21 369/25 roll [2] 358/12
rest [2] 352/2    371/15 372/4      359/15
 377/6            373/3 374/2      room [3] 303/16
resume [4]        375/23 376/24     316/12 316/15
 366/24 367/18    379/5 381/18     ROUTMAN [2]
 367/23 393/12    382/1 383/22      303/10 303/10
Return [1]        383/24 384/4     Routmanc [1]
 350/13           385/4 385/14      303/13
Rev [1] 378/5     385/15 386/24 RPR [2] 303/14
Rev. [1] 375/10 387/14 390/9        396/10
Rev. R.K [1]      390/9 390/11     RT [1] 383/18
 375/10           391/24 392/22 Rubio [1] 310/7
review [2]       ring [1] 388/8    rude [1] 323/20
R                          386/17                      382/14 384/5
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 157 of 179


ruled [1] 325/3           safely [1] 308/5             384/18 385/6
run [3] 391/20            safer [1] 382/24             387/1 389/10
 392/2 392/4              said [23] 305/17             391/18 391/24
running [2]                306/11 315/22              Sanders' [1]
 351/4 360/19              317/4 317/7                 346/7
Russia [10]                317/11 317/22              save [3] 353/3
 306/24 307/3              318/12 319/13               353/7 392/12
 307/3 307/5               319/18 322/6               saw [34] 319/12
 307/18 307/25             324/9 325/25                332/7 332/25
 307/25 308/1              326/17 327/23               334/23 336/10
 308/6 311/15              340/1 340/12                336/21 337/2
Russian [19]               342/2 366/1                 338/10 339/3
 306/23 307/8              370/1 386/23                341/13 342/18
 307/9 307/14              388/10 389/20               343/17 349/1
 307/17 309/3             same [35] 317/5              349/7 349/17
 309/4 309/20              318/8 331/14                354/14 354/19
 311/25 312/1              334/22 336/20               355/3 356/6
 312/2 312/8               338/13 340/5                356/25 359/10
 312/9 312/15              342/6 342/6                 359/19 360/13
 312/15 312/21             342/19 344/12               362/13 369/21
 312/22 313/23             349/8 355/6                 370/12 372/5
 333/7                     355/11 356/12               374/14 375/24
Russians [2]               359/9 369/11                377/25 382/2
 311/23 312/4              370/13 371/12               384/5 384/19
                           373/8 373/9                 385/8
S                          374/5 374/14               say [12] 311/18
S.E [1] 303/2              377/8 377/25                312/25 316/7
safe [2] 383/16            381/11 382/1                319/11 319/25
S                scope [5] 309/22                      371/7
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 158 of 179


say... [7] 321/2 311/12 311/15                        section [2]
 325/4 325/8      311/15 311/16                        318/13 366/17
 325/21 326/12 screen [6]                             sections [1]
 365/20 365/22    305/14 313/23                        313/14
saying [5]        330/13 330/17                       secure [2]
 309/23 310/3     341/21 342/13                        387/24 388/2
 325/21 326/11 sea [1] 369/3                          security [4]
 385/5           sealed [1] 394/1                      333/11 338/4
says [22] 304/14 second [23]                           386/8 386/18
 311/6 311/16     307/17 322/25                       see [61] 304/15
 312/8 312/25     323/1 335/24                         304/18 304/19
 314/10 314/22    338/1 338/22                         305/14 305/14
 315/14 315/15    340/16 341/10                        305/15 305/25
 318/18 334/25    341/12 343/5                         306/9 306/17
 337/14 339/24    345/11 349/20                        307/10 309/8
 341/25 350/16    350/20 355/10                        310/1 310/12
 358/11 365/4     355/21 357/25                        310/13 310/17
 365/19 365/22    358/20 358/25                        312/22 313/22
 369/2 371/4      362/18 363/21                        316/8 317/2
 372/11           364/9 372/2                          317/7 318/1
scary [1] 382/13 382/16                                318/5 322/15
Schiff [12]      seconds [9]                           322/17 322/18
 312/24 312/24    335/10 335/20                        323/3 323/7
 313/2 314/1      335/23 336/8                         324/8 326/24
 314/2 314/10     336/19 340/20                        333/24 334/25
 314/18 314/22    341/7 347/16                         339/6 339/16
 315/10 315/11    348/1                                340/17 342/24
 315/15 317/7    Secretary [1]                         343/22 344/3
S                  321/17 345/16                       375/4
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 159 of 179


see... [24] 346/6 349/14 359/1                        sentences [3]
 346/10 347/2      359/25 360/1                        338/2 346/11
 350/25 351/14     365/10 365/24                       384/25
 352/6 358/19      369/10 373/9                       September [35]
 361/21 364/11     374/3 380/4                         317/18 351/11
 365/7 366/9       381/2                               368/7 368/8
 368/23 374/19 sending [5]                             368/24 369/14
 375/3 376/16      321/10 321/11                       370/9 370/22
 379/12 380/3      361/13 361/16                       371/10 371/25
 380/8 381/24      392/25                              372/1 372/4
 383/3 390/24     sends [5] 346/18                     373/7 373/8
 391/6 391/11      378/1 381/3                         373/19 374/6
 391/19            381/23 383/4                        374/13 374/22
seeing [1]        sense [1] 316/1                      375/20 375/23
 379/23           sent [10] 322/2                      375/24 376/3
seek [1] 306/2     349/11 368/8                        376/12 377/1
seemed [1]         370/12 374/19                       377/11 377/21
 323/14            377/10 380/5                        377/24 378/19
seems [1]          383/17 383/18                       378/21 379/12
 339/17            383/24                              379/16 379/25
sees [1] 324/1    sentence [15]                        380/1 380/2
seizure [6]        313/3 321/1                         380/8
 334/25 335/3      321/15 324/24                      series [3] 361/11
 335/4 335/8       325/3 339/10                        368/16 387/8
 335/14 335/19     343/22 351/1                       serious [4]
Select [2]         351/15 352/4                        351/10 382/13
 305/18 306/2      352/5 358/20                        386/8 386/18
send [14] 321/5 370/16 374/21                         Seriously [1]
S                 shit [2] 345/3                      showed [1]
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 160 of 179


Seriously... [1]   345/6                               392/6
 392/7            shortly [3] 337/6                   showing [2]
servers [1] 338/6 350/20 360/24                        330/5 334/4
services [1]      shot [2] 341/21                     shows [8] 324/12
 351/25            342/13                              326/20 335/13
session [2] 302/5 should [7]                           335/14 348/8
 305/18            314/22 346/6                        348/13 357/12
set [13] 305/4     346/6 346/8                         389/3
 307/13 309/22     392/23 393/2                       significance [1]
 313/10 313/21     393/3                               354/1
 315/8 315/8      show [33]                           Signs [1] 350/21
 316/23 348/13     305/20 305/22                      SIMCHA [1]
 373/15 374/4      306/4 309/5                         302/14
 387/19 391/17     313/17 313/18                      simply [4]
setting [1]        316/21 317/17                       322/12 325/13
 351/24            318/21 319/3                        325/21 326/11
seven [1] 340/19 324/12 326/11                        since [2] 317/9
several [2]        326/13 326/18                       367/19
 309/13 367/21     326/21 327/1                       sincere [1]
shakeup [1]        327/22 332/15                       339/24
 350/22            335/12 354/18                      site [3] 337/17
she [6] 339/18     355/6 355/12                        372/20 378/25
 339/19 339/20     356/8 361/25                       situation [1]
 351/23 371/7      365/8 372/14                        323/7
 389/6             372/17 372/22                      six [6] 316/15
She's [2] 339/19 379/21 380/9                          318/16 346/3
 339/19            391/5 391/15                        357/4 360/19
shine [1] 350/23 392/10                                380/5
S                 334/15 334/17   331/17 331/19
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 161 of 179


skeletons [1]     335/8 335/15    331/20 341/14
 339/13           336/20 338/7    355/23 357/5
skills [1] 338/7  339/17 340/25   360/25 368/4
skip [1] 317/6    342/23 348/25   372/18 375/13
slave [1] 339/19 349/3 349/7      379/20 382/11
small [1] 305/15 358/4 359/9      387/1 390/1
SMITH [2] 303/6 362/21 363/11     390/2
 316/14           363/24 365/6   somebody [1]
so [78] 305/12    365/11 366/17   306/10
 306/19 307/23    366/24 367/11 somehow [3]
 308/2 309/6      367/13 367/22   320/12 324/3
 309/22 310/20    367/23 370/11   326/22
 311/3 311/25     370/12 372/23 someone [13]
 312/3 312/7      374/14 374/25   319/6 320/21
 312/20 313/7     375/9 375/15    321/4 324/21
 313/10 313/14    379/9 379/25    325/14 337/7
 313/16 313/22    384/18 386/5    360/1 376/4
 315/12 316/3     390/21 392/5    376/6 376/15
 316/15 318/25    392/23          378/25 384/7
 320/18 321/15 social [1] 320/7 388/21
 321/21 322/9    sold [1] 339/19 something [12]
 322/12 322/21 solely [1] 309/17 305/20 311/21
 322/25 323/10 some [26] 305/5 312/25 315/2
 323/23 324/12    305/6 306/5     317/22 318/19
 324/17 326/7     319/16 320/10   368/9 372/15
 326/11 326/16    321/14 323/10   382/10 393/8
 326/19 327/2     326/25 328/15   393/14 393/17
 327/19 330/16    329/25 330/23 sometime [1]
S                 spell [1] 328/12 360/16 365/14
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 162 of 179


sometime... [1] spite [1] 371/7     372/2 381/1
 341/12           Spoke [2] 385/2 386/5 389/13
sophisticated [1] 385/5            starts [2] 318/6
 338/6            spring [2] 330/24 390/19
sorry [6] 330/14 331/9             state [15]
 335/11 362/14 square [1]           304/19 304/20
 362/21 374/3      311/19           308/24 311/22
 388/5            staff [2] 306/18 312/4 312/21
sort [2] 311/10 316/13              313/11 313/11
 311/11           stage [1] 351/24 313/18 321/25
sought [1]        stand [2] 328/15 322/24 370/23
 318/19            358/17           371/6 371/7
sources [3]       standard [7]      377/3
 320/9 320/15      315/9 334/14    stated [7] 308/5
 331/8             334/18 336/1     311/12 311/14
SPAN [4] 355/24 336/14 340/24       311/15 311/16
 356/2 356/8       347/6            312/7 315/1
 356/12           standing [1]     statement [25]
speak [1] 305/9 386/10              304/9 304/11
special [4] 329/9 start [6] 305/8   305/2 307/4
 329/13 329/17     312/12 351/22    310/18 310/22
 379/19            369/1 371/25     310/23 317/10
specific [2]       392/2            322/14 322/16
 313/5 317/14     started [4] 306/7 325/25 327/5
specifically [1]   314/9 358/13     327/20 327/21
 307/13            359/17           327/21 342/25
speech [2] 311/3 starting [8]       355/8 355/12
 311/3             347/5 351/11     355/19 356/9
S                          385/3 385/6                 363/20 382/10
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 163 of 179


statement... [5]          STONE [218]                  392/13
 356/12 356/21            Stone's [39]                stopped [1]
 362/12 362/24             304/17 304/19               321/24
 395/13                    304/22 305/7               stored [1]
statements [13]            305/16 308/17               308/11
 305/6 305/6               309/2 309/16               stories [1]
 305/7 322/22              309/18 311/3                382/11
 326/23 327/14             311/3 312/21               story [1] 372/24
 330/23 331/13             314/6 316/1                straight [1]
 331/19 353/10             320/6 322/17                339/25
 354/3 355/23              322/24 323/15              strange [1]
 356/13                    326/23 327/4                323/12
STATES [9]                 331/13 334/5               StrategySmith [1]
 302/1 302/2               335/16 336/6                 303/6
 302/11 303/15             336/17 340/13              strategysmith.co
 304/2 307/15              341/3 345/25               m [1] 303/9
 309/18 312/16             346/24 347/11              street [2] 302/16
 312/17                    347/22 348/8                381/3
station [2] 391/4          348/14 349/6               strike [1] 383/20
 391/14                    354/2 360/16               string [1] 366/4
Stein [1] 379/18           362/11 376/5               stroke [1]
step [1] 393/24            385/4                       351/23
Steve [5] 360/1           Stones [1]                  struck [1]
 360/8 360/9               327/23                      323/16
 385/22 389/6             stonewall [1]               structure [1]
stick [1] 314/15           392/11                      308/16
still [5] 340/25          stop [6] 350/15             stuff [2] 319/9
 351/11 360/18             350/25 351/14               324/8
S                 351/22          T
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 164 of 179


subject [13]     Suite [4] 302/21 T-A-Y-L-O-R [1]
 308/4 308/5      303/3 303/7      328/13
 310/2 350/3      303/11          tab [36] 332/17
 353/2 371/12    summer   [1]      333/19 337/12
 373/9 375/13     330/24           338/18 340/11
 378/22 380/24 Sunday [1]          341/18 342/10
 381/11 387/2     368/24           343/7 344/17
 392/21          support [1]       345/5 345/20
subpoena [5]      366/1            346/23 348/18
 305/19 305/21 supporting [2]      349/24 352/20
 305/24 309/9     311/8 311/9      357/9 359/4
 310/9           supports [1]      360/5 361/9
subpoenaed [1]    322/24           368/13 370/5
 305/12          supposed [1]      371/20 373/12
subsequently [1] 326/9             374/10 375/16
 318/20          sure [6] 333/7    376/9 377/17
subtracting [1]   338/4 341/25     378/17 379/10
 334/15           363/23 387/18    380/18 381/21
success [1]       387/19           384/10 385/25
 327/13          surface [1]       387/5 388/25
successful [1]    350/23           390/15
 304/24          surrounding [1] table [1] 305/16
such [1] 369/6    314/20          tailors [1]
suggest [1]      sustaining [1]    316/25
 392/11           322/9           take [22] 305/5
suggested [1]    SWORN [1] 328/5 305/13 307/12
 326/22          sympathies [1]    308/7 308/9
suggesting [1]    339/13           309/14 310/20
T                tampering [1]                         323/6 325/14
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 165 of 179


take... [15]      324/18                               392/14
 312/10 313/15 tape [1] 316/3                         tells [3] 325/9
 317/5 318/1     TARA [1] 303/1                        325/11 325/23
 320/3 324/20    taste [1] 306/7                      ten [3] 340/20
 324/21 325/9    Taylor [30]                           363/25 366/20
 325/12 325/14    328/3 328/5                         tens [1] 378/24
 325/19 326/16    328/11 328/14                       terminating [1]
 362/16 366/19    328/21 329/7                         348/6
 388/5            330/1 330/22                        terms [10]
taken [4] 322/22 340/12 341/20                         306/11 313/16
 322/23 367/2     344/19 345/22                        316/21 319/10
 367/15           348/21 349/25                        319/23 320/1
talk [11] 307/24 352/22 354/14                         322/19 324/4
 316/19 318/14    355/3 356/6                          324/6 324/9
 326/14 360/22    356/21 357/11                       testified [3]
 360/22 365/19    360/6 361/10                         320/22 321/4
 372/12 372/17    368/3 368/15                         383/11
 387/24 393/22    370/7 373/14                        testifies [1]
talked [3] 305/3 375/18 380/21                         319/3
 307/21 324/11    389/2 395/5                         testify [4] 308/3
talking [8]      telephone [1]                         308/19 308/22
 307/24 312/3     334/5                                309/2
 312/19 365/23 telephones [1]                         testimony [9]
 374/19 390/22    388/3                                318/16 322/20
 392/14 392/14 tell [4] 304/25                         322/22 322/23
talks [3] 305/2   324/21 388/6                         322/25 328/17
 306/17 311/21    393/14                               330/6 367/4
tall [1] 382/6   telling [4] 318/9                     367/18
T                 388/21 389/3    316/7 318/20
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 166 of 179


text [61] 341/23 390/2 390/5      318/25 321/6
 357/12 358/25    390/17 390/24   321/22 326/3
 359/10 359/19 texted [1] 366/2 326/6 326/18
 360/25 361/11 texts [5] 304/16 327/17 334/22
 361/13 361/16    323/10 323/19   335/7 340/21
 362/13 362/23    324/8 326/19    346/14 349/10
 363/3 363/7     than [15] 308/12 352/2 370/10
 363/17 363/18    309/11 309/14   375/23 383/1
 363/25 364/9     310/10 310/19 their [11] 315/1
 364/16 364/17    314/18 315/20   315/25 315/25
 365/10 366/4     317/21 319/25   318/10 318/12
 366/8 368/4      320/16 323/9    319/24 322/19
 368/9 368/16     351/12 358/13   367/10 367/11
 369/10 369/13    359/16 367/8    388/3 391/5
 369/21 370/11 thank [13]        them [11]
 370/13 371/2     305/25 327/24   323/19 326/12
 372/9 373/9      328/2 330/15    326/19 326/21
 373/15 373/18    345/14 351/20   326/25 333/24
 373/25 374/14    353/18 354/6    339/13 347/1
 377/6 377/8      364/6 367/14    362/3 373/2
 379/6 379/15     367/24 371/16   391/4
 380/1 380/2      393/18         themselves [1]
 380/3 380/7     that [375]       305/7
 381/10 383/22 that's [26]       then [32] 306/9
 384/18 385/8     305/22 307/6    306/17 307/17
 386/14 387/2     310/2 310/18    308/7 309/12
 387/8 387/10     311/1 312/5     309/14 309/25
 387/15 388/10    313/1 314/23    310/2 310/6
T                          319/2 319/8                 310/3 310/6
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 167 of 179


then... [23]               320/12 321/14               311/6 312/1
 311/18 311/21             321/25 322/15               313/14 314/17
 312/10 312/22             323/18 325/12               318/9 322/8
 314/1 315/6               326/19 327/4                326/24 363/23
 315/15 316/1              327/6 327/10                378/24
 316/24 318/13             327/22 329/8               these [33]
 321/5 321/18              331/18 334/25               308/16 312/18
 324/22 324/24             337/1 337/6                 313/2 315/4
 327/16 329/9              339/7 339/11                316/15 318/23
 345/3 364/3               340/16 341/11               319/11 319/14
 367/23 378/22             342/5 342/7                 319/23 320/5
 383/3 383/18              350/15 350/25               320/17 323/24
 383/20                    351/4 351/14                324/8 324/10
Theodore [1]               352/7 352/9                 324/14 326/19
 346/14                    361/3 365/8                 331/14 335/3
there [73]                 368/8 369/1                 336/20 336/23
 304/15 304/18             369/25 370/17               340/13 342/6
 304/18 304/21             371/9 372/10                342/20 342/24
 307/2 309/9               375/8 377/2                 346/24 349/7
 310/9 310/16              379/13 379/14               349/8 349/15
 311/7 312/18              381/18 382/22               353/16 357/14
 313/9 316/3               384/23 388/1                360/24 362/23
 316/7 316/9               389/14 392/3                387/10
 316/10 316/11             393/17                     they [70] 304/24
 316/12 316/13            there's [17]                 307/13 310/4
 316/14 316/14             307/15 307/16               310/19 312/7
 317/6 318/22              307/17 307/23               312/17 313/10
 318/22 319/1              307/24 307/25               313/20 314/9
T                          385/19 386/23    315/24 316/10
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 168 of 179


they... [61]               387/13 388/16    316/17 316/21
 314/13 314/14             389/18 389/25    318/3 319/3
 314/16 315/8              390/3            321/18 321/19
 315/8 316/12             they're [15]      321/20 321/23
 316/24 317/20             304/18 305/23    322/14 322/15
 318/10 318/10             323/20 323/20    322/17 323/8
 318/11 318/13             323/20 323/21    323/11 323/19
 318/14 318/16             323/21 323/21    325/20 325/21
 318/17 319/13             323/25 336/25    326/18 327/2
 319/25 319/25             359/22 367/10    327/22 337/2
 321/5 321/13              371/24 375/1     339/14 340/1
 321/17 321/18             386/9            340/12 342/2
 321/19 321/20            they've [3] 308/5 362/4 366/17
 321/21 321/23             318/12 318/15    367/11 368/3
 323/16 323/22            thing [7] 316/5 370/1 372/22
 324/8 330/17              320/20 324/14    372/24 379/21
 332/12 336/22             327/11 327/13    383/11 383/16
 341/16 342/19             382/12 391/16    383/20 385/7
 342/21 342/22            things [8] 310/12 386/17 386/23
 343/14 344/2              312/13 312/14    388/10 389/20
 346/25 349/20             315/24 319/12    392/22 392/23
 351/12 367/9              319/14 320/17 thinks [4]
 369/24 369/25             337/18           319/19 320/21
 371/12 372/20            think [52]        321/4 386/9
 372/21 373/3              304/24 305/10 third [12] 303/2
 374/24 374/25             305/20 305/22    336/25 339/1
 378/14 378/23             307/6 308/8      347/2 347/3
 381/12 384/2              313/3 313/16     348/2 352/5
T                         thread [1]                   334/11 334/12
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 169 of 179


third... [5]               375/21                      334/14 334/14
 356/11 356/23            three [16] 316/3             334/18 334/18
 374/2 376/24              326/25 328/25               334/19 335/1
 378/11                    333/22 334/1                335/3 335/4
this [271]                 334/7 336/20                335/7 335/8
those [35]                 338/12 343/1                335/9 335/13
 304/23 304/24             343/19 346/10               335/19 335/21
 305/5 308/12              347/3 349/7                 335/22 336/1
 309/25 312/14             360/15 367/6                336/1 336/7
 314/4 314/15              391/19                      336/9 336/14
 315/13 319/13            through [10]                 336/14 336/18
 327/9 327/11              305/5 307/11                337/6 338/9
 327/12 327/13             313/15 316/19               339/2 340/20
 327/14 327/14             317/1 322/23                340/24 340/24
 329/25 331/17             322/24 357/1                340/25 341/6
 334/1 340/17              363/24 379/1                343/16 343/25
 340/19 342/17            throughout [2]               344/12 344/23
 346/10 349/18             312/20 316/2                345/4 345/25
 351/5 359/20             thumbs [1]                   346/16 347/6
 368/5 369/21              392/17                      347/6 347/14
 372/19 376/16            Thursday [4]                 347/18 347/19
 383/23 384/1              361/25 364/15               347/25 348/3
 384/5 384/18              365/6 365/8                 348/4 348/15
 386/22                   tied [1] 365/6               348/23 348/25
thought [2]               time [82] 302/7              349/12 350/6
 319/1 324/3               326/24 329/8                350/17 351/11
thousands [2]              331/15 331/18               352/10 353/4
 323/18 378/24             332/24 334/9                357/5 357/14
T                          390/6 390/10                356/11 364/21
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 170 of 179


time... [17]              times [7] 318/3              376/24 379/5
 358/1 360/10              318/4 335/14                384/21 386/13
 360/12 360/18             342/24 343/1               topic [5] 306/20
 362/11 366/17             357/2 357/4                 355/24 356/13
 368/8 369/15             timing [1] 320/8             374/5 391/17
 371/6 372/23             today [8] 330/2             topics [2] 331/14
 375/6 380/12              330/6 358/11                331/18
 383/12 386/16             359/14 367/8               total [3] 316/10
 388/17 390/1              376/4 382/12                367/4 367/6
 391/9                     383/1                      tower [1] 335/4
timeline [36]             together [2]                town [1] 392/5
 330/2 330/19              323/14 323/16              transcribed [1]
 332/8 333/3              told [4] 309/24              306/15
 336/23 337/24             312/14 326/16              transcript [12]
 338/23 341/8              365/25                      302/9 310/13
 342/21 343/5             tomorrow [8]                 310/13 310/14
 343/20 345/10             372/12 372/17               310/17 315/19
 349/18 353/23             372/22 383/21               315/20 316/8
 354/20 355/8              385/7 388/8                 317/2 321/13
 355/20 356/9              393/12 393/13               322/2 396/4
 356/22 359/20            too [2] 312/12              trial [3] 302/9
 361/4 364/18              324/16                      322/6 394/4
 366/5 369/22             took [1] 318/25             tries [1] 320/10
 371/14 373/25            top [15] 313/22             true [2] 311/6
 376/21 378/8              332/10 333/23               317/10
 379/2 381/15              336/13 339/1               Trump [23]
 384/1 385/11              339/6 349/20                307/22 307/22
 386/12 387/10             353/24 355/10               307/24 308/1
T                 365/23             326/25 333/2
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 171 of 179


Trump... [19]    Tuesday [5]         335/12 336/8
 309/3 309/4      364/15 365/5       338/2 339/4
 311/24 312/5     372/14 379/19      341/7 342/20
 327/16 327/16    379/23             342/22 350/14
 333/10 333/15 turn [4] 314/21 350/16 353/5
 339/17 339/23    346/7 346/22       355/23 360/24
 340/7 344/14     393/7              384/25
 346/8 346/20    turned [3]         typically [1]
 352/17 360/11    317/14 339/22      325/19
 360/18 384/15    355/9             TYPO [2] 378/5
 388/21          Turning [1]         378/11
                  347/17
Trump's [10]                        U
 327/12 335/18   tweet [7]   341/21
                                    U.S [6] 302/15
 336/4 336/17     341/23  342/5
                                     306/13 306/23
 341/5 344/24     342/13  342/15
                                     306/25 307/19
 347/24 349/4     342/17  343/17
                                     342/1
 353/3 353/7     tweeting  [1]
                                    ultimate [2]
trust [1] 304/8   342/14
                                     314/8 320/18
truth [2] 323/6  Twenty   [1]
                                    UN [1] 372/15
 339/14           350/12
                                    under [3] 309/11
try [7] 311/25   Twenty-fifth  [1]
                                     310/11 317/10
 316/18 317/24    350/12
                                    undermines [1]
 345/3 367/13    twitter [1]
                                     313/18
 393/3 393/9      342/20
                                    underneath [1]
trying [8] 315/7 two [22]   307/3
                                     339/10
 316/20 319/24    308/10  310/14
                                    underscore [1]
 319/25 322/7     312/14  312/16
                                     342/14
 326/5 363/22     312/18  324/10
U                          310/5 317/7                 302/18 302/19
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 172 of 179


understand [6]             317/13 318/5               use [3] 310/24
 310/23 314/13             319/9 323/9                 337/18 388/3
 314/14 315/1              323/16 328/14              uses [1] 314/1
 322/10 382/13             328/19 332/8               using [2] 313/10
understands [1]            343/7 365/6                 382/9
 310/20                    372/9 375/8                usual [2] 305/22
undertook [1]              378/3 379/6                 323/15
 371/5                     385/17 392/6               UTC [3] 334/12
underway [1]               392/17                      347/6 358/4
                          update [1] 388/7
 350/22                                               V
unfolds [1]               us [30] 305/16
                                                      value [3] 320/1
 327/19                    308/18 309/24
                                                       320/1 320/2
UNITED [9]                 330/2 333/5
                                                      various [2]
 302/1 302/2               338/2 339/9
                                                       307/11 324/16
 302/11 303/15             340/23 341/23
                                                      verbatim [1]
 304/2 307/15              346/4 350/5
                                                       371/2
 309/18 312/15             350/10 355/9
                                                      versus [1] 304/2
 312/17                    360/17 361/13
                                                      very [11] 306/1
universal [2]              361/23 365/3
                                                       322/19 322/19
 334/12 334/13             365/16 368/18
                                                       338/7 338/8
unless [1]                 369/1 370/21
                                                       350/21 362/12
 372/18                    374/21 375/8
                                                       373/17 373/18
until [4] 345/2            379/15 382/4
                                                       375/23 393/11
 358/14 359/17             383/14 387/15
                                                      via [1] 320/7
 367/12                    391/2 391/23
                                                      victor [1] 350/23
unusual [1]                392/3
                                                      video [5] 353/15
 304/15                   usdoj.gov [4]
                                                       353/22 354/8
up [20] 305/14             302/17 302/18
V                         335/24 337/10    324/21 328/14
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 173 of 179


video... [2]              339/5 339/12     343/7 353/25
 354/24 356/2             340/22 343/2     370/17 382/15
videos [2] 354/2          348/17 348/21    385/11 391/23
 362/12                   359/3 360/3     WBAI [3] 391/11
views [1] 311/19          361/19 363/17    391/13 391/14
voices [1] 316/5          366/7 368/12    WBAI's [1] 391/4
voluntarily [3]           369/9 369/13    we [83] 304/24
 305/17 305/24            370/15 371/21    305/14 306/5
 307/7                    373/17 374/8     307/10 309/6
voluntary [1]             374/17 375/15    309/16 310/4
 306/15                   384/21 387/24    310/4 311/25
volunteered [1]           391/16 393/22    313/3 313/4
 306/8                    wanted [2]       313/16 317/6
volunteering [1]          308/22 325/2     318/1 319/12
 305/11                   wants [1] 308/18 322/6 322/12
voting [1]                Wars [4] 354/16 322/16 323/10
 360/19                   354/17 355/5     325/12 326/18
                          355/11           327/21 330/2
W                         was [148]        332/7 332/25
wait [3] 362/14           Washington [7]   334/22 336/9
382/12 390/4              302/6 302/16     336/21 336/23
Walker [3]                303/17 328/22    337/2 338/10
303/14 396/3              332/22 337/2     339/3 341/13
396/10                    338/9            342/15 342/18
want [33] 305/5           way [15] 305/22 342/24 349/1
305/7 308/4               313/19 316/25    349/7 349/17
310/4 316/24              318/3 318/21     354/7 354/14
317/9 324/2               319/7 324/10     354/19 354/19
                 312/19 322/7
W Case 1:19-cr-00018-ABJ          306/4 306/23
                           Document 297 Filed 02/14/20 Page 174 of 179


we... [40]       363/6 366/19     307/2 307/3
354/23 355/3     366/23 367/17    307/14 310/19
355/14 356/1     367/22 388/11    311/4 313/13
356/6 356/16     we've [2] 321/8 314/5 314/7
356/25 359/10    374/5            314/8 314/12
359/19 360/12 web [1] 337/14 314/13 314/14
361/3 362/12     wedding [1]      314/25 315/3
362/18 364/1     350/12           316/7 316/9
365/22 367/4     Wednesday [1]    316/11 316/11
368/3 369/21     379/24           316/12 316/13
370/12 372/5     week [4] 350/9 318/24 319/2
372/12 372/21    358/14 359/17    319/23 321/2
374/14 375/24    386/10           325/8 327/10
377/25 380/3     weekly [1] 391/5 327/10 327/12
382/2 383/3      weeks [3]        329/1 329/3
384/5 384/18     338/14 339/4     329/8 336/20
385/8 391/24     360/19           336/22 339/7
392/11 392/23 well [11] 305/10 339/11 349/8
393/11 393/14    314/22 322/4     349/11 362/24
393/16 393/16    325/18 334/2     365/23 368/3
393/21 393/23    350/5 351/23     383/24 386/23
we'll [8] 306/4  379/21 386/20    389/14 390/22
316/19 325/6     389/9 390/5      391/24
327/9 330/14     Wellstone [1]   West [2] 366/1
366/24 367/12    346/8            366/2
367/23           went [2] 305/21 what [156]
we're [11] 304/9 305/24          what's [8] 315/3
309/24 312/3     were [48] 304/8 321/15 331/23
W Case 1:19-cr-00018-ABJ   385/20 386/16              341/22 342/10
                           Document 297 Filed 02/14/20 Page 175 of 179


what's... [5]              386/18 388/7               342/14 344/9
332/16 333/18              393/15 393/18              344/17 345/20
345/12 347/18              where [28]                 346/23 348/11
348/3                      316/12 337/17              348/18 349/24
whatever [3]               338/25 339/6               352/20 357/9
324/13 327/23              343/25 346/16              359/4 360/5
378/23                     350/15 350/16              361/9 368/13
WhatsApp [3]               354/15 355/4               370/5 371/20
387/25 388/1               356/7 364/20               373/12 374/10
388/2                      367/21 369/24              375/16 376/9
whatsoever [1]             369/25 371/24              377/13 377/17
317/8                      376/23 378/10              378/16 379/10
when [36]                  379/4 380/8                380/18 381/20
304/14 305/3               380/11 381/17              384/10 385/25
305/10 307/3               383/11 385/13              387/5 388/25
307/7 308/2                387/13 390/8               390/14 390/19
308/3 314/9                391/8 393/13               while [2] 367/11
315/3 317/1                Whereupon [1]              380/19
317/7 317/17               394/3                      who [45] 305/16
318/4 319/3                whether [4]                318/21 331/9
322/17 326/24              323/6 325/3                333/11 335/15
327/2 329/8                325/11 327/10              335/17 336/3
331/18 337/7               which [44]                 336/5 336/16
345/4 345/6                305/13 305/21              341/2 341/4
352/2 353/4                309/19 310/21              344/22 346/7
353/6 357/23               311/4 319/17               346/13 347/10
360/22 364/1               323/7 326/1                347/12 347/21
368/8 376/15               338/18 341/18              347/23 349/3
                 362/7 362/9
W Case 1:19-cr-00018-ABJ                              306/1 306/4
                           Document 297 Filed 02/14/20 Page 176 of 179


who... [26]     WikiLeaks [37]                        306/18 309/9
349/5 351/4      305/2 307/5                          310/7 310/9
351/7 351/17     307/16 311/17                        314/4 315/20
357/17 357/19    314/25 318/3                         316/1 316/3
358/6 358/8      330/25 331/5                         317/6 319/3
358/22 360/9     331/6 331/10                         319/21 319/22
361/13 361/16    341/13 342/1                         321/13 323/3
362/5 362/7      350/17 353/11                        323/4 323/8
370/17 370/19    362/6 363/9                          323/13 324/5
372/13 372/16    363/15 372/20                        324/25 326/11
375/6 376/18     372/21 375/6                         326/13 326/21
382/14 384/14    378/22 380/11                        326/24 327/2
389/5 389/20     381/4 384/7                          327/6 327/22
389/21 392/6     385/17 385/20                        345/3 350/21
Who's [1] 383/6 388/15 388/17                         352/1 366/24
whole [8] 310/17 389/10 389/13                        367/14 379/23
315/19 315/20    389/16 389/23                        382/14 382/24
315/21 316/4     390/2 390/9                          388/8 393/11
317/1 318/4      390/10 390/21                        393/14 393/16
371/2            391/8                                393/16 393/17
whose [1] 322/3 WikiLeaks' [5]                        willfully [1]
why [5] 313/17 341/22 341/24                          315/6
318/25 321/11    342/15 343/14                        win [2] 360/18
325/5 372/20     343/16                               360/20
wide [1] 366/1 will [49] 304/21                       within [4]
widely [1]       304/24 305/13                        306/20 308/14
308/12           305/14 305/15                        311/12 314/2
wife [3] 362/2   305/20 305/22                        without [8]
W Case 1:19-cr-00018-ABJ   WITNESSES       [1]
                           Document 297 Filed 02/14/20 Worldwide
                                                        Page 177 of 179 [1]


without... [8]             395/2                       338/4
305/19 305/21              woman [1]                   worried [1]
305/24 325/21              372/13                      382/25
326/13 326/17              Won't [3] 350/24 worry [2] 392/8
371/2 382/14               358/13 359/16               392/13
witness [39]               word [14]                   would [20]
328/1 328/5                337/14 337/16               314/15 317/13
328/15 333/17              337/21 338/3                321/21 324/3
337/11 338/16              338/11 338/20               330/5 330/7
340/9 341/17               338/22 340/2                334/15 334/18
342/9 343/3                341/12 342/18               334/20 336/2
344/16 345/19              350/13 350/16               340/25 341/1
348/19 349/23              352/6 353/5                 344/9 347/8
352/19 357/8               words [4] 304/15 351/22 358/5
359/4 360/4                314/1 322/15                366/17 372/19
361/8 367/18               339/21                      373/11 379/11
368/13 370/4               work [12]                   wouldn't [1]
371/20 373/12              306/18 328/22               317/13
374/9 375/16               329/7 329/9                 wreck [1]
376/8 377/17               329/12 329/21               382/12
378/16 379/10              330/22 339/20 write [14]
380/18 381/20              344/5 348/12                343/11 344/25
384/10 385/24              363/2 364/5                 352/25 357/21
387/5 388/25               worked [4]                  358/10 359/12
390/14 393/24              323/14 323/16               364/13 366/13
393/25                     365/25 389/6                369/15 373/22
witness's [1]              Working [1]                 376/25 378/20
367/3                      375/11                      386/6 389/7
                  388/8 391/3
W Case 1:19-cr-00018-ABJ            316/8 317/2
                           Document 297 Filed 02/14/20 Page 178 of 179


writes [23]       392/4 392/5       318/1 324/8
353/2 359/14      392/7 392/12      324/15
360/18 369/5      392/13           you're [13]
369/16 370/22 WTF [3] 380/25 308/3 310/12
370/23 372/19     381/14 382/2      316/25 317/9
372/20 372/22 Y                     321/16 324/22
372/24 373/24 yeah [1] 392/16 326/5 326/9
376/4 377/2                         330/16 363/22
                 years [2] 307/23
378/22 379/18                       380/19 393/1
                  329/4
380/9 381/9                         393/5
                 yellow [8]
382/5 383/20                       you've [6]
                  353/24 354/2
386/7 387/18                        309/24 326/10
                  354/21 355/10
387/23                              327/19 327/20
                  355/22 356/11
writing [1] 345/2 356/23 359/23     367/19 383/11
written [3]                        your [90] 304/8
                 yes [163]
337/15 344/23 yet [4] 324/10        306/1 306/14
357/6                               309/16 313/4
                  358/12 359/16
wrong [1]                           313/23 313/24
                  367/9
307/23                              314/19 316/20
                 York [1] 391/14
wrote [23]                          316/22 321/7
                 you [288]
305/11 306/9                        324/25 325/1
                 you'd [1] 351/20
343/13 345/5                        325/2 325/11
                 you'll [16] 306/9
345/6 346/4                         325/24 328/2
                  307/10 308/19
350/11 353/5                        328/4 328/10
                  309/7 310/13
353/6 372/13                        328/12 328/14
                  310/17 313/22
374/22 383/16                       328/16 329/7
                  315/19 315/20
385/7 386/16                        329/8 329/12
                  315/21 316/8
386/18 388/8                        329/17 329/21
Y                          390/12 391/18
    Case 1:19-cr-00018-ABJ Document 297 Filed 02/14/20 Page 179 of 179


your... [63]               392/20 392/24
 330/6 330/18              393/6 393/7
 330/22 332/17             393/9 393/13
 333/19 333/22             393/21
 335/24 336/12            yourself [1]
 337/10 338/18             323/5
 339/5 340/15             yourselves [1]
 340/22 342/8              366/22
 343/2 343/7              Z
 344/5 347/1              ZELINSKY [2]
 347/17 348/2              302/14 304/14
 348/12 348/17            Zero [1] 335/23
 348/21 352/4             zone [1] 334/11
 353/18 360/3
 360/5 361/7
 361/19 363/2
 363/17 364/25
 365/1 365/13
 366/7 366/16
 366/21 366/21
 367/4 367/14
 367/24 369/13
 369/16 370/15
 371/21 373/17
 374/8 374/17
 379/11 381/21
 382/9 382/24
 384/21 386/14
